

Form 8-K Exhibit Notice:
 
 
This Agreement is included as an exhibit to the Form 8-K to provide information
regarding its terms. Except for its status as the contractual document between
the parties with respect to the stock purchase described herein, it is not
intended to provide factual information about the parties. The representations
and warranties contained in this Agreement were made only for purposes of this
Agreement and as of specific dates, were solely for the benefit of the parties
hereto, and may be subject to limitations agreed by the contracting parties,
including being qualified by disclosures between the parties. These
representations and warranties may have been made for the purposes of allocating
contractual risk between the parties to the agreement instead of establishing
these matters as facts, and may be subject to standards of materiality
applicable to the contracting parties that differ from those applicable to
investors. They should be viewed by investors in this context.
 
Schedules omitted in accordance with Item 601(b)(2) of Regulation S-K.
 
The Company will furnish supplementally a copy of such omitted schedule to the
Securities and Exchange Commission (the "Commission") upon the Commission's
request; provided, however that the Company may request confidential treatment
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, for
any schedule or exhibit so furnished.



 

--------------------------------------------------------------------------------

 


EXECUTION VERSION



Stock Purchase Agreement
by and among
PTC Inc.,
Kepware, Inc.,
EAP Holdings, Inc.,
and
The Seller Owners Specified herein
Dated as of December 22, 2015





--------------------------------------------------------------------------------

TABLE OF CONTENTS

     
Page
ARTICLE I
 
PURCHASE AND
SALE                                                                                                                                        
2
1.1.
 
Purchase and
Sale                                                                                                                                                      
2
1.2.
 
Closing                                                                                                                                                      
2
1.3.
 
Purchase Price; Payment; Escrow; Allocation Certificate;
Withholding                                                                                                                                                      
2
1.4.
 
Other
Payments                                                                                                                                                      
5
1.5.
 
Post-Closing Adjustment
Procedure                                                                                                                                                      
6
1.6.
 
Purchase Price
Adjustment                                                                                                                                                      
7
1.7.
 
Adjustments for Tax
Purposes                                                                                                                                                      
7
1.8.
 
Earn-Out                                                                                                                                                      
7
       
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
9
2.1.
 
Organization of the
Company                                                                                                                                                      
9
2.2.
 
Authority                                                                                                                                                      
9
2.3.
 
No
Conflict                                                                                                                                                      
10
2.4.
 
Consents                                                                                                                                                      
10
2.5.
 
Subsidiaries                                                                                                                                                      
10
2.6.
 
Company Capital
Structure                                                                                                                                                      
11
2.7.
 
Company Financial Statements and Internal
Controls                                                                                                                                                      
12
2.8.
 
Liabilities                                                                                                                                                      
13
2.9.
 
Absence of Certain
Changes                                                                                                                                                      
13
2.10.
 
Accounts Receivable; Bank
Accounts                                                                                                                                                      
16
2.11.
 
Restrictions on Business
Activities                                                                                                                                                      
16
2.12.
 
Real Property;
Leases                                                                                                                                                      
17
2.13.
 
Assets; Absence of Liens and
Encumbrances                                                                                                                                                      
17
2.14.
 
Proprietary
Rights                                                                                                                                                      
18
2.15.
 
Product Warranties; Services;
Support                                                                                                                                                      
21
2.16.
 
Company
Contracts                                                                                                                                                      
21
2.17.
 
Change in Control
Agreements                                                                                                                                                      
23
2.18.
 
Interested Party
Transactions                                                                                                                                                      
23
2.19.
 
Compliance with
Laws                                                                                                                                                      
24
2.20.
 
Litigation                                                                                                                                                      
24
2.21.
 
Insurance                                                                                                                                                      
24
2.22.
 
Books and
Records                                                                                                                                                      
24
2.23.
 
Environmental
Matters                                                                                                                                                      
24
2.24.
 
Brokers' and Finders'
Fees                                                                                                                                                      
25
2.25.
 
Employee Benefit
Plans                                                                                                                                                      
25
2.26.
 
Employment
Matters                                                                                                                                                      
28
2.27.
 
Tax
Matters                                                                                                                                                      
30
2.28.
 
Customers;
Distributors                                                                                                                                                      
33
2.29.
 
Computer Systems; Privacy
Compliance                                                                                                                                                      
33
2.30.
 
Company Customer
Information                                                                                                                                                      
34
2.31.
 
Governmental
Authorization                                                                                                                                                      
34
2.32.
 
Corrupt
Practices                                                                                                                                                      
35
2.33.
 
Money
Laundering                                                                                                                                                      
35
2.34.
 
Export
Control                                                                                                                                                      
35
2.35.
 
Rights to
Acquire                                                                                                                                                      
36
2.36.
 
Representations
Complete                                                                                                                                                      
36



i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



     
Page
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF
SELLER                                                                                                                                        
37
3.1.
 
Authority                                                                                                                                                      
37
3.2.
 
Title                                                                                                                                                      
37
3.3.
 
Consents                                                                                                                                                      
37
3.4.
 
Conflicts                                                                                                                                                      
38
3.5.
 
Litigation                                                                                                                                                      
38
3.6.
 
No
Brokers                                                                                                                                                      
38
3.7.
 
Interested Party
Transactions                                                                                                                                                      
38
3.8.
 
Tax
Matters                                                                                                                                                      
38
       
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF
BUYER                                                                                                                                        
39
4.1.
 
Organization of
Buyer                                                                                                                                                      
39
4.2.
 
Authority                                                                                                                                                      
39
4.3.
 
Consents                                                                                                                                                      
39
4.4.
 
No
Conflict                                                                                                                                                      
39
4.5.
 
Litigation                                                                                                                                                      
40
4.6.
 
Adequacy of
Funds                                                                                                                                                      
40
       
ARTICLE V
 
CERTAIN
COVENANTS                                                                                                                                        
40
5.1.
 
Conduct of Business of the Company and the
Subsidiaries                                                                                                                                                      
40
5.2.
 
Access to
Information                                                                                                                                                      
41
5.3.
 
Confidentiality                                                                                                                                                      
41
5.4.
 
Public
Disclosure                                                                                                                                                      
42
5.5.
 
Consents                                                                                                                                                      
42
5.6.
 
Antitrust
Filings                                                                                                                                                      
42
5.7.
 
Conditions to the Transactions; Further
Assurances                                                                                                                                                      
43
5.8.
 
Notification of Certain
Matters                                                                                                                                                      
43
5.9.
 
Termination of Certain Agreements;
Notifications                                                                                                                                                      
43
5.10.
 
No
Solicitation                                                                                                                                                      
43
5.11.
 
No Post-Closing competition or
Solicitation                                                                                                                                                      
44
5.12.
 
Section 280G
Approval                                                                                                                                                      
45
5.13.
 
Tax
Matters                                                                                                                                                      
46
5.14.
 
Plan                                                                                                                                                      
48
5.15.
 
Indemnification of Company Board and Officers;
Insurance                                                                                                                                                      
48
5.16.
 
Resignation of Officers and
Directors                                                                                                                                                      
49
5.17.
 
RELEASE AND
WAIVER                                                                                                                                                      
49
5.18.
 
Employment and Benefits
Arrangements                                                                                                                                                      
49
5.19.
 
Incentive Bonus
Amount                                                                                                                                                      
50
5.20.
 
Privileged
Matters                                                                                                                                                      
50
5.21.
 
Remediation
Plan                                                                                                                                                      
51
5.22.
 
Corporate Existence; Good Standing; No
Dissolution                                                                                                                                                      
51
       
ARTICLE VI
 
CONDITIONS TO
CLOSING                                                                                                                                        
51
6.1.
 
Conditions to the Obligations of the
Seller                                                                                                                                                      
51
6.2.
 
Conditions to the Obligations of
Buyer                                                                                                                                                      
52
       



ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)



     
Page
ARTICLE VII
 
INDEMNIFICATION                                                                                                                                        
54
7.1.
 
Survival of Representations, Warranties and Covenants;
Limitations                                                                                                                                                      
55
7.2.
 
Indemnification                                                                                                                                                      
55
7.3.
 
Limitations                                                                                                                                                      
57
7.4.
 
Procedures                                                                                                                                                      
59
7.5.
 
Treatment of Indemnification
Payments                                                                                                                                                      
60
7.6.
 
No
Subrogation                                                                                                                                                      
61
       
ARTICLE VIII
 
TERMINATION, AMENDMENT AND
WAIVER                                                                                                                                        
61
8.1.
 
Termination                                                                                                                                                      
62
8.2.
 
Effect of
Termination                                                                                                                                                      
62
8.3.
 
Amendment                                                                                                                                                      
62
8.4.
 
Extension;
Waiver                                                                                                                                                      
62
       
ARTICLE IX
 
DEFINITIONS, CONSTRUCTION,
ETC                                                                                                                                        
62
9.1.
 
Definitions                                                                                                                                                      
62
9.2.
 
Construction                                                                                                                                                      
73
       
ARTICLE X
 
GENERAL
PROVISIONS                                                                                                                                        
74
10.1.
 
Notices                                                                                                                                                      
74
10.2.
 
Entire
Agreement                                                                                                                                                      
75
10.3.
 
Severability                                                                                                                                                      
76
10.4.
 
Specific
Performance                                                                                                                                                      
76
10.5.
 
Operation of the
Company                                                                                                                                                      
76
10.6.
 
Expenses                                                                                                                                                      
76
10.7.
 
Successors and Assigns; Parties in
Interest                                                                                                                                                      
76
10.8.
 
Waiver                                                                                                                                                      
77
10.9.
 
Governing Law;
Venue                                                                                                                                                      
77
10.10.
 
Certain
Waivers                                                                                                                                                      
77
10.11.
 
Other
Remedies                                                                                                                                                      
78
10.12.
 
Counterparts; Facsimile
Delivery                                                                                                                                                      
78
10.13.
 
Attorneys'
Fees                                                                                                                                                      
78
10.14.
 
Time of
Essence                                                                                                                                                      
78



iii

--------------------------------------------------------------------------------

INDEX OF EXHIBITS AND SCHEDULES
Exhibits and
Schedules                                                                      Description

Exhibit A Form of Escrow Agreement

Schedule I Seller Owners, Share Ownership, Company Phantom Units, Stock
Appreciation Rights, Pro Rata Share, Percentage Ownership of Seller

Schedule II Remediation Schedule

Schedule 1.8
Earn-Out Provisions






--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (as amended, restated or supplemented from time to
time, this "Agreement") is made and entered into as of December 22, 2015 (the
"Agreement Date") by and among PTC Inc., a Massachusetts corporation ("Buyer"),
Kepware, Inc., a Maine corporation (the "Company"), EAP Holdings, Inc., a
Delaware corporation ("Seller"), and, solely for purposes of Sections 5.3, 5.7,
5.9, 5.10, 5.11, 5.17, 5.21, and Articles VII, IX and X hereof, the Seller
Owners listed on Schedule I hereto.
RECITALS
The Seller is, and as of Closing Seller will be, the record and beneficial owner
of all of the outstanding shares of Company Common Stock (the "Shares") and
desires to sell to Buyer all of the Shares, and Buyer desires to purchase all of
the Shares from the Seller, upon the terms and subject to the conditions set
forth herein.
To induce Buyer to enter into this Agreement, each of the Key Personnel has
accepted an offer of employment with Buyer and has executed and delivered all
agreements and other documents required by Buyer relating to such employment,
including each Offer Package Agreement.
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
ARTICLE I            


PURCHASE AND SALE
1.1.                                    Purchase and Sale.  Upon the terms and
subject to the conditions set forth herein and in consideration of the Purchase
Price, at the Closing Seller shall sell, assign, convey, transfer and deliver
its Shares to Buyer, and Buyer shall purchase from Seller, and take delivery
from Seller of, Seller's Shares, free and clear of all Liens.
1.2.                                    Closing.  Unless this Agreement is
earlier terminated pursuant to Section 8.1, the consummation (the "Closing") of
the purchase and sale of the Shares and the other transactions contemplated by
this Agreement and the Related Agreements (collectively the "Transactions") will
take place on or as promptly as practicable after January 6, 2016, and
thereafter, no later than four (4) Business Days, following the satisfaction or
waiver of the conditions set forth in Article VI (other than conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions), at the offices of Morgan, Lewis & Bockius LLP,
One Federal Street, Boston, Massachusetts, 02110 unless another place or date is
agreed to by Buyer and Seller.  The date upon which the Closing occurs is herein
referred to as the "Closing Date".
1.3.                        Purchase Price; Payment; Escrow; Allocation
Certificate; Withholding.
(a) Purchase Price.  The aggregate consideration to be paid by Buyer to the
Seller for the Shares (the "Purchase Price") shall be an amount in cash (without
interest) equal to $100,000,000 (the "Gross Purchase Price"), (i) minus (without
duplication and, in each case, to the extent not paid as of immediately prior to
the Closing): (A) the aggregate Acquisition Expenses, (B) the aggregate
Indebtedness of the Company and the Subsidiaries, (C) the Working Capital
Adjustment, if any, (D) the aggregate amount of all Change in Control Payments,
including any related employer portion of employment Taxes attributable thereto,
(E) the aggregate amount payable at Closing in respect
2

--------------------------------------------------------------------------------

of the Company Phantom Units, including any related employer portion of
employment Taxes attributable thereto, (F) the aggregate amount payable at
Closing in respect of the Stock Appreciation Rights, including any related
employer portion of employment Taxes attributable thereto, and (G) the aggregate
amount of all Other Payments, plus (ii) the right to receive the Earn-Out
Consideration, if any, calculated in accordance with and pursuant to Section 1.8
and Schedule 1.8.
(i)                        The "Working Capital Adjustment" will be an amount
equal to the absolute value of the following:
(A)                        if the Closing Net Working Capital is less than the
Target Net Working Capital Amount, then the Working Capital Adjustment will
equal the difference between the Closing Net Working Capital and the Target Net
Working Capital Amount; and
(B)                        if the Closing Net Working Capital is equal to or
greater than the Target Net Working Capital Amount, then the Working Capital
Adjustment will be zero.
(ii)                        The Purchase Price shall be paid as set forth in
Section 1.3(b).
(b) Payment of Estimated Purchase Price.
(i)                        The "Estimated Purchase Price", as calculated at
Closing, shall be an amount in cash (without interest) equal to the Gross
Purchase Price minus (without duplication and, in each case, to the extent not
paid as of immediately prior to the Closing): (A) the aggregate Acquisition
Expenses as shown on the Allocation Certificate, (B) the aggregate Indebtedness
of the Company and the Subsidiaries as shown on the Allocation Certificate, (C)
the Estimated Working Capital Adjustment, if any, (D) the aggregate amount of
all Change in Control Payments, including any related employer portion of
employment Taxes attributable thereto, as shown on the Allocation Certificate, 
(E) the aggregate amount payable at Closing in respect of the Company Phantom
Units, including any related employer portion of employment Taxes attributable
thereto, as shown on the Allocation Certificate, (F) the aggregate amount
payable at Closing in respect of the Stock Appreciation Rights, including any
related employer portion of employment Taxes attributable thereto, as shown on
the Allocation Certificate, and (G) the aggregate amount of all Other Payments
(the "Estimated Purchase Price").  The Estimated Purchase Price is subject to
further adjustment in accordance with Section 1.3(e) and Section 1.6.
(ii)                        The "Estimated Working Capital Adjustment" will be
an amount equal to the absolute value of the following:
(A)                        if the Estimated Closing Net Working Capital is less
than the Target Net Working Capital Amount, then the Estimated Working Capital
Adjustment will be equal to the difference between the Estimated Closing Net
Working Capital and the Target Net Working Capital Amount; and
(B)                        if the Estimated Closing Net Working Capital is equal
to or greater than the Target Net Working Capital Amount, then the Estimated
Working Capital Adjustment will be zero.
(iii)                        Upon the terms and subject to the conditions of
this Agreement, at the Closing, subject to Seller delivering to Buyer the
certificate(s) representing Seller's Shares duly and properly endorsed for
transfer, Buyer shall pay to Seller with respect to Seller's Shares, net of the
Escrow Amount and subject to reduction pursuant to Section 1.3(e), an amount in
cash (without interest) equal to
3

--------------------------------------------------------------------------------

the Estimated Purchase Price.  Such payment shall be made by wire transfer of
federal funds to an account designated by Seller as set forth on the Allocation
Certificate.
(c) Escrow.  On the Closing Date, Buyer shall deposit with Wells Fargo Bank,
National Association (the "Escrow Agent") a portion of the Purchase Price equal
to $10,000,000 in cash (the "Escrow Amount", and together with any interest and
other income earned thereon, the "Escrow Fund").  The Escrow Fund shall be held
in trust by the Escrow Agent pursuant to the terms of an escrow agreement
substantially in the form of Exhibit A (the "Escrow Agreement") and shall be
released in accordance with the terms thereof.  The parties hereto agree that
for purposes of taxable income recognition, Buyer shall be treated as the owner
of the Escrow Fund and all interest and earnings earned from the investment and
reinvestment of the Escrow Fund, or any portion thereof, shall be allocable to
Buyer pursuant to Section 468B(g) of the Code and Proposed Treasury Regulations
Section 1.468B-8. If and to the extent any amount of the Escrow Fund is actually
distributed (or deemed distributed pursuant to the following sentence) to
Seller, interest may be imputed on such amount as required by Section 483 or
1274 of the Code.  Seller intends that any amounts released from the Escrow Fund
and deemed distributed to Seller and then paid by Seller to SAR Holders in
respect of Stock Appreciation Rights or to Phantom Unitholders in respect of
Company Phantom Units shall be treated as compensation if and when paid for
which the corresponding tax deduction inures for the benefit of Seller, although
Buyer makes no covenant, representation, or warranty as to such Tax treatment.
All parties hereto shall file all Tax Returns consistently with the foregoing
provisions of this Section 1.3(c).
(d) Allocation Certificate.  At least three (3) Business Days prior to the
Closing Date, the Company shall deliver to Buyer a certificate (the "Allocation
Certificate") of the Company signed by Seller and the Chief Executive Officer
and the Chief Financial Officer of the Company certifying on behalf of the
Company as to the accuracy and completeness, in each case as of the Closing, of:
(i)                        the Company's estimate of the aggregate Acquisition
Expenses, to the extent not paid as of the Closing, together with a description
and the amount of each element thereof and the wire instructions for each Person
to whom such a payment in respect thereof shall be made in connection with the
Closing;
(ii)                        the Company's estimate of the aggregate Indebtedness
of the Company and the Subsidiaries to the extent not paid as of the Closing,
together with a description and the amount of each element thereof, together
with payoff letters in form and substance reasonably satisfactory to Buyer with
respect to each item of Indebtedness indicating the amount necessary to
discharge such Indebtedness in full at Closing;
(iii)                        the estimated amount of Net Working Capital as of
the Closing Date (the "Estimated Closing Net Working Capital"), and the
Estimated Working Capital Adjustment, if any;
(iv)                        the Company's estimate of the aggregate Change in
Control Payments to the extent not paid as of the Closing, together with a
description and the amount of each element thereof and any related employer
portion of employment Taxes attributable thereto, the aggregate amount of such
Change in Control Payments subject to withholdings, and to the extent there are
Change in Control Payments that are not subject to withholdings, the wire
instructions and individual Change in Control Payment Amounts for each Person to
whom a Change in Control Payment shall be due and payable on or after the
Closing Date;
4

--------------------------------------------------------------------------------

(v)                        the Company's estimate of the aggregate amount
payable at Closing in respect of (a) each holder of the Company Phantom Units
(each, a "Phantom Unitholder"), and (b) each holder of the Stock Appreciation
Rights (each, a "SAR Holder"), including in each case, any related employer
portion of employment Taxes attributable thereto;
(vi)                        the calculation of the Estimated Purchase Price;
(vii)                        the amount of any required withholding (if any)
with respect to Seller, each Phantom Unitholder and each SAR Holder;
(viii)                        the Company's estimate of the aggregate Other
Payments, together with a description and the amount of each element thereof
and, to the extent applicable, the wire instructions for each Person to whom an
Other Payment shall be due and payable following the Closing date; and
(ix)                        wire instructions, mailing address and bank account
information for Seller.
The Company shall give Buyer timely access to all supporting workpapers used in
the preparation of the Estimated Closing Net Working Capital and the Allocation
Certificate, which Allocation Certificate, when approved by Buyer, shall be
deemed the definitive calculation of the Estimated Purchase Price payable in
connection with the Transactions and the disbursement thereof.
(e) Withholding Rights; Deductions from Purchase Price.
(i)                        Each of Buyer, the Escrow Agent and the Company shall
be entitled to deduct and withhold from any payment to any Person under this
Agreement or any Related Agreements, in such amounts as it is required to deduct
and withhold with respect to the making of such payment or any other Tax
withholding obligation with respect to the Transactions or the exercise,
cancellation or cash-out of any Company Stock Right or the vesting of restricted
stock under the Code or any provision of applicable Tax Law.  To the extent that
amounts are so withheld or deducted by Buyer, the Escrow Agent or the Company,
as the case may be, and such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to such Person in respect of which such
deduction and withholding was made by Buyer, the Escrow Agent or the Company, as
the case may be.  Buyer, the Escrow Agent or the Company, as the case may be,
shall pay over to the appropriate Governmental Entity amounts withheld under
this Section 1.3(e).
(ii)                        For all withholding and deduction from any payment
by Seller to any Employee that is required in respect of any Taxes pursuant to
any Applicable Law, the Seller hereby covenants and agrees that it will (a)
withhold or deduct such amount from the amounts otherwise payable to each such
Employee, (b) pay over the withheld or deducted amount to the appropriate
Governmental Entity, and (c) promptly forward to Buyer upon written request, a
withholding tax certificate evidencing each such payment.
1.4.                        Other Payments.
(a) At the Closing Buyer shall pay or cause the Company to pay the Acquisition
Expenses as set forth on the Allocation Certificate.
(b) At the Closing, Buyer shall repay or cause the Company to repay the
Indebtedness as set forth on the Allocation Certificate and the payoff letters.
5

--------------------------------------------------------------------------------

(c) At the Closing, Buyer shall deliver or cause to be delivered to the Company
an amount equal to the aggregate amount of all Change in Control Payments,
including any related employer portion of employment Taxes attributable thereto,
and the Company shall, on the Closing Date, pay to each recipient thereof the
individual Change in Control Payment amount that is due and payable to such
recipient in connection with the Closing, as set forth on the Allocation
Certificate.
(d) At the Closing, Buyer shall deliver or cause to be delivered to the Company
an amount equal to the aggregate amount payable at Closing in respect of the
Company Phantom Units and the Stock Appreciation Rights, plus any related
employer portion of employment Taxes attributable thereto, as set forth on the
Allocation Certificate and the Company shall, on the Closing Date, pay to each
holder of outstanding Company Phantom Units and Stock Appreciation Rights, the
applicable amount payable in respect of each such Phantom Unitholder's  Company
Phantom Units and each such SAR Holder's Stock Appreciation Rights.
1.5.                        Post-Closing Adjustment Procedure.
(a) Within ninety (90) calendar days after the Closing Date, Buyer will prepare
and deliver to Seller the Closing Balance Sheet together with a statement
(collectively, the "Closing Financial Statement"), setting forth the Buyer's
determination of: (A) the aggregate Acquisition Expenses, to the extent not paid
as of the Closing, (B) the aggregate Indebtedness of the Company and the
Subsidiaries to the extent not paid as of the Closing, (C) the Net Working
Capital as of the Closing Date (the "Closing Net Working Capital") and the
Working Capital Adjustment, (D) the aggregate amount of Change in Control
Payments to the extent not paid as the Closing, including any related employer
portion of employment Taxes attributable thereto, (E) the aggregate amount
payable in respect of the Company Phantom Units as of the Closing Date,
including any related employer portion of employment Taxes attributable thereto,
(F) the aggregate amount payable in respect of the Stock Appreciation Rights as
of the Closing Date, including any related employer portion of employment Taxes
attributable thereto, and (G) the aggregate amount of all Other Payments as of
the Closing Date.  Buyer will promptly cooperate with Seller and make available
at Seller's reasonable request all records, work papers and relevant personnel
used in or relating to the preparation of the Closing Financial Statement and
the calculation of the amounts thereon.  The Closing Financial Statement will be
prepared in accordance with GAAP consistently applied.
(b) If Seller disagrees with the determination of any amounts shown on the
Closing Financial Statement, Seller may notify Buyer in writing of such
disagreement within thirty (30) calendar days after delivery of the Closing
Financial Statement to Seller, which notice will specify in reasonable detail
all disputed items and the basis therefor (a "Dispute Notice").  If Seller fails
to deliver a Dispute Notice within this 30-day period, then each of the amounts
and calculations shown on the Closing Financial Statement will be final and
binding. If Seller provides a Dispute Notice to Buyer within such 30-day period,
the Closing Financial Statement and the items included in the Dispute Notice
shall be finally determined in accordance with Section 1.5(c).
(c) Buyer and Seller agree to negotiate in good faith to resolve all items
included in any Dispute Notice.  If Buyer and Seller resolve all such items,
they shall document their agreement in a written document executed by Buyer and
Seller, which shall be deemed final and binding for all purposes of this
Agreement.  If Buyer and Seller are unable to resolve all items included in any
Dispute Notice within thirty (30) calendar days after delivery of such Dispute
Notice to Buyer, then only the remaining unresolved items will be submitted for
final and binding resolution to the Boston office of Deloitte & Touche LLP (the
"Accounting Arbitrator").  The Accounting Arbitrator will deliver to Buyer and
Seller, as promptly as practicable and in any event within sixty (60) calendar
days after its appointment, a written report setting forth the resolution of
each unresolved item determined in
6

--------------------------------------------------------------------------------

accordance with the terms of this Agreement, which, as to each amount in
disagreement, will be an amount no less than the lesser of the applicable
amounts claimed by either Buyer or Seller, and no greater than the greater of
the applicable amounts claimed by either Buyer or Seller.  The determinations of
the Accounting Arbitrator will be final and binding.  The fees and expenses of
the Accounting Arbitrator incurred in connection with its determination of the
disputed items will be paid jointly, one-half by Buyer and one-half by Seller;
provided that upon resolution of the dispute, the prevailing party, if any, as
determined by the Accounting Arbitrator, shall be entitled to be reimbursed in
proportion to the amount by which the other party's determinations of the items
in dispute differed from the amount determined by the Accounting Arbitrator.
Such amount shall be determined by the Accounting Arbitrator.  Other than such
fees and expenses of the Accounting Arbitrator, Buyer and Seller will each be
responsible for their own costs and expenses incurred in connection with any
actions taken pursuant to this Section 1.5.
(d) No later than the fifth (5th) Business Day following the final determination
of each of the amounts set forth on the Closing Financial Statement pursuant to
Section 1.5(b) or (c), as the case may be, the Purchase Price under Section 1.3
will be re-calculated using such finally determined amounts in lieu of the
estimated amounts used to calculate the Estimated Purchase Price pursuant to
Section 1.3(b).  Such recalculated Purchase Price will be the "Final Purchase
Price".
1.6.                        Purchase Price Adjustment.
(a)                        If the Final Purchase Price as recalculated pursuant
to Section 1.5(d) is less than the Estimated Purchase Price, then Buyer will
submit a claim certificate to the Escrow Agent, which shall not be subject to
dispute, for an amount equal to the difference between the Estimated Purchase
Price and the Final Purchase Price and shall be entitled to receive payment from
the Escrow Account of the amount of such difference as soon as practicable
following the submission of such claim certificate.
(b)                        If the Final Purchase Price as recalculated pursuant
to Section 1.5(d) is the same as the Estimated Purchase Price, there will be no
further adjustment made to the Purchase Price.
(c)                        If the Final Purchase Price as recalculated pursuant
to Section 1.5(d) is greater than the Estimated Purchase Price, then on the
fifth (5th) Business Day following determination of the Final Purchase Price,
Buyer shall pay by wire transfer of immediately available funds to Seller an
amount in cash equal to the difference between the Final Purchase Price and the
Estimated Purchase Price.
1.7.                        Adjustments for Tax Purposes.  Any payments made
pursuant to Section 1.6 shall be treated as an adjustment to the Purchase Price
by the parties for Tax purposes, unless otherwise required by applicable Tax
Law.
1.8.                        Earn-Out.  The following provisions shall apply with
respect to the Earn-Out Consideration, if any.
(a) The amount of the Earn-Out Consideration payable, if any, shall be
calculated in accordance with and pursuant to Schedule 1.8.  As soon as
practical following the conclusion of each of the 12-month, 18-month and
24-month anniversary of the first day of the calendar quarter immediately
following the Closing Date (each, an "Earn-Out Calculation Date", and
collectively, the "Earn-Out Period"), and in any event not later than thirty
(30) days after each Earn-Out Calculation Date, Buyer shall prepare a
calculation of the amount of the Earn-Out Consideration (each, an "Earn-Out
Calculation"), if any, payable with respect to the period ending on such
Earn-Out Calculation Date in
7

--------------------------------------------------------------------------------

accordance with Schedule 1.8, and shall deliver a copy of each such Earn-Out
Calculation with reasonable back-up data and a statement showing the method of
computing the applicable Earn-Out Consideration, if any, to Seller. 
Notwithstanding anything in this Agreement to the contrary, in no event shall
Seller be entitled to receive Earn-Out Consideration which in the aggregate
exceeds $18,000,000.
(b) If Seller disagrees with an Earn-Out Calculation, Seller shall notify Buyer
in writing in reasonable detail of the disagreement and the basis therefor
within thirty (30) days after receipt of such Earn-Out Calculation (each, an
"Earn-Out Objection"). If the Earn-Out Objection is not received by Buyer within
such period or if Seller notifies Buyer that Seller agrees with Buyer's Earn-Out
Calculation (each, an "Earn-Out Confirmation"), the applicable Earn-Out
Calculation shall be deemed final and binding for all purposes of this Agreement
and the amount of any Earn-Out Consideration shall be paid by Buyer within five
(5) Business Days following the earlier of (i) the expiration of such thirty
(30) day period and (ii) the delivery of an Earn-Out Confirmation. If Buyer does
receive an Earn-Out Objection within the applicable thirty (30)-day period,
Buyer and Seller shall attempt in good faith to promptly resolve any differences
within thirty (30) days after timely delivery of such Earn-Out Objection. If
Buyer and Seller resolve their disagreement, they shall set forth the agreement
in a written document executed by Buyer and Seller and such written document
shall be deemed final and binding for all purposes of this Agreement.  If Buyer
and Seller are unable to resolve their disagreement within such period, any
remaining differences will be submitted to binding arbitration in Boston,
Massachusetts before a panel of three (3) arbitrators, who shall each have
significant experience in software technology disputes.  The panel shall
comprise of one (1) arbitrator selected by Buyer, one (1) arbitrator selected by
Seller, and one (1) arbitrator selected jointly by the two arbitrators selected
by the foregoing. The arbitration shall be pursuant to the Commercial
Arbitration Rules of the American Arbitration Association then pertaining and
shall be governed by the United States Arbitration Act, 9 U.S.C. Sections 1-16.
Any award(s) shall be subject to the confidentiality provisions of this
Agreement. Judgment on the award may be entered in any court having
jurisdiction. The fees and expenses of the arbitration shall initially be borne
fifty percent (50%) by Seller, and fifty percent (50%) by Buyer; provided that
upon resolution of the dispute, the prevailing party, if any, as determined by
the arbitrators, shall be entitled to be reimbursed in proportion to the amount
by which the other party's determinations of the items in dispute differed from
the amount determined by the arbitrators. Such amount shall be determined by the
arbitrators.  Any fees and expenses of the arbitrators to be paid by Seller
shall first be paid out of the Escrow Fund, and Buyer and Seller shall execute
and deliver to the Escrow Agent disbursement instructions for the amount of such
fees and expenses to be paid from the Escrow Fund pursuant to the Escrow
Agreement. Any Earn-Out Consideration as finally determined by the arbitrators
shall be paid by Buyer consistent with Section 1.8(c), promptly upon delivery of
the arbitrators' written report, without interest, following such delivery.
(c) Subject to Section 7.3(e), with respect to each period ending on an Earn-Out
Calculation Date, Buyer shall pay the amount of Earn-Out Consideration, if any,
earned in such period no later than ten (10) days following the final
determination thereof in accordance with this Section 1.8 and Schedule 1.8 by
wire transfer of immediately available funds to Seller.
(d) The right to receive the Earn-Out Consideration, if any, payable pursuant to
this Agreement is a contract right only and no certificate evidencing such right
shall be issued. The right to receive the Earn-Out Consideration, if any,
payable pursuant to this Agreement shall not be transferred or assigned and no
beneficial interests therein may be pledged, sold, assigned or transferred by
Seller, except that (i) Seller may assign or transfer its right to receive
Earn-Out Consideration to the Seller Owner and (ii) heirs and beneficiaries of a
Seller Owner upon death of such Seller Owner shall benefit from the right to
receive the Earn-Out Consideration, subject to the conditions of receipt of such
Earn-Out Consideration by such Seller Owner.
8

--------------------------------------------------------------------------------

(e) For U.S. federal income tax purposes, any payment of Earn-Out Consideration
to Seller shall be (i) treated as additional purchase price (subject to
imputation of interest under Section 483 or 1274 of the Code) or (ii) deemed to
be paid to Seller and then paid by Seller to the SAR Holders in respect of 
Stock Appreciation Rights or to Phantom Unitholders in respect of Company
Phantom Units, and Seller intends such amounts to be treated as compensation
subject to applicable withholding tax for which the corresponding tax deduction
inures to the benefit of Seller, although Buyer makes no covenant,
representation or warranty as to such Tax treatment.
ARTICLE II          


REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Subject to such exceptions as are disclosed in the disclosure schedule dated as
of the Agreement Date and delivered herewith by the Company to Buyer (the
"Company Disclosure Schedule") corresponding to the applicable section and
subsection or clause of this Article II (the "Applicable Article II Provision")
(or disclosed in any other section, subsection or clause of the Company
Disclosure Schedule provided that either a cross reference is included or it is
reasonably apparent upon a reading of such disclosure that it also qualifies or
applies to such other sections, subsections and clauses, that such disclosure is
responsive to the Applicable Article II Provision), the Company hereby
represents and warrants to Buyer as of the Agreement Date and as of the Closing
as follows:
2.1.                        Organization of the Company.  The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Maine.  The Company has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as currently conducted.  The Company is duly qualified or licensed to do
business and is in good standing as a foreign corporation in each jurisdiction
listed on Schedule 2.1(a), which constitute all of the jurisdictions in which
the conduct of its business or the ownership, leasing, holding or use of its
properties makes such qualification necessary, except such jurisdictions where
the failure to be so qualified or licensed or in good standing would not
reasonably be expected to have a Company Material Adverse Effect.  The Company
has delivered to Buyer an accurate and complete copy of the Company's
Organizational Documents, each as amended as of the Agreement Date and in full
force and effect on the Agreement Date.  The Company has not violated its
Organizational Documents in any material respect.  Schedule 2.1(b) lists every
state or foreign jurisdiction in which the Company has facilities, maintains an
office, branch or permanent establishment or has a current Employee, agent,
consultant or contractor.  Neither the Company nor its predecessors has
conducted any business under or otherwise used for any purpose in any
jurisdiction any fictitious name, assumed name, "d/b/a", trade name or other
name.
2.2.                        Authority.  The Company has all requisite corporate
power and authority to enter into, execute and deliver this Agreement and each
of the other agreements, certificates or documents contemplated hereby
(collectively, the "Related Agreements") to which it is or will be a party, to
perform its obligations hereunder and thereunder, and to consummate the
Transactions.  The Company Board Approval has been properly obtained, and it
constitutes all of the necessary action or authorization on the part of the
Company, the Company Board or the stockholders of the Company for the
authorization, execution, delivery and performance of this Agreement and the
Related Agreements by the Company and the consummation by the Company of the
Transactions.  This Agreement has been, and each of the Related Agreements to
which the Company is a party will be at the Closing, duly executed and delivered
by the Company and, assuming due authorization, execution and delivery by the
other parties hereto and thereto (other than the Company), this Agreement
constitutes, and in the case of the Related Agreements they will at Closing
constitute, valid, legal and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be subject to
9

--------------------------------------------------------------------------------

applicable bankruptcy, reorganization, insolvency, moratorium and similar Laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.
2.3.                        No Conflict.  Assuming the consents, waivers and
approvals set forth on Schedule 2.4(b) are obtained, the execution, delivery and
performance by the Company of this Agreement and the Related Agreements to which
the Company is a party, and the consummation of the Transactions, do not and
will not conflict with or result in any material violation of or material
default under (with or without notice or lapse of time, or both) or give rise to
a right of termination, cancellation, modification or acceleration of any
material obligation or loss of any material benefit under, or result in the
imposition or creation of any Lien upon the Shares or any material Lien upon any
of the Company's or any of the Subsidiaries' properties or assets (tangible or
intangible) under (a) any provision of the Organizational Documents of the
Company or any of the Subsidiaries, (b) any material agreement to which the
Company or any of the Subsidiaries is a party or by which they or any of their
respective properties or assets is bound, including any Disclosable Contract,
(c) any Company Authorization or (d) any Law applicable to the Company or any of
the Subsidiaries or any of their respective properties or assets (whether
tangible or intangible).
2.4.                        Consents.
(a) No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, or notice to any Governmental Entity is required by,
or with respect to, the Company or any of the Subsidiaries in connection with
the execution, delivery and performance by the Company of this Agreement and the
Related Agreements to which the Company is a party or the consummation by the
Company and the Subsidiaries of the Transactions, except for such consents,
waivers, approvals, orders, authorizations, registrations, declarations, notices
and filings as may be required under the HSR Act and any other applicable
antitrust or competition Laws (collectively, "Antitrust Laws").
(b) Schedule 2.4(b) sets forth all notices to, and all consents, waivers and
approvals of, parties to any material agreement (including any Disclosable
Contract) to which the Company or any of the Subsidiaries is a party or by which
they or their properties are bound that are required thereunder in connection
with the Transactions or for any such material agreement to remain in full force
and effect without limitation, modification or alteration (including payment of
any material additional amounts or consideration other than ongoing fees,
royalties or payments which the Company or any of the Subsidiaries, as the case
may be, would otherwise be required to pay pursuant to the terms of such
material agreement had the Transactions not occurred) after the Closing Date so
as to preserve all rights of, and benefits to, the Company and the Subsidiaries,
as the case may be, under such material agreement from and after the Closing
Date.
2.5.                        Subsidiaries.
(a) Each subsidiary of the Company is set forth on Schedule 2.5(a) (each a
"Subsidiary").  Except for the Subsidiaries, the Company does not own, and has
never otherwise owned, directly or indirectly, any capital stock of or any other
equity or ownership interest in, or controlled, directly or indirectly, any
other Person, and neither the Company nor any of the Subsidiaries is or has
otherwise been, directly or indirectly, a party to, member of or participant in
any partnership, joint venture or similar business arrangement.  Each Subsidiary
is duly organized, validly existing and in good standing (to the extent
applicable) under the Laws of its jurisdiction of formation.  Each Subsidiary
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as currently conducted.  Each Subsidiary is duly
qualified or licensed to do business and is in good standing (to the extent
applicable) as a foreign organization in each jurisdiction listed on Schedule
2.5(a), which
10

--------------------------------------------------------------------------------

constitute all of the jurisdictions in which the conduct of its business or the
ownership, leasing, holding or use of its properties makes such qualification
necessary, except such other jurisdictions where the failure to be so qualified
or licensed or in good standing would not reasonably be expected to have a
Company Material Adverse Effect.  The Company has delivered to Buyer an accurate
and complete copy of each Subsidiary's Organizational Documents, each as amended
as of the Agreement Date and in full force and effect on the Agreement Date. 
None of the Subsidiaries has violated its Organizational Documents in any
material respect.  Schedule 2.5(a) lists, with respect to each Subsidiary, every
jurisdiction in which such Subsidiary has facilities, maintains an office,
branch or permanent establishment or has a current Employee, agent, consultant
or contractor.  None of the Subsidiaries or their respective predecessors have
conducted any business under or otherwise used for any purpose in any
jurisdiction any fictitious name, assumed name, "d/b/a", trade name or other
name.
(b) The authorized and outstanding capital stock of each Subsidiary, including
the identity of each holder of any outstanding equity ownership interest
therein, is set forth on Schedule 2.5(b).  All of the outstanding capital stock
of, or other equity or ownership interests in, each Subsidiary is owned by the
Company, directly or indirectly, free and clear of any Lien and free of any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other equity or ownership
interests).  There are no outstanding (i) Company Securities or securities of
any of the Subsidiaries convertible into or exercisable or exchangeable for
shares of capital stock or other voting securities or equity or ownership
interests in any Subsidiary ("Subsidiary Securities") or (ii) Security Rights
for any Subsidiary Securities.  There are no outstanding obligations of the
Company or any of the Subsidiaries to repurchase, redeem or otherwise acquire
any outstanding Subsidiary Securities.  All of the outstanding Subsidiary
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.
2.6.                        Company Capital Structure.
(a) The authorized capital stock of the Company consists of (i) 3,000 shares of
Company Common Stock, of which 300 shares are issued and outstanding as of the
Agreement Date.  The Company has no authorized shares of preferred stock. All of
the Shares are owned of record and, to the Company's Knowledge, beneficially, by
the Seller as set forth on Schedule I.  Schedule I is accurate and complete. 
The Shares are owned by the Seller free and clear of any and all Liens, and upon
delivery of the Shares hereunder, Buyer will acquire good and marketable title
thereto, free and clear of any and all Liens.  All rights and powers to vote the
Shares are held exclusively by the Seller.  All of the Shares (i) have been duly
authorized and validly issued and are fully paid, non-assessable and not subject
to preemptive rights or similar rights created by statute, the Company's
Organizational Documents or any agreement to which the Company is a party, and
(ii) have been offered, sold, issued and delivered by the Company in all
material respects in compliance with the terms of any applicable agreement or
other understanding to which the Company is a party, the Organizational
Documents of the Company and all applicable Laws.  There are no restrictions of
any kind on the transfer of the Shares except those imposed by foreign, federal
and state securities Laws.  Schedule 2.6 sets forth the dividends or other
Distributions with respect to any shares of Company Securities that have been
made or declared, and accrued since January 1, 2013.
(b) (i)            Except for the Company's Amended and Restated Kepware, Inc.
Phantom Equity Plan (the "Plan") and the 2008 Stock Appreciation Rights Plan
(the "SARS Plan"),  neither the Company nor any of the Subsidiaries has ever
adopted, sponsored or maintained any stock option plan or any other plan or
contract providing for equity compensation to any Person.  The Plan and the SARS
Plan have been duly authorized, approved and adopted by the Company Board and
the Company's stockholders and are in full force and effect.  Each Phantom
Unitholder and SAR Holder
11

--------------------------------------------------------------------------------

holds that certain number of Company Phantom Units and Stock Appreciation Rights
set forth on Schedule I opposite his name free and clear of all Liens and not
subject to any adverse claims.
(ii)                        There are no outstanding Security Rights for or
related to any Company Security or any Subsidiary Security, whether or not
currently exercisable, and none of Seller, the Company or any of the
Subsidiaries has or is bound by any (A) promise or commitment to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any Company Security or any Subsidiary Security or (B) obligation
to grant, extend, accelerate the vesting of, change the price of, otherwise
amend or enter into any Security Right for or related to any Company Security or
Subsidiary Security.  There are no outstanding or authorized stock appreciation,
phantom stock, profit participation or other similar rights with respect to the
Company or any of the Subsidiaries, all of which shall be paid out in full and
terminated at Closing.
(c) There are no (i) voting trusts, proxies or other agreements or
understandings with respect to the Shares, any Company Securities or any
Subsidiary Securities to which the Company or any of the Subsidiaries is a
party, by which the Company or any of the Subsidiaries is bound, or which exist
to the Company's Knowledge, or (ii) agreements or understandings to which the
Company or any of the Subsidiaries is a party, by which the Company or any of
the Subsidiaries is bound, or which exist to the Company's Knowledge relating to
the voting, registration, sale or transfer (including agreements relating to
rights of first refusal, "co-sale" rights or "drag-along" rights) of any Shares,
any Company Securities or any Subsidiary Securities.  The execution, delivery
and performance of this Agreement and the Related Agreements and the
consummation of the Transactions by the Company does not breach or violate any
rights or obligations under the Company's Organizational Documents that have not
been complied with or waived.  The holders of shares of Company Securities and
Subsidiary Securities and any Security Right with respect to any of the
foregoing have been or will be properly given or shall have properly waived any
required notice prior to the Closing.
2.7.                        Company Financial Statements and Internal Controls.
(a) Schedule 2.7 sets forth (i) the audited consolidated balance sheets and the
related audited consolidated statements of operations, changes in stockholders'
equity (deficit) and cash flows of the Company and Kepware Global, LLC for the
fiscal years ended December 31, 2014, December 31, 2013 and December 31, 2012
and the accompanying reports of Berry Dunn McNeil & Parker, LLC, the Company's
independent auditor, and (ii) the unaudited consolidated balance sheets (the
"Company Balance Sheet") of the Company and the Subsidiaries as of September 30,
2015 (the "Balance Sheet Date") and the related unaudited consolidated and
consolidating statements of operations, and cash flows of the Company and the
Subsidiaries for the nine-month period then ended (the financial statements
referred to in items (i) and (ii), collectively, the "Company Financial
Statements").  The Company Financial Statements have been prepared from the
books and records of the Company and in accordance with generally accepted
accounting principles effective in the United States ("GAAP") applied on a
consistent basis, except for the absence of footnotes in the case of the
unaudited Company Financial Statements.  The Company Financial Statements fairly
present, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and the Subsidiaries as of the dates
and for the periods indicated therein, subject, in the case of the unaudited
interim Company Financial Statements, to normal year-end adjustments, which did
not exceed $50,000 individually or $150,000 in the aggregate).
(b) The Company and its Subsidiaries have in place systems and processes that
are customary and adequate for a private company at the same stage of
development as the Company and that are designed to (i) provide reasonable
assurances regarding the reliability of the Company Financial Statements,
including that (A) transactions are executed and access to assets is given
12

--------------------------------------------------------------------------------

only in accordance with management's general or specific authorization; and (B)
transactions are recorded as necessary to permit preparation of periodic
financial statements and to maintain accountability for assets; and (ii) in a
timely manner accumulate and communicate to the Company's principal executive
officer and principal financial officer the type of information that is required
to be disclosed in the Company Financial Statements.  Neither the Company nor
any of the Subsidiaries nor, to the Company's Knowledge, any Employee, auditor,
accountant or representative of the Company or any of the Subsidiaries has
received or otherwise had or obtained knowledge of any complaint, allegation,
assertion or claim, whether written or oral, regarding the inadequacy of such
systems and processes or the accuracy or integrity of the Company Financial
Statements.  To the Company's Knowledge, there have been no instances of fraud
by the Company or any of the Subsidiaries, whether or not material, that
occurred during any period covered by the Company Financial Statements.
(c) During the periods covered by the Company Financial Statements, the
Company's external auditor was independent of the Company and its management. 
Schedule 2.7(c) lists each written report by the Company's external auditors to
the Company Board, or any committee thereof, or the Company's management
concerning any period covered by the Company Financial Statements.
2.8.                        Liabilities.
(a) The Company has no liabilities that are required to be reflected in
financial statements prepared in accordance with GAAP, except liabilities: (i)
recorded or reserved against on the Company Balance Sheet; (ii) incurred since
the Balance Sheet Date in the ordinary course of business, consistent with past
practice and that will be shown on the Closing Balance Sheet that do not exceed
$20,000 individually or $50,000 in the aggregate; or (iii) as set forth on
Schedule 2.8(a). Neither the Company nor any of the Subsidiaries has any
"off-balance sheet arrangements" (as such term is defined in Item 303(a)(4) of
Regulation S-K promulgated under the Exchange Act).
(b) Schedule 2.8(b) lists: (i) all accounts payable of the Company and the
Subsidiaries as of the Balance Sheet Date and the aging thereof, and (ii) any
customer deposits or other deposits held by the Company or any of the
Subsidiaries ("Customer Deposits") as at the Agreement Date, and (iii) all notes
payable and other Indebtedness of the Company and the Subsidiaries (including
each agreement in effect with respect thereto and the holder thereof) as at the
Agreement Date.  All material accounts payable of the Company and the
Subsidiaries that arose after the Balance Sheet Date have been recorded on the
accounting books and records of the Company.
(c) Schedule 2.8(c) lists each Lien to which the Company, any Subsidiary or any
of their respective properties, assets or undertakings is subject or bound and
each agreement with respect thereto.
(d) Neither the Company nor any of the Subsidiaries has, at any time:  (i) made
a general assignment for the benefit of creditors, (ii) filed, or had filed
against it, any bankruptcy petition or similar filing, (iii) suffered the
attachment or other judicial seizure of all or a substantial portion of its
assets, (iv) admitted in writing its inability to pay its debts as they become
due, or (v) been convicted of, or pleaded guilty or no contest to, any felony. 
Neither the Company nor any of the Subsidiaries is insolvent.  To the Company's
Knowledge, none of its current officers or directors has been convicted of, or
pleaded guilty or no contest to, any felony.
2.9.                        Absence of Certain Changes.  Except as specifically
contemplated by this Agreement, since the Balance Sheet Date through and
including the Agreement Date there has not been, occurred or arisen any:
13

--------------------------------------------------------------------------------

(a) transaction by the Company or any of the Subsidiaries, except in the
ordinary course of business and consistent with past practice and in an amount
not in excess of $25,000 individually or $100,000 in the aggregate for any
series of related transactions;
(b) amendments or changes to the Organizational Documents of the Company or of
any of the Subsidiaries;
(c) capital expenditure or capital commitment by the Company or any of the
Subsidiaries in any amount in excess of $50,000 in any individual case or
$250,000 in the aggregate;
(d) payment, discharge or satisfaction, in any amount in excess of $25,000 in
any individual case or $100,000 in the aggregate, of any claim, liability or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise
of the Company or any of the Subsidiaries), other than payments, discharges or
satisfactions in the ordinary course of business and consistent with past
practice of liabilities reflected or reserved against in the Company Balance
Sheet;
(e) (i) failure to pay accounts payable when due consistent with past practice
or any delay in payment thereof or any renegotiation thereof, (ii) request by
the Company or any of the Subsidiaries to accelerate the payment of any accounts
receivable or (iii) change to or deviation from the Company's or any of the
Subsidiaries' cash management practices, in each case except in the ordinary
course of business consistent with past practice;
(f) destruction of, damage to or loss of any material assets of the Company or
any of the Subsidiaries (whether or not covered by insurance), or loss of any
material business or customer of the Company or any of the Subsidiaries;
(g) work stoppage, labor strike or other labor trouble, or any action, suit,
claim, written demand, labor dispute or grievance filed relating to any labor,
employment and/or safety matter involving the Company or any of the
Subsidiaries, including actions filed alleging claims of wrongful dismissal or
discharge, discrimination, wage and hour violations, or other unlawful labor
and/or employment practices or actions;
(h) change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by the Company or any of the
Subsidiaries;
(i) revaluation by the Company or any of the Subsidiaries of any of their
assets, including the writing down of the value of inventory or writing off of
notes or accounts receivable, except in the ordinary course of business
consistent with past practice;
(j) (i) Distributions, (ii) split, combination or reclassification of any
Company Security or any Subsidiary Security, (iii) issuance or authorization of
the issuance of any Company Security, any Subsidiary Security or any Security
Rights in respect of, in lieu of or in substitution for, any of the foregoing,
or (iv) transfer of any Shares;
(k) (i) material change in the compensation paid or payable by the Company or
any Subsidiary to any of its Employees, agents or independent contractors other
than normal increases granted to such Persons after normal periodic performance
or contract reviews in the ordinary course of business consistent with past
practice, (ii) grants to any Employee of additional vacation time or paid time
off, other than in the ordinary course of business and consistent with past
practice, (iii) material obligation or liability incurred by the Company or any
Subsidiary to any of its stockholders or Employees, agents or independent
contractors, or (iv) loans or advances made by the Company to any of
14

--------------------------------------------------------------------------------

its stockholders, Employees, agents or independent contractors, except normal
compensation and expense allowances payable in the ordinary course of business
consistent with past practice;
(l) Employee terminations, redundancies and/or layoffs, excluding termination of
Employees with poor performance ratings;
(m) (i) granting of severance or termination or other pay or benefits to any
Employee, consultant or contractor or entering into any agreement with respect
thereto; (ii) adoption or amendment of any Company Employee Plan, Change in
Control Agreement or severance plan; or (iii) entering into any employment
agreement, extension of any employment offer, payment or agreement to pay any
bonus or special remuneration to any Employee, other than in the Company's
normal course of business;
(n) entering into of any written agreement by the Company or any of the
Subsidiaries, any written termination, extension, amendment or modification of
the material terms of any written agreement by the Company or any of the
Subsidiaries, or any written waiver, release or assignment of any material
rights or claims thereunder, in each case except in the ordinary course of
business and consistent with past practice;
(o) sale, lease, license or other disposition of any of the material assets or
properties of the Company or any of the Subsidiaries, or creation of any Lien
(other than Permitted Liens) in such assets or properties, except sales or
non-exclusive licenses of Company Products in the ordinary course of business
consistent with past practice;
(p) waiver or release of any right or claim of the Company or any of the
Subsidiaries, including any write-off or other compromise of any account
receivable of the Company or any of the Subsidiaries, except in the ordinary
course of business and consistent with past practice;
(q) commencement or notice or threat of commencement of any lawsuit or
proceeding against or investigation of the Company or any of the Subsidiaries or
their affairs, or commencement of any litigation by the Company or any of the
Subsidiaries, or settlement of any lawsuit, proceeding or investigation
(regardless of the party initiating the same);
(r) (i) transfer, sale or abandonment by the Company or any of the Subsidiaries
of any rights to the Company Intellectual Property or the entering into of any
license agreement (other than non-exclusive end-user license agreements entered
into by the Company or any of the Subsidiaries in the ordinary course of
business consistent with past practice that do not include any rights with
respect to source code), distribution agreement (including any VAR, OEM or
similar agreement), reseller agreement, security agreement, assignment or other
conveyance, or option for any of the foregoing, with respect to the Company
Intellectual Property with any Person, (ii) purchase or other acquisition of any
Intellectual Property or the entering into of any license agreement,
distribution agreement (including any VAR, OEM or similar agreement), reseller
agreement, security agreement, assignment or other conveyance, or option for any
of the foregoing, with respect to the Intellectual Property of any Person (other
than off-the-shelf shrink wrap, click through or similar licenses for
commercially available software, in each case with no recurring license fee),
(iii) material change in pricing or royalties set or charged by the Company or
any of the Subsidiaries to its customers or licensees or in pricing or royalties
set or charged by Persons who have licensed Intellectual Property to the Company
or any of the Subsidiaries (other than off the shelf shrink wrap, click through
or similar licenses for commercially available software, in each case with no
recurring license fee) or (iv) entering into, or amendment of, any agreement
with respect to the development of any Intellectual Property with a third party;
15

--------------------------------------------------------------------------------

(s) entering into any agreement, or modification to any agreement, pursuant to
which any Person was granted marketing, distribution, reseller, development,
manufacturing or similar rights of any type or scope with respect to any
products, services or technology of the Company or any of the Subsidiaries;
(t) event, occurrence, change, effect or condition of any character that,
individually or in the aggregate, has had or reasonably would be expected to
have a Company Material Adverse Effect;
(u) transfer by the Company or any Subsidiary of any Employee from working for
the Company or a Subsidiary or inducement of any Employee to resign their
employment with the Company or any Subsidiary;
(v) voluntary prepayment or other non-mandatory payment of, or in respect of,
any Indebtedness or any Lien; or
(w) agreement by the Company or any of the Subsidiaries, or any Employees
thereof, to do any of the things described in the preceding clauses (a) through
(v) (other than negotiations with Buyer and its representatives regarding the
Transactions).
2.10.                        Accounts Receivable; Bank Accounts.  Schedule
2.10(a) lists all accounts receivable of the Company and the Subsidiaries as of
the Balance Sheet Date, together with an aging schedule indicating a range of
days elapsed since being invoiced and the payment due date.  All of the accounts
receivable of the Company and the Subsidiaries (a) represent bona fide
transactions that arose in the ordinary course of business, (b) are subject to
no setoffs or counterclaims and (c) to the Company's Knowledge are fully
collectible, net of reserves for doubtful accounts.  No Person has any Lien on
any account receivable, and no request or agreement for material deduction or
material discount has been made with respect to any account receivable.  Neither
the Company nor any Subsidiary has received written notice (nor, to the actual
knowledge of the Key Employees, has there been any other notice) from any
customer that such customer does not intend to pay any account receivable.  Set
forth on Schedule 2.10(b) is a description of each account maintained by or for
the benefit of the Company or any of the Subsidiaries at any bank or other
financial institution including the authorized signatories of each account and
any outstanding powers of attorney granted in connection therewith.
2.11.                        Restrictions on Business Activities.  There is no
agreement, judgment, injunction, order or decree to which the Company or any of
the Subsidiaries is a party, subject or otherwise bound, that would reasonably
be expected to prohibit, impair or otherwise limit:  (a) any business practice
of the Company, any of the Subsidiaries or any of their respective Affiliates;
(b) any acquisition of property (tangible or intangible) by the Company, any of
the Subsidiaries or any of their respective Affiliates; (c) the conduct of
business by the Company, any of the Subsidiaries or any of their respective
Affiliates; or (d) the freedom of the Company, any of the Subsidiaries or any of
their respective Affiliates to engage in any line of business or to compete or
do business with any Person, in each case whether arising as a result of a
change in control of the Company, any of the Subsidiaries or any of their
respective Affiliates or otherwise.  Without limiting the generality of the
foregoing, neither the Company nor any of the Subsidiaries has (x) entered into
any agreement under which the Company, any of the Subsidiaries or any of their
respective Affiliates is restricted from selling, licensing, manufacturing or
otherwise distributing any of its technology or products or from providing
services to customers or potential customers or any class of customers, in any
geographic area, during any period of time, or in any segment of the market,
(y) granted any Person exclusive rights to sell, license, manufacture or
otherwise distribute any of the Company's, any of the Subsidiaries' or any of
their respective Affiliates' technology or products in any geographic area or
with respect to any customers or potential customers or any class of customers
during
16

--------------------------------------------------------------------------------

any period of time or in any segment of the market or (z) entered into any
agreement that will bind Buyer or any of its Affiliates with respect to Buyer's
or Buyer's Affiliates' own customers, products or services.
2.12.                        Real Property; Leases.
(a) None of the real property used or occupied by the Company or any of the
Subsidiaries, in each case together with all build-out, fixtures and
improvements created thereon ("Company Real Property"), is owned by the Company
or any of the Subsidiaries, nor has the Company or any of the Subsidiaries ever
owned any real property.  All of the Company Real Property is leased or
subleased by the Company or one of the Subsidiaries pursuant to a Lease set
forth on Schedule 2.12(b).  Neither the Company nor any of the Subsidiaries has
any right or ownership, right of use, option, right of first refusal or
contractual obligation to purchase, or any other legal or equitable right,
estate or interest in, or affecting, any land or buildings other than the
Leases.
(b) Schedule 2.12(b) sets forth all leases, subleases and other agreements
pursuant to which the Company or any of the Subsidiaries derives its rights in
the Company Real Property (the "Leases"), including, with respect to each such
Lease, the identity of the landlord or sublandlord, the addresses, the date of
such Lease and each amendment thereto.
(c) There does not exist under any Lease any material default by the Company or
any of the Subsidiaries or, to the Company's Knowledge, by any other Person, or
any event that, with or without notice or lapse of time or both, would
constitute a material default by the Company or any of the Subsidiaries or, to
the Company's Knowledge, by any other Person.  No written notice (or to the
actual knowledge of the Key Employees, any other notice) or agreement to
terminate any Lease has been served on the Company or any Subsidiary, or entered
into by any Person with respect thereto.  The Company has delivered to Buyer
copies of all Leases that are complete in all material respects, including all
material amendments and agreements related thereto, and the Leases constitute
the entire agreement between the Company or any of the Subsidiaries and each
landlord or sublandlord with respect to the Company Real Property.  All rent and
other charges currently due and payable under the Leases have been paid, except
for liabilities reflected or reserved against in the Company Balance Sheet. 
There are no matters or restrictions affecting the Company Real Property or the
Leases that would reasonably be expected to interfere to any material extent
with the continued use and occupancy by the Company and the Subsidiaries of the
Company Real Property for the Company's business.
(d) The Company or one of the Subsidiaries is the holder of the tenant's
interest under the Leases and has not assigned the Leases or subleased all or
any portion of the premises leased thereunder.  Neither the Company nor any of
the Subsidiaries has made any material alterations, additions or improvements to
the premises leased under the Leases that are required to be removed at the
termination of the applicable Lease term.
2.13.                        Assets; Absence of Liens and Encumbrances.
(a) Schedule 2.13 sets forth as November 30, 2015 all equipment, materials,
tangible prototypes, tools, supplies, vehicles, furniture, fixtures,
improvements, fixed assets in process (not yet capitalized) and other material
tangible assets (the "Tangible Assets") of the Company and the Subsidiaries with
amounts that are consistent with the Company's capitalization policy and
recorded on the Company Balance Sheet, and sets forth the original cost and book
value of each such asset.  The Tangible Assets of the Company are adequate and
sufficient, in all material respects, for the conduct of the business of the
Company and its Subsidiaries as currently conducted and as currently
contemplated to be conducted.
17

--------------------------------------------------------------------------------

(b) The Company and each of the Subsidiaries has good and valid title to, or, in
the case of Company Real Property and leased properties and assets, valid
leasehold interests in, all of its material tangible properties and assets,
real, personal and mixed, used or held for use in its business, free and clear
of any Liens, except as reflected in the Company Balance Sheet and except for
Permitted Liens for ad valorem Taxes not yet due and payable and such
imperfections of title and encumbrances, if any, that are not material in
character, amount or extent, and that do not materially detract from the value,
or materially interfere with the present use, of the property subject thereto or
affected thereby.
(c) All facilities, machinery, equipment, fixtures, vehicles, and other personal
properties owned, leased or used by the Company or any of the Subsidiaries
(i) are adequate for the conduct of the business of the Company and the
Subsidiaries as currently conducted in all material respects and (ii) are in
good operating condition, subject to normal wear and tear, and reasonably fit
and usable for the purposes for which they are being used and not in need of
replacement.
2.14.                        Proprietary Rights.
(a)                        Schedule 2.14(a) lists all Company Registered
Intellectual Property, and all material unregistered software which comprises,
or is otherwise included in or distributed with, any Company Product, in each
case owned by or exclusively licensed to the Company or any of its
Subsidiaries.  Schedule 2.14(a) lists any proceedings or actions before any
court, tribunal (including the United States Patent and Trademark Office ("PTO")
or equivalent authority anywhere in the world) related to any of the Company
Registered Intellectual Property.  All Company Registered Intellectual Property
is (to the Knowledge of the Company) valid, and is subsisting and enforceable
and in compliance with all legal requirements (including payment of filing,
examination and maintenance fees and proofs of use).  All necessary documents
and certificates in connection with such Company Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Company Registered Intellectual Property. 
There are no actions that must be taken by the Company or any of its
Subsidiaries within one hundred twenty (120) days of the Closing Date, including
the payment of any registration, maintenance or renewal fees or the filing of
any responses to PTO or foreign, as the case may be, office actions, documents,
applications or certificates for the purpose of obtaining, maintaining,
perfecting or preserving or renewing any Registered Intellectual Property.  To
the Company's Knowledge, there are no facts or circumstances that would render
any Company Registered Intellectual Property invalid or unenforceable.
(b)                        Schedule 2.14(b) sets forth a true, accurate and
complete list of all licenses, sublicenses, and royalty, escrow, maintenance,
support and other agreements to which the Company and/or any Subsidiary is a
party and pursuant to which the Company, any Subsidiary or any other person is
authorized to use, license the use of, distribute or exercise any other rights
with respect to any (A) Company Intellectual Property, or (B) third party
Proprietary Rights that are incorporated in or used by, any of the Company
Products or services, or form a part of any Company Intellectual Property
(collectively, the "Company Licenses"); including but not limited to any
licenses granted by the Company or any Subsidiary to modify, distribute,
integrate or bundle any of the Company Software Products or Software developed
or licensed exclusively by the Company (the "Company OEM/Reseller Licenses");
provided, however, that customer contracts granting only a non-exclusive,
internal-use, end-user license to object code and any associated support
agreements need not be listed in Schedule 2.14(b).  Schedule 2.14(b) also
accurately and completely identifies any Company OEM/Reseller Licenses (1) which
are exclusive in a territory specifying in what territory they are exclusive
and/or (2) under which the third party licensee holds in its possession
inventory of the Company Software Products, specifying the products held in
inventory by name and version number and stating the number of copies of each
such version held in inventory as of the Balance Sheet Date.
18

--------------------------------------------------------------------------------

(c)                        The Company or its Subsidiaries owns, possesses, has
valid license to use, or otherwise has the legal right to use all of the
material Company Intellectual Property, free and clear of any Lien (whether
arising by contract or by operation of law) and has the right to use all other
Proprietary Rights necessary or required for the conduct of the business of the
Company or such Subsidiary, as applicable, as currently conducted, including the
development, marketing and distribution of the existing products of the Company
and each Subsidiary.  Except for the Company Licenses, there are no outstanding
rights or options (whether or not currently exercisable), licenses or agreements
of any kind (including, without limitation, any agreement for joint development
and/or joint ownership of Intellectual Property) relating to the Company
Intellectual Property.  Except under the Company Licenses, neither the Company
nor any Subsidiary is obligated to pay any royalties or other compensation
(other than market rate fees for standard Software licenses that are generally
commercially available), to any third party (including, without limitation, any
current or former Employees, consultants or independent contractors) in respect
of its ownership, use or license of any Company Intellectual Property.  To the
Company's Knowledge, there has been no breach or violation of any Company
License by the Company, any Subsidiary of, or any other party thereto.
(d)                        The execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby will not,
as a result of a Contractual Obligation, materially impair the rights of Buyer
or the Company to use, practice, operate under, license, sublicense, dispose of,
or bring suit for infringement of any of the Company Intellectual Property to
the same extent that the Company and each Subsidiary would have been able to had
the transactions contemplated by this Agreement not occurred and without the
payment of any additional amounts or consideration other than ongoing fees,
royalties or payments that the Company or any Subsidiary would otherwise be
required to pay.
(e)                        None of the business of the Company or any
Subsidiary, as currently conducted, nor the services, products or support
delivered by the Company or any Subsidiary to its customers, nor the Company's
or any Subsidiary's use of third party products or services, infringes,
constitutes the misappropriation of, or conflicts with, any Proprietary Rights
of any third party (including without limitation due to the use of any Third
Party Software without a valid license or without complying with the
restrictions and terms of a valid license.  To the Company's Knowledge there is
no claim, and neither the Company nor any Subsidiary has ever received any
written notice or other written communication (or to the actual knowledge of the
Key Employees any (i) oral notice or (ii) other oral communication) of any claim
from, any Person asserting that the business of the Company or any Subsidiary,
as currently conducted, or any of the services, products or support delivered by
the Company or any Subsidiary to its customers, or any use by the Company or any
Subsidiary of any third party products or services, infringe, constitute the
misappropriation of, or conflict with, any Proprietary Rights of another Person
or constitute unfair competition or trade practice under the laws of any
jurisdiction.  To the Company's Knowledge there are no existing or threatened
infringement, misappropriation, unfair competition or trade practice or
competing claim by any third party regarding the ownership of or right to use
any Company Intellectual Property.  To the Company's Knowledge, no Person is
infringing, misappropriating or violating any Proprietary Rights of the Company
or any of its Subsidiaries.
(f)                        Schedule 2.14(f) lists any Software that (i) has been
incorporated or embedded into, or distributed with, any the Company Software
Products and (ii) was not developed by Employees of the Company or any
Subsidiary in the course of their employment for the Company or any Subsidiary. 
No consultants, contractors, or other third parties (other than Employees of the
Company or any Subsidiary in the course of their employment) have contributed
to, or participated in any respect in the development of, the Company
Intellectual Property.
19

--------------------------------------------------------------------------------

(g)                        Neither the Company nor any Subsidiary is subject to
any "open source" or "copy left" obligations or otherwise required to make any
public disclosure or general availability of source code either used, acquired
for use or developed by the Company or any Subsidiary.  Neither the Company nor
any Subsidiary uses any Software that contains, or is derived in any manner
from, any software that is distributed as free software, open source software
(e.g., Linux) or similar licensing or distribution models (collectively, "Open
Source Software"), including software licensed or distributed under any of the
following licenses or distribution models, or licenses or distribution models
similar to any of the following: (i) GNU's General Public License (GPL) or
Lesser/Library GPL (LGPL); (ii) the Artistic License (e.g., PERL); (iii) the
Mozilla Public License; (iv) the Netscape Public License; (v) the Sun Community
Source License (SCSL); or (vi) the Sun Industry Standards License (SISL).  The
Company and its Subsidiaries (and their respective consultants, affiliates, and
agents) have not incorporated, bundled, or distributed any Open Source Software
into or with any of the Company Software Products in such a manner as to cause
or require, under the terms of the applicable open source license agreement for
such Open Source Software, (A) all or any portion of such Company Software
Product (other than original Open Source Software) to be treated as Open Source
Software under the terms of such open source license or (B) the source code of
such Company Software Product (other than the original Open Source Software) to
be distributed or provided to licensees in connection with the licensing or
distribution of such Company Software Product.  Neither the Company nor any
Subsidiary has incorporated in, or included with, any of the Company Software
Products, or otherwise delivered to any customers, any Software or any
derivative of any Software (A) which the Company or any of its Subsidiaries
created and/or delivered to a customer in the course of performing consulting,
implementation, maintenance or other services and (B) in which such customer has
any ownership or other rights other than a nonexclusive license from the Company
or a Subsidiary (regardless whether such rights were assigned to or vested in
such customer).
(h)                        The Company and its Subsidiaries have implemented
policies and procedures reasonably designed to establish and preserve the
ownership of the Company Intellectual Property or Company Software Products,
including the protection of Trade Secrets.  Without limiting the generality of
the foregoing, since January 1, 2011, all Employees, consultants and independent
contractors of the Company or any Subsidiary who are or were involved in, or who
have contributed to, the creation or development of any Company Intellectual
Property Company Software Products or have otherwise had access to Trade Secrets
of the Company or the applicable Subsidiary have executed and delivered to the
Company or any Subsidiary legally binding confidentiality and assignment of
inventions agreements in form and substance substantially similar to the form of
the Confidentiality and Inventions Agreement included in Schedule 2.14(i). 
Copies of such agreements have been made available to Buyer, and all of such
agreements are in full force and effect.  Neither the Company nor any Subsidiary
is aware of any violation of the confidentiality of any Trade Secrets comprising
Company Intellectual Property or Company Software Products.  None of the
Company, any Subsidiary or, to the Knowledge of the Company, the Employees,
consultants, or independent contractors of the Company or any Subsidiary have
any agreements or arrangements with any former employers relating to Trade
Secrets of such employers that would interfere with the activities of the
Company or any Subsidiary.  To the Knowledge of the Company, the activities of
the Employees, consultants, or independent contractors of the Company or any
Subsidiary on behalf of the business of the Company or any Subsidiary as
currently conducted and as currently contemplated to be conducted do not violate
any agreements or arrangements which such Employees have with former employers
or any other third person.  To the Company's Knowledge, no current or former
Employee, stockholder, consultant or independent contractor of the Company or
any Subsidiary has any right, claim or interest in or with respect to any of the
Company Intellectual Property or Company Software Products.
(i)                        The Company Intellectual Property and the Company
Software Products constitute all the Intellectual Property and Software
necessary for, developed or used or held for use in
20

--------------------------------------------------------------------------------

connection with the operation of the business of the Company or any Subsidiary
as currently conducted and there is no other Intellectual Property or Software
that is material or necessary to the operation of the business of the Company or
any Subsidiary as currently conducted or for the continued operation of the
business of the Company immediately after the Closing in substantially the same
manner as operated immediately prior to the Closing.
2.15.                        Product Warranties; Services; Support.
(a) Each product (including any software product) or service developed,
manufactured, sold, licensed, leased or delivered by the Company or any of the
Subsidiaries (collectively, the "Company Products") conforms and has been in
conformity in all material respects with the specifications for such Company
Product, all applicable contractual commitments and all applicable express and
implied warranties.  Neither the Company nor any of the Subsidiaries has any
material liability or obligation (and to the Company's Knowledge, there is no
basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against the Company or any of
the Subsidiaries giving rise to any liability or obligation) for replacement or
repair of any Company Product or other damages in connection therewith. 
Schedule 2.15(a) includes a copy of each standard terms and conditions used for
the sale, license, or lease for each of the Company Products.  No Company
Product is subject to any guaranty, warranty, or other indemnity beyond the
applicable standard terms and conditions of sale, license or lease or beyond
that implied or imposed by applicable Law.
(b) There is no claim pending or, to the Company's Knowledge, threatened against
the Company or any of the Subsidiaries relating to any services provided by the
Company or any of the Subsidiaries to any third party ("Services") or services
agreement and, to the Company's Knowledge, there is no reasonable basis for the
assertion of any such claim.  Schedule 2.15(b) sets forth all agreements that
obligate the Company or any of the Subsidiaries to provide Services after the
Agreement Date (the "Services Agreements").  Neither the Company nor any of the
Subsidiaries has any "loss contract" or other agreement (a "Loss Contract")
where the expected cost to complete the agreement exceeds either (i) the fees
and payments to be received pursuant to such agreement or (ii) the Company's
budgeted expense with respect thereto, and there is no reasonable basis to
conclude that any agreement will become a Loss Contract.
2.16.                        Company Contracts.
(a) Schedule 2.16 sets forth each of the following agreements to which the
Company or any of the Subsidiaries is a party or by which they or their
properties or assets are bound:
(i)                        contracts and other agreements with any current or
former stockholder (including any of their respective Affiliates) or any
Employee of the Company or any Subsidiary or with any entity in which any of the
foregoing is an officer, director or 5% or greater stockholder and pursuant to
which the Company or any Subsidiary or such other party has current or future
obligations or liabilities in excess of $100,000 in any fiscal year;
(ii)                        contracts and other agreements with any labor union
or association representing any Employee of the Company or any Subsidiary;
(iii)                        contracts and other agreements for the purchase,
sale or license of software, materials, supplies, equipment, merchandise or
services, or relating to capital expenditures, with an annual run rate equal to
or exceeding $50,000 (taking into account any escalation, renegotiation or
redetermination);
21

--------------------------------------------------------------------------------

(iv)                        contracts and other agreements for the sale outside
of the ordinary course of business or exclusive license of any of the assets or
properties of the Company or any Subsidiary or for the grant to any person of
any option, right of first refusal, or preferential or similar right to purchase
any of such assets or properties;
(v)                        partnership, collaboration, mutual assistance, joint
development, joint marketing and joint venture agreements;
(vi)                        contracts or other agreements under which the
Company or any Subsidiary agrees to indemnify any party for Tax liabilities or
to share the Tax liability of any party;
(vii)                        contracts and other agreements that obligate the
Company or any Subsidiary to purchase or license all or substantially all of its
requirements of a particular product from a supplier, or for periodic minimum
purchases or licenses of a particular product from a supplier;
(viii)                        contracts and other agreements with customers,
suppliers, partners or collaborators for the sharing of fees, the rebating of
charges or other similar arrangements, including contracts containing any Most
Favored Customer Provision;
(ix)                        contracts and other agreements containing covenants
of the Company or any Subsidiary not to compete in any line of business or
geographical area, or with any person;
(x)                        contracts and other agreements relating to the
acquisition by the Company or any Subsidiary of any operating business or the
capital stock or other securities of any other person;
(xi)                        contracts and other agreements requiring the payment
to any person of a commission, fee or royalty, other than to Employees in the
ordinary course of business;
(xii)                        mortgages, indentures, loan or credit agreements,
factoring agreements, promissory notes and other agreements and instruments
relating to the borrowing of money or financing or sale of receivables;
(xiii)                        research and development (whether contracted or
shared) agreements;
(xiv)                        distributorship and reseller agreements, including
the international distribution agreements listed on Schedule 2.16(a)(xiv)(4)
(the Company represents and warrants that each such international distribution
agreement, in the form attached to Schedule 2.15(a), has been executed by the
Company and each applicable counterparty);
(xv)                        leases, financing agreements, subleases or other
agreements under which the Company or any Subsidiary is lessor or lessee of any
real or personal property; and
(xvi)                        any other material contract or agreement, whether
or not made in the ordinary course of business.
(b)
22

--------------------------------------------------------------------------------

(i)                        Each agreement set forth or required to be set forth
on Schedule 2.12, Schedule 2.14, Schedule 2.15, Schedule 2.16, Schedule 2.18 or
on a Schedule cross-referenced within any of such Schedules or otherwise readily
apparent (each a "Disclosable Contract") is in full force and effect and is
valid, binding and enforceable against the Company in accordance with its
terms.  The Company and each of the Subsidiaries are in compliance in all
material respects with and have not breached, violated or defaulted under, or
received written notice that they have breached, violated or defaulted under, in
any material respect, any of the terms or conditions of any Disclosable
Contract, nor to the Company's Knowledge has there occurred any event or
occurrence that would constitute such a breach, violation or default (with or
without the lapse of time, giving of notice or both) or any default by any third
party.  The Company has delivered to Buyer accurate and complete copies of all
Disclosable Contracts.
(ii)                        The Company and each of the Subsidiaries is in
compliance in all material respects with all delivery requirements, time lines,
schedules, time of performance requirements and other milestones under all
Disclosable Contracts.  Neither the Company nor any of the Subsidiaries has
incurred any significant cost over-runs on any Disclosable Contract and the
Company has no reasonable basis to believe that it or any of the Subsidiaries
will incur any such significant cost over-runs.
2.17.                        Change in Control Agreements.  Schedule 2.17 sets
forth each plan, agreement or Company Employee Plan of the Company or any of the
Subsidiaries (each a "Change in Control Agreement") (a) pursuant to which any
amounts may become payable (whether currently or in the future) to any Person
(including any Employee) as a result of or in connection with the Transactions
or (b) which provides for the acceleration or early vesting of any right or
benefit or lapse of any restriction as a result of or in connection with the
Transactions, to which the Transactions constitute a partial or "single
trigger."
2.18.                        Interested Party Transactions.
(a) To the Company's Knowledge, no Seller Owner, officer or director of the
Company or any Subsidiary nor any affiliate of any such person, now has or
within the last three (3) years had, either directly or indirectly:
(i)                        an equity interest greater than 5% or debt interest
in any corporation, partnership, joint venture, association, organization or
other person or entity that furnishes or sells or during such period furnished
or sold products or services to the Company or any Subsidiary, or purchases or
licenses or during such period purchased or licensed from the Company or any
Subsidiary any goods, software or services, or otherwise does or during such
period did business with the Company or any Subsidiary; or
(ii)                        a beneficial interest in any contract, commitment or
agreement to which the Company or any Subsidiary is or was a party or under
which any of them is or was obligated or bound or to which any of their
respective properties may be or may have been subject, other than (i) ordinary
course contracts, commitments or agreements between the Company or any
Subsidiary and such persons in their capacities as Employees of the Company or
any Subsidiary, and (ii) those certain employee loans set forth on Schedule 2.18
(the "Employee Loans").
(b) To the Company's Knowledge, no Employee of the Company or any Subsidiary nor
any affiliate of any such person, is acting or plans to act as an Employee of or
consultant to, owns a greater than 1% equity interest (or, with respect to any
such affiliate, a greater than 5% equity interest), or is otherwise actively
involved with any person that competes directly with the Company or any
Subsidiary.
23

--------------------------------------------------------------------------------

2.19.                        Compliance with Laws.
(a) Neither the Company nor any Subsidiary is or has been in violation of any
applicable Law (including, without limitation, Laws relating to environmental
matters, employment practices, occupational safety, Tax, import/export or
corrupt practices) of any Governmental Entity or regulatory body applicable to
its business or assets, except for any such violations that, individually or in
the aggregate, would not have a Company Material Adverse Effect.  Neither the
Company nor any Subsidiary has received any written (or to the actual knowledge
of the Key Employees, oral) notice or communication from any Governmental Entity
of any such violation or noncompliance, and there has been no citation, fine or
penalty imposed against the Company or any Subsidiary for any such violation of
such Laws.
(b) The Company and each of the Subsidiaries are in compliance in all material
respects with all applicable privacy and anti-SPAM Laws and, with respect to
applicable Laws relating to the safeguarding of, and access to, Personal
Information.
2.20.                        Litigation.  There is no action, suit, proceeding
or investigation of any nature pending or, to the Company's Knowledge,
threatened against the Company or any of the Subsidiaries, any of their
respective properties or assets or, to the Company's Knowledge, any of their
respective Employees.  To the Company's Knowledge, there are no facts, threats,
claims or allegations that would reasonably be expected to result in any such
threatened or pending action, suit proceeding or investigation.  None of the
Company, the Subsidiaries or their respective properties is subject to any order
that materially impairs the Company's or any of the Subsidiaries' ability to
operate.  Schedule 2.20 lists each action, suit or proceeding that has been
commenced by or against the Company or any of the Subsidiaries in the three (3)
year period preceding the Agreement Date.
2.21.                        Insurance.  Schedule 2.21 sets forth all insurance
policies and fidelity bonds covering the assets, business, equipment,
properties, operations and Employees of the Company, any of the Subsidiaries or
any of their Affiliates, including the type of coverage, the carrier, the amount
of coverage, the term and the annual premiums of such policies.  There is no
claim by the Company, any of the Subsidiaries or any of their Affiliates pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed.  There is no pending claim that would reasonably be expected
to exceed the policy limits.  All premiums due and payable under all such
policies and bonds have been paid (or if installment payments are due, will be
paid if incurred prior to the Closing) and the Company, the Subsidiaries and
their Affiliates are otherwise in material compliance with the terms of such
policies and bonds.  None of the Company, any of the Subsidiaries or any of
their Affiliates has ever maintained, established, sponsored, participated in or
contributed to any self-insurance plan or program.
2.22.                        Books and Records.  The minute books and other
similar records of the Company and each of the Subsidiaries contain complete and
accurate records of all material actions taken at any meetings of their
respective stockholders, boards of directors or any committees thereof and of
all written consents executed in lieu of the holding of any such meeting. 
Complete and accurate copies of the foregoing materials since January 1, 2013
have been provided to Buyer.
2.23.                        Environmental Matters.  Except as would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect:
(a) Hazardous Material.  Neither the Company nor any of the Subsidiaries has: 
(i) operated any underground storage tanks at any property that the Company or
any of the Subsidiaries has at any time owned, operated, occupied or leased; or
(ii) released any substance that has been designated by any Governmental Entity
or by applicable Law to be radioactive, toxic, hazardous or
24

--------------------------------------------------------------------------------

otherwise a danger to health or the environment, including PCBs, asbestos,
petroleum, urea-formaldehyde and all substances listed as hazardous substances
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, or defined as a hazardous waste pursuant to the federal
Resource Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to said Laws (a "Hazardous Material"), but excluding office
and janitorial supplies properly and safely maintained.  No Hazardous Materials
are present, as a result of the actions of the Company or any of the
Subsidiaries, or, to the Company's Knowledge, as a result of any actions of any
third party or otherwise, in, on or under any property, including the land and
the improvements, ground water and surface water thereof, that the Company or
any of the Subsidiaries has at any time owned, operated, occupied or leased.
(b) Hazardous Materials Activities.  Neither the Company nor any of the
Subsidiaries has transported, stored, used, manufactured, disposed of, released
or exposed its Employees or others to Hazardous Materials in violation of any
Law, nor has the Company or any of the Subsidiaries disposed of, transported,
sold, or manufactured any product containing a Hazardous Material (any or all of
the foregoing being collectively referred to as "Hazardous Materials
Activities"), in violation of any Law promulgated to prohibit, regulate or
control Hazardous Materials or any Hazardous Materials Activity.  The Company
and the Subsidiaries have complied in all material respects with all Laws
regulating the manufacture, labeling, packaging and disposal of Company Products
and the use, storage and disposal of Hazardous Materials.
2.24.                        Brokers' and Finders' Fees.  Except as set forth on
Schedule 2.24, none of the Company or any of the Subsidiaries has incurred, or
will incur, directly or indirectly, any liability for brokerage or finders' fees
or agents' commissions or any similar charges in connection with this Agreement
or any of the Transactions.  The Company has previously delivered to Buyer a
redacted copy of each agreement with respect to each item set forth on Schedule
2.24 (each an "Engagement Letter") and hereby covenants and agrees that it will
provide unredacted copies of each Engagement Letter to Buyer's counsel not less
than 10 Business Days following the Agreement Date.
2.25.                        Employee Benefit Plans.
(a) Schedule.  Schedule 2.25(a) sets forth each Company Employee Plan.  Neither
the Company nor any of the Subsidiaries has any stated plan, intention or
commitment to establish any new Company Employee Plan, to modify or terminate
any Company Employee Plan (except to the extent required by Law or to conform
any such Company Employee Plan to the requirements of any applicable Law, in
each case as previously disclosed to Buyer in writing, or as required by this
Agreement), or to enter into any new Company Employee Plan.
(b) Employee Plan Documents.  The Company has delivered to Buyer (i) correct and
complete copies of each Company Employee Plan or related trust, including all
amendments thereto (or, if such Company Employee Plan is not written, an
accurate description of the material terms thereof); (ii) the most recent annual
actuarial valuations, if any, prepared for each Company Employee Plan; (iii) the
most recent annual report (Series 5500 and all schedules thereto), if any,
required under ERISA or the Code, or any similar Laws of other jurisdictions
applicable to the Company or any of the Subsidiaries, in connection with each
Company Employee Plan or related trust; (iv) if any Company Employee Plan is
funded, the most recent annual and periodic accounting of Company Employee Plan
assets; (v) the most recent summary plan description together with the most
recent summary of material modifications, if any, with respect to each Company
Employee Plan; (vi) all determination, opinion, notification and advisory
letters and rulings, compliance statements, closing agreements, or similar
materials specific to each Company Employee Plan from the IRS or any similar
Governmental Entity having jurisdiction over the Company or any of the
Subsidiaries relating to
25

--------------------------------------------------------------------------------

Company Employee Plans and copies of all applications and correspondence
(including specifically any correspondence regarding actual or potential audits
or investigations) to or from the IRS, DOL or any other Governmental Entity with
respect to any Company Employee Plan, (vii) all material written agreements and
contracts relating to each Company Employee Plan, including fidelity or ERISA
bonds, administrative service agreements, group annuity contracts and group
insurance contracts; (viii) all communications material to any Employee or
Employees relating to any Company Employee Plan and any proposed Company
Employee Plans, in each case relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events that would result in any material liability to
the Company or any of the Subsidiaries and that are not reflected in the current
summary plan description and plan document; (ix) all material forms and notices
relating to the provision of post-employment continuation of health coverage;
(x) all policies pertaining to fiduciary liability insurance covering the
fiduciaries of each Company Employee Plan; (xi) all discrimination and
qualification tests, if any, for each Company Employee Plan for the most recent
plan year; and (xii) all registration statements, annual reports (Form 11-K or
any similar form required under the Laws of other jurisdictions applicable to
the Company or any of the Subsidiaries and all attachments thereto) and
prospectuses prepared in connection with each Company Employee Plan.
(c) Employee Plan Compliance.  The Company and each of the Subsidiaries has
performed all material obligations required to be performed by it under each
Company Employee Plan, and each Company Employee Plan has been established and
maintained in accordance with its terms and in all material respects in
compliance with all applicable Laws, including Patient Protection and Affordable
Care Act, ERISA and the Code.  Each Company Employee Plan that is intended to
qualify under Section 401(a) of the Code is so qualified and each trust that is
intended to qualify under Section 501(a) of the Code is so qualified and has
either received a favorable determination letter or opinion letter from the IRS
with respect to such Company Employee Plan as to its qualified status under the
Code or has a period of time remaining under applicable Treasury regulations or
IRS pronouncements in which to apply for and obtain such a letter, and nothing
has occurred as to any such Company Employee Plan which has resulted or is
likely to result in the revocation of such qualification or which requires or
could require action under the compliance resolution programs of the IRS to
preserve such qualification.  No Company Employee Plan and no party in interest
with respect thereto has engaged in a "prohibited transaction," which could
subject the Company or any of the Subsidiaries directly or indirectly to
liability under Section 4975 of the Code or Sections 409 or 502(i) of ERISA. 
There are no actions, suits, claims or proceedings pending or, to the Company's
Knowledge, threatened (other than routine claims for benefits) against any
Company Employee Plan or fiduciary thereto or against the assets of any Company
Employee Plan nor, to the Company's Knowledge, is there any reasonable basis
therefor.  The Company has not undertaken to maintain any Company Employee Plan
for any period of time and each Employee Plan can be amended, terminated or
otherwise discontinued on or after the Closing Date in accordance with its
terms, without liability to the Company, any of the Subsidiaries, Buyer or any
of its ERISA Affiliates (other than ordinary administration expenses typically
incurred in a termination event).  There are no audits, inquiries or proceedings
pending or, to the Company's Knowledge, threatened by the IRS, DOL or any other
Governmental Entity having jurisdiction over the Company or any of the
Subsidiaries with respect to any Company Employee Plan.  All annual reports and
other filings required by the IRS, DOL or any other similar Governmental Entity
having jurisdiction over the Company or any of the Subsidiaries have been timely
made.  Neither the Company nor any of the Subsidiaries nor any ERISA Affiliate
is subject to any penalty or Tax with respect to any Company Employee Plan under
Section 501(i) of ERISA or Section 4975 through 4980D of the Code or any similar
Laws of other jurisdictions applicable to the Company or any of the Subsidiaries
and no Company Employee Plan is sponsored or maintained by any Person that is or
was considered to be a co-employer with the Company or any of the Subsidiaries.
26

--------------------------------------------------------------------------------

(d) Plan Status.  None of the Company, any of the Subsidiaries or any ERISA
Affiliate now, or has ever, maintained, established, sponsored, participated in
or contributed to any plan that is subject to Title IV of ERISA or Section 412
of the Code.  None of the Company, any of the Subsidiaries or any ERISA
Affiliate has incurred, nor do they reasonably expect to incur, any liability
with respect to any transaction described in Section 4069 of ERISA.  No Company
Employee Plan is a multiple employer plan as defined in Section 210 of ERISA or
any similar concept under any other applicable Law.
(e) Multiemployer Plans.  At no time has the Company, any of the Subsidiaries or
any ERISA Affiliate contributed to or been requested to contribute to any
"multiemployer plan" as defined in Section 3(37) of ERISA or any similar concept
under any other applicable Law.
(f) No Post-Employment Obligations.  No Company Employee Plan provides, or has
any liability to provide, life insurance, medical or other employee welfare
benefits to any Employee upon or after his or her retirement or termination of
employment for any reason, except as may be required by Law, and neither the
Company nor any Subsidiary has ever represented, promised or contracted (whether
in oral or written form) to any Employee (either individually or to Employees as
a group) that such Employee(s) would be provided with life insurance, medical or
other employee welfare benefits upon or after their retirement or termination of
employment, except to the extent required by Law.
(g) Funding of Plans.  With respect to each Company Employee Plan for which a
separate fund of assets is or is required to be maintained, full and timely
payment has been made of all amounts required of the Company and the
Subsidiaries, under the terms of each such Company Employee Plan or applicable
Law, as applied through the Closing Date.  The current value of the assets of
each such Company Employee Plan, as of the end of the most recently ended plan
year of that Company Employee Plan, equals or exceeds the current value of all
benefits liabilities under that Company Employee Plan.
(h) Effect of Transactions.  The execution, delivery and performance by the
Company of this Agreement and any Related Agreement to which the Company is a
party, and the consummation of the Transactions, will not conflict with or
result in any violation of or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit under any
Company Employee Plan, trust or loan that would reasonably be expected to result
in any payment (whether of severance pay or otherwise), acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits with respect to any Employee.
(i) Foreign Jurisdictions.  No Company Employee Plan is subject to the Laws of
any jurisdiction outside of the United States.
(j) Taxation.  Each Company Employee Plan has been properly classified with
respect to the payment of Taxes, including in particular social security
payments and contributions, and any exemptions have been properly applied and
all filings have been completed accurately and in a timely manner with the
appropriate Tax Authorities.
(k) Discretion.  Each Company Employee Plan that is deemed to be discretionary
can be suspended or interrupted at any time at the Company's or the relevant
Subsidiary's discretion, and has not created any rights or obligations, either
from past practice or restrictions under the Employment Agreements or otherwise,
that would in any way limit the right of the Company or the
27

--------------------------------------------------------------------------------

relevant Subsidiary to vary, suspend, reduce, amend, terminate or otherwise
change any current or future payments under any such discretionary Company
Employee Plan.
2.26.                        Employment Matters.
(a) Schedule 2.26(a) sets forth, (i) with respect to each current Employee
(including any Employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, including disability, family, maternity,
parental or other leave) (A) the name of such Employee and the date as of which
such Employee was originally hired by the Company or any of the Subsidiaries,
and whether the Employee is on an active or inactive status; (B) such Employee's
title; (C) such Employee's rate of base salary or hourly rate of pay (as
applicable) as of the Agreement Date; (D) whether such Employee is on leave and,
if applicable, the type of leave (e.g., disability, family, maternity, parental
or other leave protected by applicable Law) and the anticipated date of return
to full service (if known); (E) whether such Employee is employed by the Company
or one of the Subsidiaries, and if by a Subsidiary, the name of the Subsidiary;
and (F) the Company or Subsidiary facility at which such Employee is deemed to
be located; and (ii) with respect to each Employee, whether such Employee has
executed the Company's standard form nondisclosure, confidentiality and
assignment of inventions agreement.
(b) Schedule 2.26(b) contains a list of individuals who are currently performing
services for the Company or any of the Subsidiaries and are classified as
"consultants" or "contract labor" or "independent contractors," the respective
compensation arrangement pertaining to each such "consultant" or "contract
laborer" or "independent contractor" and whether the Company or any Subsidiary
is party to a consulting or contract labor or independent contractor agreement
with the individual or an entity with which such individual is an Employee.  Any
such agreements have been delivered to Buyer and are set forth on Schedule
2.26(b).
(c) None of the Seller, the Company nor any of the Subsidiaries is a party to
any agreement, arrangement, or plan (including the Plan, any Company Employee
Plan, the Company Stock Rights and the payments described in Section 2.17) that
has resulted or would result, as a result of the transactions contemplated by
this Agreement (whether alone or upon the occurrence of any additional or
subsequent event) separately or in the aggregate, in the payment of (i) any
"excess parachute payments" within the meaning of Section 280G of the Code
(without regard to the exceptions set forth in Sections 280G(b)(4) and
280G(b)(5) of the Code) or (ii) any amount for which a deduction would be
disallowed or deferred under Section 162 or Section 404 of the Code.  None of
the shares of outstanding capital stock of the Company or any of the
Subsidiaries is subject to a "substantial risk of forfeiture" within the meaning
of Section 83 of the Code.  No portion of the Purchase Price is subject to the
Tax withholding provisions of Section 3406 of the Code, or of Subchapter A of
Chapter 3 of the Code or of any other provision of Law.  Within seven (7)
calendar days from the Agreement Date, the Company shall provide Buyer with
Schedule 2.26(c) listing each person who is a disqualified individual within the
meaning of Section 280G of the Code.
(d) Each Employment Agreement in effect as of the Agreement Date, other than any
Employment Agreement set forth on the Company's standard form employment offer
letter attached hereto as Schedule 2.26(d)(i), is set forth on Schedule
2.26(d)(ii) and a copy of each Employment Agreement and any amendment thereto
has been delivered to Buyer.  The employment of each of the current Employees is
terminable by the Company at will (except for non-United States Employees of the
Company or any of the Subsidiaries located in a jurisdiction that does not
recognize the "at-will" employment concept, provided that each such jurisdiction
and the affected Employees are set forth on Schedule 2.26(d)(iii)), and neither
the Company nor any of the Subsidiaries has any current obligation to provide
any particular form or period of notice prior to terminating the employment of
any
28

--------------------------------------------------------------------------------

of its current Employees.  Except for current non-United States Employees
located in a jurisdiction where Employees have a right to continuous employment
(provided that each such jurisdiction and the affected Employees are set forth
on Schedule 2.26(d)(iii)) neither the Company nor any of the Subsidiaries has,
and to the Company's Knowledge, no other Person on behalf of the Company has,
(i) entered into any agreement that obligates or purports to obligate Buyer or
any of Buyer's Affiliates to make an offer of employment to any Employee,
consultant or contractor of the Company or any of the Subsidiaries or
(ii) promised or otherwise provided any assurances (contingent or other) to any
Employee, consultant or contractor of the Company or any of the Subsidiaries of
any terms or conditions of employment with Buyer or any of Buyer's Affiliates
following the Closing.
(e) The Company and each of the Subsidiaries has delivered to Buyer accurate and
complete copies of all current, written employee manuals and handbooks,
employment policy statements, employment customs and practices, internal
regulations, collective bargaining or labor agreements and Employment Agreements
with respect to Employees.
(f) The Company is in material compliance with all laws pertaining to labor and
employment matters except where noncompliance would not be reasonably
anticipated to cause a Company Material Adverse Effect.
(g)  (i)  To the Company's Knowledge, none of the current Employees has given
the Company or any of the Subsidiaries written notice terminating his or her
employment with the Company or any of the Subsidiaries, or terminating his or
her employment upon a sale of, or business combination relating to, the Company
or any of the Subsidiaries or in connection with the Transactions; (ii) to the
Company's Knowledge, no current Employee, consultant or contractor is a party to
or is bound by any employment agreement, patent disclosure agreement,
non-competition agreement, any other restrictive covenant or other agreement
with any Person, or subject to any judgment, decree or order of any court or
administrative agency, any of which would reasonably be expected to have a
Company Material Adverse Effect on the Company's business or operations; (iii)
to the Company's Knowledge, no current Employee, contractor or consultant is in
material violation of any term of any employment agreement, patent disclosure
agreement, non-competition agreement, or any other restrictive covenant to a
former employer or entity relating to the right of any such Employee, contractor
or consultant to be employed or retained by the Company or any of the
Subsidiaries, as the case may be; and (v) neither the Company nor any of the
Subsidiaries is or has within the past three years been engaged in any dispute
or litigation with any Employee regarding intellectual property matters.
(h) Neither the Company nor any of the Subsidiaries is presently, nor have they
been in the past five (5) years, a party to or bound by any union or works
council contract or agreement, collective bargaining agreement or similar
agreement and to the Company's Knowledge there are no activities or proceedings
of any labor union or works council or other employee representation group to
organize any Employees.
(i) Neither the Company nor any of the Subsidiaries is engaged or has ever been
engaged in any unfair labor practice of any nature, that, if adversely
determined, would result in any material liability to the Company or any of the
Subsidiaries.  There has not, within the past three (3) years, been any
concerted slowdown, concerted work stoppage, or any similar concerted activity
by Employees detrimental to the Company, any of the Subsidiaries or any
Employees.  There is not now pending and, to the Company's Knowledge, no Person
has threatened to commence, any such slowdown, work stoppage, labor dispute,
union organizing activity or any similar activity or dispute.
(j) The Employees have been, and currently are, properly classified under the
Fair Labor Standards Act of 1938, as amended, and under any similar Law of any
state or other
29

--------------------------------------------------------------------------------

jurisdiction applicable to such Employees.  Any Persons now or heretofore
engaged by the Company or any of the Subsidiaries in the past five (5) years, as
consultants or contract laborers or independent contractors, rather than
Employees, have been properly classified as such.  Neither the Company nor any
of the Subsidiaries is delinquent to, or has failed to pay, any of its
Employees, consultants or contractors for any wages (including overtime, meal
breaks or waiting time penalties), salaries, commissions, accrued and unused
vacation, on-call payments, equal pay, or collective bargaining payments to
which they would be entitled under applicable Law, if any, bonuses, benefits,
advantage in kind, profit sharing, stock options or other compensation for any
services performed by them or amounts required to be reimbursed or damages or
interest paid to such individuals.  Neither the Company nor any of the
Subsidiaries is liable for any payment to any trust or other fund or to any
Governmental Entity, with respect to unemployment compensation benefits, social
security or other benefits or obligations for Employees (other than routine
payments to be made in the normal course of business and consistent with past
practice).  None of the Company or any of the Subsidiaries have any material
liability, including under any Company Employee Plan, arising out of the
treatment of any service provider as a consultant or independent contractor and
not as an Employee.
(k) (i) Neither the Company nor any of the Subsidiaries has a written severance
pay practice or policy; and (ii) neither the Company nor any of the Subsidiaries
is delinquent in the payment of any severance pay, bonus compensation, or in the
acceleration of payment or vesting of any equity interest, or other payments
(other than accrued salary, vacation, or other paid time off in accordance with
the Company's and the Subsidiaries' policies) to any Employee arising from the
termination of employment under any benefit or severance policy, practice,
agreement, plan, program of the Company or any of the Subsidiaries, applicable
Law or otherwise.
(l) The Company and each of the Subsidiaries has been and is in compliance, in
all material respects, with all applicable Laws and agreements respecting
employment, employment practices, employee benefits, terms and conditions of
employment, immigration matters, labor matters, and wages and hours, in each
case, with respect to its Employees and to the Company's Knowledge there are no
allegations to the contrary.
(m) The Company and each of the Subsidiaries, and to the Company's Knowledge
each current Employee, is in compliance with all applicable visa and work permit
requirements.
(n) Neither the Company nor any of the Subsidiaries has implemented any plant or
office closing, transfer of Employees or layoff of Employees that (without
regard to any actions that might be taken by Buyer after the Closing) is or
could reasonably be expected to be in violation of any applicable WARN or
similar Laws.
2.27.                        Tax Matters.
(a) The Company and each of the Subsidiaries have properly and timely filed all
Tax Returns required to be filed.  The Company and each of the Subsidiaries have
timely paid all Taxes owed (whether or not shown, or required to be shown, on
any Tax Returns).  The Company and each of the Subsidiaries have timely withheld
and paid all Taxes required to have been withheld and paid.  There are no Liens
for Taxes upon any of the Company's or any of the Subsidiaries' assets, other
than Permitted Liens and Liens for ad valorem Taxes not yet due and payable.
(b) None of the Tax Returns filed by the Company or any of the Subsidiaries nor
Taxes payable by the Company or any of the Subsidiaries have been the subject of
an enquiry, audit, action, suit, proceeding, claim, examination, investigation,
deficiency or assessment by any
30

--------------------------------------------------------------------------------

Governmental Entity that has not been resolved or fully paid, and no such
enquiry, audit, action, suit, proceeding, claim, examination, investigation,
deficiency or assessment is currently pending or, to the Company's Knowledge,
threatened.
(c) Neither the Company nor any of the Subsidiaries is currently the beneficiary
of any extension of time within which to file any Tax Return, and neither the
Company nor any of the Subsidiaries has waived any statute of limitation with
respect to any Tax or agreed to any extension of time with respect to a Tax
assessment or deficiency other than customary extensions to file Tax Returns.
(d) Neither the Company nor any of the Subsidiaries is, or has been, a U.S. real
property holding company (as defined in Section 897(c)(2) of the Code) during
the applicable period specified in Section 897(c)(1)(A)(ii) of the Code. 
Neither the Company nor any of the Subsidiaries has ever been either a
"controlled corporation" or a "distributing corporation" (within the meaning of
Section 355(a)(1)(A) of the Code) with respect to a transaction that was
described in, or intended to qualify as a Tax-free transaction pursuant to
Section 355 of the Code.  Neither the Company nor any of the Subsidiaries has
net operating losses or other Tax attributes presently subject to limitation
under Sections 382, 383 or 384 of the Code, or the federal consolidated return
regulations (other than limitations imposed as a result of the Transactions). 
Neither the Company nor any of the Subsidiaries has made or agreed to make any
adjustment under Section 481(a) of the Code (or any corresponding provision of
state, local or foreign Tax Law) by reason of a change in accounting method or
otherwise, and will not be required to make such an adjustment as a result of
the Transactions.  Neither the Company nor any of the Subsidiaries has
participated in an international boycott as defined in Section 999 of the Code.
(e) Neither the Company nor any Subsidiary will be required to include any
amount in income for taxable periods (or portions thereof) after the Closing
Date as a result of (i) entering into any "closing agreement" within the meaning
of Section 7121 of the Code (or any similar provision of applicable state, local
or foreign Law) on or prior to the Closing Date, (ii) any intercompany
transaction or excess loss account described in the Treasury Regulations
promulgated pursuant to Section 1502 of the Code (or any corresponding or
similar provision of state, local or foreign Law), (iii) any installment sale or
open transaction disposition made on or prior to the Closing Date, and (iv) any
prepaid amount received on or prior to the Closing Date.
(f) Neither the Company nor any of the Subsidiaries has, in the past ten (10)
years: (A) acquired assets from another corporation in a transaction in which
the Tax basis for the acquired assets was determined, in whole or in part, by
reference to the Tax basis of the acquired assets (or any other property) in the
hands of the transferor; or (B) acquired the stock of any corporation that is a
Qsub.  Neither the Company nor any of the Subsidiaries has any accumulated
earnings and profits within the meaning of Section 1375 of the Code.
(g) Neither the Company nor any of the Subsidiaries is a party to any Tax
sharing agreement or similar arrangement (including an indemnification agreement
or arrangement) (other than pursuant to the customary provisions of an agreement
entered into in the ordinary course of business the primary purpose of which is
not related to Taxes, such as leases, licenses or credit agreements).  Neither
the Company nor any of the Subsidiaries has ever been a member of a group filing
a consolidated federal income Tax Return or a combined, consolidated, unitary or
other affiliated group Tax Return for state, local or foreign Tax purposes
(other than a group the common parent of which is the Company), and neither the
Company nor any of the Subsidiaries has any liability for the Taxes of any
Person (other than the Company) under Treasury Regulation Section 1.1502-6 (or
any corresponding provision of state, local or foreign Tax Law), or as a
transferee or successor, or by contract, or otherwise.
31

--------------------------------------------------------------------------------

(h) The unpaid Taxes of the Company and the Subsidiaries did not, as of the
Balance Sheet Date, exceed the reserve for actual Taxes (without regard to any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) which has been separately disclosed on the Company Balance
Sheet.  Neither the Company nor any of the Subsidiaries will incur any liability
for Taxes from the Balance Sheet Date through the Closing Date other than in the
ordinary course of business and consistent with reasonable past practice or as a
result of the Transactions.
(i) Schedule 2.27(i) lists all jurisdictions (whether foreign or domestic) to
which any Tax is properly payable by the Company or any of the Subsidiaries.  No
claim has ever been made by a Tax Authority in a jurisdiction where the Company
or any of the Subsidiaries does not file Tax Returns that the Company or any of
the Subsidiaries is or may be subject to Tax in that jurisdiction.
(j) The Company has delivered to Buyer correct and complete copies of all income
and other material Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company or any of the
Subsidiaries for all taxable periods beginning on or after January 1, 2012.
(k) Since the Balance Sheet Date, neither the Company nor any Subsidiary has
made or changed any material election in respect of Taxes (other than electing
to be qualified as a Qsub of Seller pursuant to the Reorganization), adopted or
changed any accounting method in respect of material Taxes, entered into any
closing agreement, settled any claim or assessment in respect of material Taxes,
or consented to any extension or waiver of the limitation period applicable to
any claim or assessment in respect of material Taxes.
(l) Each Company Employee Plan that constitutes in any part a nonqualified
deferred compensation plan within the meaning of Section 409A of the Code has
been operated and maintained in operational and documentary compliance in all
respects with Section 409A of the Code and applicable guidance thereunder.  No
payment to be made under any Company Employee Plan is, or to the Knowledge of
the Company, will be, subject to the penalties of Section 409A(a)(1) of the
Code.
(m) At all times between its formation and the Reorganization, the Company was a
validly electing S Corporation for U.S. federal income tax purposes (and any
applicable state and local Tax purposes).  Pursuant to the Reorganization, the
Company will be a Qsub for U.S. federal income tax purposes (and any applicable
state and local Tax purposes) effective as of the Reorganization and will be
treated as a Qsub for U.S. federal income tax purposes (and any applicable state
and local Tax purposes) at all times thereafter.
(n) Schedule 2.27(n) lists the U.S. federal, state, local and to the extent any
Subsidiary or the Company does business in or is organized under the laws of
such jurisdiction, including the Japanese tax classification of Kepware Japan
K.K. since its formation.
(o) All intercompany transactions among the Company and its Subsidiaries have
met the requirements of Section 482 of the Code and the Treasury Regulations
thereunder.
(p) The Reorganization shall have been completed on a date prior to the Closing
Date and constitute one or more reorganizations within the meaning of Section
368(a)(1) of the Code pursuant to Section 368(a)(1)(F) of the Code.
(q) The representations and warranties set forth in this Section 2.27 and in
Sections 2.13(b), 2.16(vi), 2.19, 2.25, 2.26 and 2.32 shall constitute the only
representations and warranties by the Company or any of the Subsidiaries with
respect to Taxes.
32

--------------------------------------------------------------------------------

2.28.                        Customers; Distributors.  Schedule 2.28(a)
identifies, and provides (i) the revenues received from the top fifty (50)
customers of the Company and the Subsidiaries in each of the fiscal years ended
December 31, 2014 and December 31, 2013 and for the nine (9) month period ended
September 30, 2015, (ii) customers of the Company and the Subsidiaries with
aggregate payments to the Company or the Subsidiaries in excess of $50,000 in
the fiscal years ended December 31, 2014 and December 31, 2013 and for the nine
(9) month period ended September 30, 2015, and (iii) each distributor or other
channel partner of the Company and the Subsidiaries as of the Agreement Date. 
Schedule 2.28(b) identifies each agreement entered into by the Company with
customers, distributors or other channel partners, which are not on one of the
Company's standard form agreements set forth on Schedule 2.15(a).  Neither the
Company nor any of the Subsidiaries has received written notice from any current
customer indicating that any such customer intends not to renew its support
agreement with the Company and the Subsidiaries.  Neither the Company nor any of
the Subsidiaries has received notice from any current distributor of any of the
Company's products or other channel partner indicating that any such distributor
or channel partner intends to cease distributing such products or otherwise
dealing with the Company and the Subsidiaries.  No customer, distributor or
channel partner of the Company or any Subsidiary holds any Company Products in
inventory or has requested any inventory or has purchased any Company Products
with a right of return (other than for breach of warranty) or other form of
conditional sale.
2.29.                        Computer Systems; Privacy Compliance.
(a) The Computer Systems adequately meet the data processing and other computing
needs of the operations of the Company as presently conducted. The Computer
Systems function, operate, process and compute substantially in accordance with
all applicable and material Laws, industry standards and trade practices.
(b) The Company has measures in place, at least consistent with current industry
standards and practices, that are intended to ensure that the Computer Systems
contain appropriate virus protection and that are measures intended to safeguard
against the unauthorized use, copying, disclosure, modification, theft or
destruction of and access to, system programs and data files comprised by the
Computer Systems. The Company has and maintains all applicable accounts,
passwords, encryption algorithms and programs or other access keys required by
the Company and its Employees to access the system programs and data files
comprised by the Computer Systems. The data processing and data storage
facilities used by the Company in connection with the operation of the business
are reasonably protected in respect of known security breaches, at least in a
manner consistent with current industry standards and practices.
(c)                        The Company has privacy and security policies that
govern its collection, storage, use, disclosure and transfer (including across
national borders) of Personal Information and the Company is in compliance with
its privacy and security policies and applicable Laws relating to Personal
Information, including with respect to any Personal Information collected by the
Company. The Company has not collected any Personal Information from any third
parties, except for Personal Information collected from Employees and vendors in
the ordinary course of business and as a service provider for its respective
customers pursuant to contract disclosed in Schedule 2.29(c).  All required
consents to the collection, use or disclosure of Personal Information in
connection with the conduct of the business of the Company and its Subsidiaries
as currently conducted and as currently contemplated to be conducted (including
disclosure to Affiliates of the Company) have been obtained.  The Company has
not received any written claim or complaint regarding its collection, use or
disclosure of Personal Information. As used in this Agreement, "Personal
Information" means information in the possession or under the control of the
Company that can be used to readily identify any individual, including,
financial information and
33

--------------------------------------------------------------------------------

protected health information (as such term is defined under HIPAA), the use or
disclosure of which is protected by applicable Laws.
(d) To the Company's Knowledge, there has been no material breach of security or
other unauthorized access by third parties to the Personal Information or
confidential information in the Company's possession, custody or control and, to
the Company's Knowledge, there have been no successful unauthorized intrusions
or breaches of the security of information technology systems of the Company.
With respect to all Personal Information gathered or accessed in the course of
the operations of the Company, the Company has taken commercially reasonable
steps, consistent with applicable Laws, to protect such Personal Information
against loss and against unauthorized access, use, modification, disclosure or
other misuse.
(e) All credit card, debit card and other electronic payments processed by the
Company or any Subsidiary are and have been processed in accordance with all
applicable payment card industry data security standards ("PCI DSS") then
defined by the payment card industry security standards council.
(f) The Company has and maintains back-up systems and disaster recovery and
business continuity plans at least consistent with industry standards and
practices, and that are intended to reasonably address the continuing
availability of the functionality provided by the Computer Systems in the event
of any malfunction of, or other form of disaster affecting, the Computer
Systems.
(g) The Company is, or at the Closing Date will be, (i) in possession of the
object code and available user manuals for all third-party in-licensed software
(other than off-the-shelf application software) which is used in the business
and which is material to the business of the Company and its Subsidiaries as
currently conducted (the "Application Software"); and (ii) either in the
possession of, or a beneficiary under a source code escrow agreement or has or
will have other conditional rights of access to, the source code and all
available documentation required for effective use of the Application Software. 
The Company has made available to Buyer, copies of any source code escrow
agreements relating to the Application Software, which copies are complete and
accurate in all material respects.
2.30.                        Company Customer Information.  Neither the Company
nor any of the Subsidiaries has sold, transferred, licensed, disclosed, made
available to the public or otherwise released for distribution any of its
customer files and other customer information relating to the Company's or any
of the Subsidiaries' current and former customers or agreed to do any of the
foregoing.  Except for information as provided to sales representatives (which
information is subject to a customary non-disclosure agreement), no Person other
than the Company or one of the Subsidiaries possesses or has any claims or
rights with respect to use of such customer files and other customer
information.  The Company's and the Subsidiaries' systems, products and services
are adequate and sufficient to protect the privacy and confidentiality of all
third-party information in compliance with all applicable Laws, agreements and
duties, including without limitation any privacy or data protection Laws.
2.31.                        Governmental Authorization.  Schedule 2.31 lists
each certification, approval, registration, consent, license, permit, grant,
exemption, variance, order or other authorization issued or granted to, or held
by the Company or any of the Subsidiaries by a Governmental Entity pursuant to
which the Company or any of the Subsidiaries currently operates or holds any
interest in any of its properties (collectively, the "Company Authorizations"). 
The Company Authorizations are in full force and effect and constitute all
material Company Authorizations required to permit the Company and each of the
Subsidiaries to operate or conduct its business as currently conducted or as
currently contemplated to be conducted or to hold any interest in its properties
or assets.  None of the Company nor any of the Subsidiaries is in violation of
any Company Authorization in any material respect.
34

--------------------------------------------------------------------------------

2.32.                        Corrupt Practices.
(a) None of the Company, any of the Subsidiaries or, while acting on behalf of
the Company or any Subsidiary, any of their respective current (or former)
directors, Affiliates, joint venturers, principals, officers, employees,
managers, agents or representatives, distributors, contractors, or any Person
associated with or acting for or on any of their behalf, has directly or
indirectly made or offered or solicited or accepted any contribution, gift,
gratuity, entertainment, bribe, rebate, payoff, influence payment, kickback, or
other payment or anything else of value to or from any Person, private or
public, regardless of what form, whether in money, property, or services (i) to
obtain favorable treatment for any business sought, (ii) to pay for favorable
treatment for any business obtained, (iii) to obtain or pay for special
concessions or for special concessions for any business previously obtained, or
(iv) otherwise to confer any benefit in violation of any Laws or requirements of
any Governmental Entity (including but not limited to the Anti-Kickback Act of
1986, as amended, the Foreign Corrupt Practices Act of 1977, as amended, or
other similar United States or foreign Law) or international anti-bribery
conventions or otherwise for the purposes described in Section 162(c) of the
Code or any similar Law or for the establishment or maintenance of any concealed
fund or concealed bank account (collectively, "Applicable Anti-Corruption
Laws"), and the Company and the Subsidiaries have adequate financial controls to
prevent any such violations.
(b) Neither the Company nor any of the Subsidiaries have received any
communication that alleges that the Company, any of the Subsidiaries or any of
their respective current (or former) directors, Affiliates, joint venturers,
principals, officers, employees, managers, agents or representatives,
distributors, contractors, or any Person associated with or acting for or on any
of their behalf is in violation of, or has liability under such Applicable
Anti-Corruption Laws.  The Company, each of the Subsidiaries and their
respective current (or former) directors, Affiliates, joint venturers,
principals, officers, employees, managers, agents or representatives,
distributors, contractors, or any Person associated with or acting for or on any
of their behalf have at all times been and are in compliance in all respects
with, and are aware of and have been provided compliance training regarding such
Applicable Anti-Corruption Laws.
2.33.                        Money Laundering.  To the Company's Knowledge,
neither the Company nor any Subsidiary (i) is under investigation by any
Governmental Entity for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable Law (collectively, "Anti-Money
Laundering Laws"), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws.
2.34.                        Export Control.
(a) Except as to be identified to Buyer prior to Closing pursuant to Section
6.2(n), the Company and each of the Subsidiaries are and have been in compliance
in all material respects with all United States government export control Laws,
including USA Patriot Act, the Export Administration Act, the Export
Administration Regulations ("EAR"), the International Emergency Economic Powers
Act, the Trading with the Enemy Act, the Foreign Asset Control Regulations,
customs Laws and any rules and regulations issued under any of the foregoing and
all trade regulations administered and enforced by the United States government
Department of Treasury Office of Foreign Assets Control (collectively, "U.S.
Export Controls") or any other Governmental Entity related to the regulation of
exports, re-exports, transfers, releases, shipments, transmissions or similar
transfer of goods, technology, software or services.  Neither the Company nor
any of the Subsidiaries has made any voluntary or other disclosures to the
United States government or any other Governmental Entity with respect to any
alleged irregularity, misstatement or omission or other potential violation
arising under or
35

--------------------------------------------------------------------------------

relating to the requirements of U.S. Export Controls.  No set of facts exists
that would constitute valid grounds for a Governmental Entity's assertion of a
material violation of the U.S. Export Controls against the Company or any of the
Subsidiaries.  No Proceeding or notice has been filed or commenced against the
Company or any of the Subsidiaries alleging any failure to comply with any U.S.
Export Controls.
(b)                        Schedule 2.34(b) lists all Company Products that are
classified under Category 5, Part II of the Commerce Control List specified in
Part 774 Supp. No. 2 of the EAR, all of which are eligible for
self-classification under Section 740.17(b)(1) or 742.15(b)(1) of the EAR.
(c)                        The Company Owned Intellectual Property and the
Company Products are authorized for export from the United States to all
destinations (other than the Crimea region of Ukraine, Cuba, Iran, North Korea,
Sudan and Syria) and any U.S. government review or authorization required for
such export has been obtained, and the Company otherwise complies with all
United States export license and export license exception requirements.
(d)                        The Company Owned Intellectual Property and the
Company Products are authorized for export from the United States under the U.S.
Export Administration Regulations with no license required, and with no
requirement of pre-export review by, or post-export reporting to, the U.S.
Department of Commerce.
(e)                        Except as to be identified to Buyer prior to Closing
pursuant to Section 6.2(n), to the Knowledge of the Company, the Company has not
exported any of the Company Intellectual Property or the Company Product from
the United States in violation of applicable Laws, including but not limited to
the U.S. Export Administration Regulations.
(f)                        Except as to be identified to Buyer prior to Closing
pursuant to Section 6.2(n), to the Knowledge of the Company, the Company has not
exported any of the Company Intellectual Property or the Company Products from
the United States to any person or destination in violation of a U.S. trade
embargo or sanctions administered by the U.S. Office of Foreign Assets Control,
including but not limited to exports to (i) Cuba, Iran, North Korea, Sudan
Syria, or the Crimea region of Ukraine, (ii) Persons on the U.S. Department of
Commerce Denied Persons List, Entity List, or Unverified List, or (iii) Persons
on the U.S. Department of Treasury List of Specially Designated Nationals and
Blocked Persons.
2.35.                        Rights to Acquire.  Other than this Agreement and
as set forth on Schedule 2.35, the Company and its Subsidiaries are not a party
to any, and to the Knowledge of the Company there is no, agreement, contract,
arrangement or understanding granting any rights of first refusal, option,
rights of prior notice, or rights of first negotiations to acquire any material
assets of the Company or its Subsidiaries or to effectuate a merger,
consolidation, reorganization or other type of business combination with or sale
of the equity of the Company or any of its Subsidiaries.  With respect to any
agreement set forth on Schedule 2.35, the Company is and has at all times been
in compliance with the terms and conditions of such agreement.
2.36.                        Representations Complete.  None of the
representations or warranties made by the Company in this Agreement or any
Related Agreement, nor any statement made in the Company Disclosure Schedule or
any certificate furnished by the Company pursuant to this Agreement or any
Related Agreement, when taken together, contains any untrue statement of a
material fact, or omits to state any material fact necessary in order to make
the statements contained herein or therein, in the light of the circumstances
under which they were made, not misleading.
36

--------------------------------------------------------------------------------

ARTICLE III         


REPRESENTATIONS AND WARRANTIES OF SELLER
Subject to such exceptions as are disclosed in the Company Disclosure Schedule
corresponding to the applicable section and subsection or clause of this Article
III (the "Applicable Article III Provision") (or disclosed in any other section,
subsection or clause of Article II or Article III of the Company Disclosure
Schedule provided that either a cross reference is included or it is reasonably
apparent upon a reading of such disclosure that it also qualifies or applies to
such other sections, subsections and clauses, that such disclosure is responsive
to the Applicable Article III Provision), Seller hereby represents and warrants
to Buyer as of the Agreement Date and as of the Closing as follows:
3.1.                        Authority.  Seller has all requisite power and
authority to enter into this Agreement and each Related Agreement to which
Seller is or will be a party, to perform all of such Seller's agreements and
obligations hereunder and thereunder in accordance with their terms and to
consummate the Transactions.  Seller has and will have as of the Closing all
requisite power and authority to sell to Buyer all of the Shares without any
restriction.  Seller has properly obtained the approval of its board of
directors, and such approval constitutes all of the necessary action or
authorization on the part of Seller under its Organizational Documents for the
authorization, execution, delivery and performance of this Agreement and the
Related Agreements by Seller and the consummation by Seller of the
Transactions.  This Agreement has been, and each of the Related Agreements to
which such Seller is a party will be at the Closing, duly executed and delivered
by such Seller and, assuming the due authorization, execution and delivery by
Buyer, this Agreement constitutes, and in the case of the Related Agreements
they will at Closing constitute, legal, valid and binding obligations of such
Seller, enforceable against such Seller in accordance with their respective
terms, except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar Laws affecting the
enforcement of creditors' rights generally and by general principles of equity.
3.2.                        Title.  Seller is the record and beneficial owner of
the Shares and has good and marketable title to such Shares, free and clear of
all Liens as of the Agreement Date and, as of the Closing, will be the record
and beneficial owner of such Shares and will have good and marketable title to
such Shares, free and clear of all Liens.  Seller has, and will have as of the
Closing, full right, power and authority to transfer and deliver to Buyer valid
title to the Shares, free and clear of all Liens.  Immediately following the
Closing, Buyer will be the legal and beneficial owner of, and have good and
marketable title to, the Shares, free and clear of all Liens.  Except pursuant
to this Agreement, there is no contractual obligation pursuant to which Seller
has, directly or indirectly, granted any option, warrant or other right to any
Person to acquire any of the Shares.  There are no (a) voting trusts, proxies or
other agreements or understandings with respect to the Shares, any Company
Securities or any Subsidiary Securities to which Seller is a party, by which
Seller is bound, or of which Seller has knowledge, or (b) agreements or
understandings to which Seller is a party, by which Seller is bound, or of which
Seller has knowledge relating to the registration, sale or transfer (including
agreements relating to rights of first refusal, "co-sale" rights or "drag-along"
rights) of any Shares, any Company Securities or any Subsidiary Securities.
3.3.                        Consents.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, or notice to any
Governmental Entity or any other Person is required by, or with respect to,
Seller in connection with the valid and lawful authorization, execution,
delivery and performance by Seller of this Agreement and the Related Agreements
to which Seller is a party or the consummation by Seller of the Transactions,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations, notices and filings as may be required under the
HSR Act and any other applicable Antitrust Laws.
37

--------------------------------------------------------------------------------

3.4.                        Conflicts.  The execution, delivery and performance
by Seller of this Agreement and the Related Agreements to which Seller is party
and the consummation of the Transactions do not and will not conflict with or
result in any material violation of or material default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any material obligation or loss of
any material benefit under, or result in the imposition or creation of any Lien
upon the Shares or any of Seller's properties or assets (tangible or intangible)
under, (a) any Contractual Obligation of Seller, (b) any provision of Seller's
Organizational Documents, or (c) any Law applicable to Seller or any of its
properties or assets (whether tangible or intangible).
3.5.                        Litigation.  No action, suit, proceeding or
investigation of any nature is pending or, to Seller's knowledge, threatened,
against Seller with respect to Seller's execution, delivery and performance of
this Agreement or any Related Agreement to which Seller is to be a party or the
consummation of the Transactions.  No action, suit, proceeding or investigation
is pending or, to Seller's knowledge, threatened against Seller before any
arbitrator or court or other Governmental Entity which (a) if adversely
determined, would be reasonably likely to result in payments, penalties or fines
payable by the Company or any of the Subsidiaries, or (b) challenges the
validity of this Agreement or any Related Agreement or any action taken or to be
taken in connection herewith or therewith.
3.6.                        No Brokers.  Seller has not incurred, nor will it
incur, directly or indirectly, any liability on its own behalf or on behalf of
the Company or any of the Subsidiaries for brokerage or finders' fees or agents'
commissions or any similar charges in connection with this Agreement or any of
the Transactions.
3.7.                        Interested Party Transactions.
(a) Seller does not (nor does any trust, partnership or corporation in which
Seller has or has had an economic interest) have and has not had, directly or
indirectly, (i) an economic interest in any Person that purchases from or sells
or furnishes to, the Company or any of the Subsidiaries, any goods or services
or (ii) a beneficial interest in any agreement to which the Company or any
Subsidiary is a party or by which they or their properties or assets are bound.
(b) Seller has not agreed to, or assumed, any obligation or duty to guaranty or
otherwise assume or incur any obligation or liability of the Company or any of
the Subsidiaries.
3.8.                        Tax Matters.
(a) Seller hereby makes all of the representations and warranties set forth in
Section 2.27 as to Seller, aside from those representations and warranties set
forth in Section 2.27(i) and (k).
(b) Since its formation, Seller has not made or changed any material election in
respect of Taxes (other than electing to be qualified as an S Corporation
pursuant to the Reorganization, electing to treat the Company as a Qsub or
adopting or conforming to any election currently in effect for the Company),
adopted or changed any accounting method in respect of material Taxes, entered
into any closing agreement, settled any claim or assessment in respect of
material Taxes, or consented to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of material Taxes.
(c) Since its formation, Seller has been a validly electing S Corporation for
U.S. federal income tax purposes (and any applicable state and local Tax
purposes).
38

--------------------------------------------------------------------------------

ARTICLE IV     


REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to the Seller as of the Agreement Date and as of
the Closing as follows:
4.1.                        Organization of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the
Commonwealth of Massachusetts.  Buyer has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
and is duly qualified or licensed to do business and is in good standing as a
foreign corporation in each jurisdiction in which the conduct of its business or
the ownership, leasing, holding or use of its properties makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or licensed or in good standing would not reasonably be expected to
have a material adverse effect on the ability of Buyer to consummate the
Transactions in a timely manner.
4.2.                        Authority.  Buyer has all requisite corporate power
and authority to enter into this Agreement and the Related Agreements to which
it is a party, to perform its obligations hereunder and thereunder and to
consummate the Transactions.  The execution, delivery and performance of this
Agreement and the Related Agreements to which Buyer is a party and the
consummation of the Transactions by Buyer has been duly authorized by all
necessary corporate action on the part of Buyer.  This Agreement has been, and
each of the Related Agreements to which Buyer is a party will be at the Closing,
duly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery by the other parties hereto and thereto (other than
Buyer), this Agreement constitutes, and in the case of the Related Agreements
they will at Closing constitute, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, except as
such enforceability may be subject to applicable bankruptcy, reorganization,
insolvency, moratorium and similar Laws affecting the enforcement of creditors'
rights generally and by general principles of equity.
4.3.                        Consents.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Entity, is required by or with respect to Buyer in connection with
the execution, delivery and performance of this Agreement and the Related
Agreements by Buyer or the consummation by Buyer of the Transactions except for
(a) the filings, permits, authorizations, consents, approvals or other such
actions as may be required under, and other applicable requirements of, the HSR
Act and any other applicable Antitrust Laws, (b) such consents, approvals,
orders, authorizations, registrations, declarations, filings and notices as may
be required under applicable securities Laws and (c) such other filings,
authorizations, consents and approvals that if not obtained or made would not
reasonably be expected to have a material adverse effect on the ability of Buyer
to consummate the Transactions in a timely manner.
4.4.                        No Conflict.  The execution, delivery and
performance by Buyer of this Agreement and the Related Agreements to which it is
a party, and the consummation of the Transactions, do not and will not conflict
with or result in any violation of or default under (with or without notice or
lapse of time, or both) or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit under (a)
any provision of the Organizational Documents of Buyer, (b) any material
agreement to which Buyer is a party or to which it or any of its properties or
assets (whether tangible or intangible) is subject or bound, or (c) any Law
applicable to Buyer or any of its properties (whether tangible or intangible) or
assets, except, in the case of clauses (a), (b) or (c), for such conflicts,
violations or defaults as would not individually or in the aggregate reasonably
be expected to have a material and adverse effect on the ability of Buyer to
consummate the Transactions in a timely manner.
39

--------------------------------------------------------------------------------

4.5.                        Litigation. No action, suit, proceeding or
investigation of any nature is pending or, to Buyer's knowledge, threatened,
against Buyer with respect to Buyer's execution, delivery and performance of
this Agreement or any Related Agreement to which Buyer is to be a party or the
consummation of the Transactions.  No action, suit, proceeding or investigation
is pending or, to Buyer's knowledge, threatened against Buyer before any
arbitrator or court or other Governmental Entity which challenges the validity
of this Agreement or any Related Agreement or any action taken or to be taken in
connection herewith or therewith.
4.6.                        Adequacy of Funds. The Buyer has, and will have at
the Closing, adequate financial resources to satisfy its monetary and other
obligations under this Agreement, including obligations to pay the Purchase
Price, the aggregate amount payable at Closing in respect of the Company Phantom
Units, and the aggregate amount payable at Closing in respect of the Stock
Appreciation Rights each in accordance herewith.  At any time that amounts shall
be due with respect to the Earn-out Consideration, the Buyer shall have adequate
financial resources to satisfy its monetary obligations with respect to the
Earn-out Consideration.
ARTICLE V             


CERTAIN COVENANTS
5.1.                        Conduct of Business of the Company and the
Subsidiaries.  Except with the prior written consent of Buyer, and except as set
forth in Schedule 5.1 or otherwise contemplated herein, during the period from
the Agreement Date to the Closing Date or the earlier termination of this
Agreement, the Company shall observe the following covenants:
(a)                        Affirmative Covenants Pending Closing.  The Company
will, and will cause each Subsidiary to:
(i)                        use commercially reasonable efforts to preserve
intact its business organization and keep available the services of present
Employees, in each case in accordance with past practice, it being understood
that termination of Employees for poor performance shall not constitute a
violation of this covenant;
(ii)                        comply in all material respects with all Laws
applicable to it or to the conduct of its business and perform and comply in all
material respects with all Disclosable Contracts;
(iii)                        duly and timely file all Tax Returns or reports
required to be filed with any Tax Authority or other Governmental Entity and
promptly pay all Taxes, assessments and governmental charges levied or assessed
upon them or any of their properties (unless contesting the same in good faith
and adequate provision has been made therefor);
(iv)                        keep in effect casualty, public liability, worker's
compensation and other insurance policies in coverage amounts not less than
those in effect at the Agreement Date;
(v)                        in the ordinary course consistent with past practice,
use commercially reasonable efforts to preserve, advertise, promote and market
its business, keep its properties intact, maintain good commercial working
relationships with its Key Customers, preserve its goodwill, preserve and
protect its Proprietary Rights, and maintain all physical properties in good
operating condition; and
(vi)                        operate its business solely in the ordinary course.
40

--------------------------------------------------------------------------------

(b) Negative Covenants Pending Closing.  The Company will not, and will cause
each Subsidiary not to:
(i)                        accelerate the collection of any accounts receivable,
or otherwise change or deviate from any cash management practices;
(ii)                        sell, transfer, mortgage, pledge or create or permit
to be created any Lien on, any of its assets, other than sales or transfers in
the ordinary course of business and Permitted Liens;
(iii)                        except with prior written notice to Buyer (A) incur
any obligation or liability other than (1) in the ordinary course of business or
(2) for Acquisition Expenses, (B) incur any indebtedness for borrowed money, or
(C) enter into any contracts or commitments involving payments by the Company of
$50,000 or more individually, other than purchase orders, contracts or
commitments for inventory, materials and supplies in the ordinary course of
business;
(iv)                        change the compensation of or materially change the
fringe benefits of any Employee, agent or independent contractor or enter into
or modify any Company Employee Plan;
(v)                        (A) grant or accelerate the exercisability of any
option, warrant or other right to purchase, or to convert any obligation into,
shares of its capital stock, (B) declare or pay any dividend or other
distribution with respect to any shares of its capital stock, other than
dividends or distributions (1) that would not reduce the Closing Net Working
Capital below zero and (2) from Subsidiaries to the Company in the ordinary
course of business, or (C) issue any shares of its capital stock, restricted
stock units, Company Phantom Units, Stock Appreciation Rights subscription
rights, preemptive rights or any other security convertible into or exchangeable
for any of the foregoing;
(vi)                        amend its Organizational Documents;
(vii)                        make any acquisition of any other business;
(viii)                        make any acquisition of property other than in the
ordinary course of business consistent with past practice;
(ix)                        enter into or materially modify any Disclosable
Contract other than in the ordinary course of business consistent with past
practice; or
(x)                        take, or agree in writing or otherwise to take, any
of the actions described in Sections 5.1(b)(i) through (ix) above.
5.2.                        Access to Information.  The Company shall provide
Buyer and its accountants, legal counsel, and other representatives, at Buyer's
request and expense and subject to applicable Law and to the Confidentiality
Agreement, with (a) reasonable access during normal business hours during the
period prior to the Closing Date to all of the properties, facilities, books,
agreements, and records of the Company and the Subsidiaries and (b) all other
information concerning the business, finances, properties, products, services,
ongoing disputes, litigation, technology and personnel of the Company and the
Subsidiaries as Buyer may reasonably request.
5.3.                        Confidentiality.  The parties acknowledge that the
Company and Buyer have previously executed a Confidentiality Agreement, dated as
of June 9, 2015 (the "Confidentiality
41

--------------------------------------------------------------------------------

Agreement"), which Confidentiality Agreement will continue in full force and
effect in accordance with its terms.  In addition, each of Seller and the Seller
Owners acknowledges and agrees that all confidential information that it
possesses regarding the Company and the Subsidiaries shall, from and after the
Closing, be deemed "Confidential Information" within the meaning of, and subject
to, the Confidentiality Agreement and that each of Seller and the Seller Owners
from and after the Closing shall be bound by the Confidentiality Agreement as if
a signatory thereto.
5.4.                        Public Disclosure.  Except as contemplated by this
Agreement or as otherwise required by Law (including applicable securities Laws)
or, as to Buyer or any of its Affiliates, by regulatory authority, listing
agreement, no public disclosure (whether or not in response to an inquiry) of
the existence or subject matter of this Agreement shall be made by any party
hereto (including any third-party representatives of Buyer, Seller, any Seller
Owner or the Company or any of their respective Affiliates) (other than (i) any
filing by Buyer, Seller, the Company or any of their respective Affiliates with
the Securities and Exchange Commission or other Governmental Entity as required
by applicable Law and (ii) any communications with any third parties to obtain
the consents and approvals required under this Agreement and applicable Law),
whether before or after the Closing, unless approved by Buyer and Seller prior
to release; provided that such approval shall not be unreasonably withheld,
conditioned or delayed; provided further that in no event shall any party or
Representative make any such disclosure prior to Buyer issuing a press release
publicly announcing this Agreement.  In addition to and in no way limiting the
foregoing, Buyer shall make a press release on or promptly following the
Agreement Date, shall notify the Seller of such press release and shall give the
Seller a reasonable opportunity to comment on such press release prior to
publication.  Notwithstanding the foregoing, in the event that Buyer, Seller,
the Company (or any of their respective Affiliates) is required by Law or any
listing or trading agreement to make any such disclosure, such party shall
notify the others prior to making such disclosure and shall use its commercially
reasonable efforts to give the others an opportunity (as is reasonable under the
circumstances) to comment on such disclosure.  Buyer shall provide the Company
with a reasonable opportunity to review and comment on any press release to be
issued by Buyer announcing this Agreement and the Transactions.
5.5.                        Consents.  The Company and the Seller, at their own
expense, shall use their commercially reasonable efforts to promptly obtain all
Required Consents.
5.6.                        Antitrust Filings.
(a) No later than the next business day after the Agreement Date, Buyer, Seller
and the Company, as applicable, will each make in timely fashion all filings and
notifications required under the HSR Act (the "HSR Act Filings") with the United
States Department of Justice Antitrust Division ("DOJ") and Federal Trade
Commission ("FTC").  Buyer shall be solely responsible for the payment of any
filing fees in connection with the filing of any Notification and Report Forms
under the HSR Act.  Each filing party will request early termination of the HSR
Act waiting period at the time it makes its HSR Act Filing.
(b) As promptly as is practicable after receiving any request from DOJ or FTC
for information, documents, or other materials in connection with the review of
the HSR Act Filings, Buyer, the Company and Seller, as the case may be, shall
use its commercially reasonable efforts to comply with such request and, to the
extent practicable and permitted by applicable Law, permit the other parties'
legal counsel to review in advance any proposed written communication to DOJ,
FTC or any other Governmental Entity to the extent that such review will not
result in the waiver of any applicable privilege and subject to appropriate
confidentiality agreements.  Buyer, the Company and Seller shall each cooperate
reasonably with the others in connection with resolving any inquiry or
investigation by DOJ or FTC relating to the HSR Act Filings or by any other
Governmental Entity
42

--------------------------------------------------------------------------------

relating to this Agreement or the Transactions.  Buyer, the Company and Seller
shall each promptly inform the others of any communication with, and any
proposed understanding, agreement, or undertaking with DOJ or FTC relating to
the HSR Act Filings or any other Governmental Entity relating to this Agreement
or the Transactions.  Buyer, the Company and Seller shall each give the others
reasonable advance notice of, and the opportunity to participate in (directly or
through its representatives) any inquiry or investigation by, or any material
meeting or conference (whether by telecommunications or in person) with, any
Governmental Entity relating to the HSR Act Filings, this Agreement or the
Transactions if, in the reasonable judgment of the party that is subject to the
inquiry, investigation, meeting or conference, such participation by the other
parties is prudent and (based upon the advice of legal counsel) legally
permissible.  Each of Buyer, the Company and Seller agrees to use its
commercially reasonable efforts to secure termination or expiration of any
waiting periods under the HSR Act and/or to obtain the approval of any antitrust
Governmental Entity, as applicable, for the Transactions.
(c) Notwithstanding anything to the contrary in this Agreement, nothing shall
require or be construed to require Buyer or any of its Affiliates, in order to
obtain the consent or successful termination or expiration of any review of DOJ
or FTC relating to the HSR Act Filings, to (i) sell or hold separate, or agree
to sell or hold separate, before or after the Closing Date, any assets,
businesses or any interests in any assets or businesses, of Buyer or any of its
Affiliates or of the Company or any of the Subsidiaries (or to consent to any
sale, or agreement to sell, by Buyer, the Company or any Subsidiary or by any of
their respective Affiliates of any assets or businesses, or any interests in any
assets or businesses), or any change in or restriction on the operation by Buyer
or any of its Affiliates of any assets or businesses (including any assets or
businesses of the Company or any of the Subsidiaries), (ii) enter into any
agreement or be bound by any obligation that Buyer may deem in its sole
discretion to have an adverse effect on the benefits to Buyer of the
Transactions, (iii) modify any of the terms of this Agreement, or the
Transactions, or (iv) initiate or participate in any legal proceeding with
respect to any such matters.
5.7.                        Conditions to the Transactions; Further Assurances. 
Subject to Sections 5.6(c), each of the parties to this Agreement shall use its
commercially reasonable efforts to fulfill and cause to be fulfilled the
conditions to Closing to be satisfied by it under this Agreement.
5.8.                        Notification of Certain Matters.  The Company and
Seller shall give prompt written notice to Buyer of any event, condition, fact
or circumstance that would make any of the conditions set forth in Article VI
required to be satisfied by it incapable of being satisfied in a timely manner;
provided, however, that the delivery of any notice pursuant to this Section 5.8
shall not limit or otherwise affect any remedies available to Buyer.
5.9.                        Termination of Certain Agreements; Notifications. 
The Company shall use commercially reasonable efforts to (i) terminate, as of
the Closing, each of the Investor Agreements, (ii) terminate, as of the Closing,
each of the Change in Control Agreements, (iii) execute and have executed the
Acknowledgment Letters, and (iv) deliver all required notifications of the
Transactions to the holders of Company Securities, Subsidiary Securities and
Security Rights with respect thereto.  Each of the Seller Owners that is a party
to an Investor Agreement hereby irrevocably terminates such Investor Agreement
and hereby waives any rights or claims it may have against the Company or any
Person thereunder or with respect thereto, in each case effective immediately
prior to, but conditioned upon, the Closing.
5.10.                        No Solicitation.
(a) Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.1, none of Seller, the Company or any of the
Subsidiaries nor any of
43

--------------------------------------------------------------------------------

their respective managers, members, the Seller Owners, Affiliates, financial
advisors or representatives (collectively, the "Representatives") shall,
directly or indirectly, take any of the following actions with any Person other
than Buyer and its designees: (i) solicit, initiate, entertain or agree to any
proposals or offers from any Person relating to (A) any merger, share exchange,
business combination, reorganization, consolidation or similar transaction
involving the Company or any of the Subsidiaries, (B) the acquisition of
beneficial ownership of any equity or ownership interest in the Company or any
of the Subsidiaries, whether by issuance by the Company or any of the
Subsidiaries or by purchase (through a tender offer, exchange offer, negotiated
purchase or otherwise) from Seller or otherwise, or (C) the license or transfer
of all or a material portion of the assets of the Company or any of the
Subsidiaries (any of the transactions described in clauses (A) through (C), a
"Third-Party Acquisition"), or (ii) participate in any discussions or
negotiations regarding, or furnish to any Person any information with respect
to, or otherwise cooperate with, facilitate or encourage any effort or attempt
by any Person to do or seek, a Third-Party Acquisition.
(b) Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.1, Seller shall not sell, pledge, hedge against
or otherwise encumber any of its Shares or permit any Lien on its Shares to
exist.
(c) Until the earlier of the Closing Date and the date of termination of this
Agreement pursuant to Section 8.1, if Seller, any Seller Owner, the Company, any
Subsidiary or any Representative receives an unsolicited inquiry, proposal or
offer relating to a Third-Party Acquisition from any Person, such party shall,
subject to any confidentiality obligations in effect as of the date of this
Agreement,  (i) promptly notify Buyer of the same and the details thereof
(including the identity of the Person making same) and such party shall be
permitted to provide a response without breaching this Section 5.10; provided
that the response is limited to informing the initiator of such inquiry,
proposal or offer that such party is unable to respond further at this time,
(ii) provide to Buyer a copy of any written inquiry, proposal or offer and all
correspondence related thereto, and (iii) keep Buyer reasonably  informed of the
status thereof; provided that if such party is limited in its notification under
this Section 5.10(c) due to any confidentiality obligations in effect as of the
date of this Agreement, such party shall comply with its obligations under this
Section 5.10(c) to the greatest extent possible without violating such
confidentiality obligations and shall, in any event, promptly notify Buyer that
such an inquiry, proposal or offer was received and that any details required by
Section 5.10(c)(i)-(iii) that were omitted from such notice were omitted due to
such confidentiality obligations.
(d) The parties hereto agree that irreparable damage would occur in the event
that the provisions of this Section 5.10 were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed by
the parties that Buyer shall be entitled to seek an immediate injunction or
injunctions without the necessity of posting any bond or other security, to
prevent breaches of the provisions of this Section 5.10 and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state or any other jurisdiction having jurisdiction, this being in
addition to any other remedy to which Buyer may be entitled at law or in
equity.  Without limiting the foregoing, it is understood that any violation of
the restrictions set forth above by any of Seller, a Seller Owner, the Company,
any of the Subsidiaries or by any of their respective Representatives shall be
deemed to be a breach of this Agreement by the Company and Seller.
5.11.                        No Post-Closing Competition or Solicitation.
(a) For the period commencing on the Closing Date and ending on the three (3)
year anniversary thereof, Seller and the Seller Owners shall not, and shall not
permit any of their respective Affiliates to, directly or indirectly, (i) engage
in or assist others in engaging in the Restricted Business in the Territory;
(ii) have an interest in any Person that engages directly or indirectly in the
44

--------------------------------------------------------------------------------

Restricted Business in the Territory in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or (iii)
cause, induce or encourage any material actual or prospective client, customer,
supplier or licensor of the Buyer, the Company or any of the Subsidiaries
(including any existing or former client or customer of the Buyer, the Company
or any of its Subsidiaries and any Person that becomes a client or customer of
the Buyer, the Company or any of the Subsidiaries after the Closing), or any
other Person who has a material business relationship with the Buyer, the
Company or any of the Subsidiaries, to terminate or modify any such actual or
prospective relationship. Notwithstanding the foregoing, (i) any Seller Owner
may perform duties as an employee or consultant of the Company or Buyer, (ii)
each of  Seller and the Seller Owners may own, directly or indirectly, solely as
an investment, securities of any Person traded on any national securities
exchange if Seller or the applicable Seller Owner is not a controlling Person
of, or a member of a group which controls, such Person and does not, directly or
indirectly, own one percent (1%) or more of any class of securities of such
Person and (iii) each Seller Owner may continue to conduct the activities set
forth on Schedule 5.11.
(b) During the period beginning on the Closing Date and ending on the three (3)
year anniversary of the later of the Closing Date or the termination of such
Seller Owner's employment (if any), each of Seller and each Seller Owner agrees
to not, directly or indirectly, solicit for employment any Employee of Buyer,
the Company or their respective Affiliates; provided, that general
advertisements (and any discussions based upon responses thereto) shall not be
deemed to be a breach of the non-solicitation restriction in this provision.
(c) In the event that any part of this Section 5.11 or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Section 5.11 will continue in full force
and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto and, to the extent applicable, shall be curtailed, as to time or
location or both, only to the minimum extent required for its validity and
enforceability under the governing law of this Agreement and shall be binding
and enforceable with respect to the Seller and the Seller Owners, as so
curtailed.
(d) Seller and each Seller Owner acknowledges and agrees that the provisions of
this Section 5.11 are reasonable and necessary to protect the legitimate
business interests of Buyer and its investment in the goodwill of and in the
Company and the Subsidiaries.  The restrictive covenants contained in this
Section 5.11 are covenants independent of any other provision of this Agreement
or any Related Agreement between the parties hereunder and the existence of any
claim that Seller or any Seller Owner may allege against Buyer under any other
provision of this Agreement or any Related Agreement will not prevent
enforcement of these covenants.  Without intending to limit the remedies
available to Buyer, Seller and each Seller Owner acknowledges that a breach of
any of the covenants contained in this Section 5.11 will result in material
irreparable injury to Buyer for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat thereof, Buyer shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction, without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of this Section 5.11, restraining
Seller or any Seller Owner from engaging in activities prohibited by this
Section 5.11 or such other relief as may be required specifically to enforce any
of the covenants in this Section 5.11.
5.12.                        Section 280G Approval.  If the Company or any
Subsidiary is obligated to make any payments, or is a party to any agreement
that under certain circumstances could obligate it to make any payments, that
will not be deductible under Section 280G of the Code if the stockholder
approval requirements of Section 280G(b)(5)(B) of the Code are not satisfied,
then the Company shall use its commercially reasonable efforts to obtain such
stockholder approval as promptly as is practicable after
45

--------------------------------------------------------------------------------

the Agreement Date and in any event prior to the Closing Date.  Although the
Company does not believe that 280G is applicable, the Company agrees to obtain
all necessary consents as requested by Buyer as though Section 280G applies.
5.13.                        Tax Matters.
(a) Conduct of Business.  From the Agreement Date until the Closing Date, none
of Seller, the Company or any of the Subsidiaries shall make or change any
material election in respect of Taxes, adopt or change any accounting method in
respect of Taxes (other than with respect to Seller electing to be qualified as
an S Corporation for U.S. federal income tax purposes (and any applicable state
and local Tax purposes) and the Company electing to be qualified as a Qsub of
Seller for U.S. federal income tax purposes (and any applicable state and local
Tax purposes) pursuant to the Reorganization or any election that is otherwise
permitted under Section 3.8(b)), enter into any closing agreement, settle any
claim or assessment in respect of Taxes, file any amended Tax Return, surrender
any refund claim, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes, except with the prior
written consent of Buyer.
(b) Certain Taxes.  All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with the Transactions shall be paid by the Seller when due, and the
Seller will, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees, and, if required by applicable Law, Buyer
will join in the execution of any such Tax Returns and other documentation if
necessary.
(c) Tax Returns.
(i)                        Except as provided below in Section 5.13(c)(ii),
Seller shall timely prepare and file, or cause to be prepared and filed, all Tax
Returns that are required to be filed by Seller, the Company and its
Subsidiaries for any Pre‑Closing Tax Periods in a manner consistent with past
practice and shall provide to Buyer a draft of each such Tax Return within
thirty (30) days prior to filing for Buyer's review and comment, any such
comment to be considered in good faith by Seller.
(ii)                        Following the Closing, Buyer shall timely prepare
and file, or cause to be prepared and filed, all Tax Returns required to be
filed by the Company and its Subsidiaries for any Straddle Period in a manner
consistent with past practice, unless otherwise required by Law.  Buyer shall
provide to Seller a draft of each such Tax Return within thirty (30) days prior
to filing for Seller's review and comment, any such comment to be considered in
good faith by Buyer (it being understood that Buyer shall have no obligation to
share any consolidated, unitary or combined Tax Returns for an affiliated group
of corporations that includes Buyer as an affiliated member).
(d) Post-Closing Actions.  Buyer, the Company, the Subsidiaries and their
Affiliates shall not amend any Tax Returns for a Pre-Closing Tax Period, file
Tax Returns for a Pre-Closing Tax Period in a jurisdiction where the Company or
the Subsidiary has not historically filed Tax Returns, initiate discussions or
examinations with any Governmental Entity regarding Taxes with respect to any
Pre-Closing Tax Period, make any voluntary disclosures with respect to Taxes for
Pre-Closing Tax Periods, change any accounting method or adopt any convention
that shifts taxable income from a period beginning (or deemed to begin) after
the Closing Date to a taxable period (or portion thereof) ending on or before
the Closing Date or shift deductions or losses from a Pre-Closing Tax Period to
a period beginning (or deemed to begin) after the Closing Date, or otherwise
take any action that could reduce an amount payable under provision (e) of this
Section or create or increase an indemnity claim
46

--------------------------------------------------------------------------------

under this Agreement with respect to Taxes, in each case, without the prior
written consent of Seller or unless required by applicable Law.
(e) Tax Refunds. The first $90,000 of any refunds (or credits for overpayment)
of Taxes, including any interest received from a Tax Authority thereon,
attributable to any Maine State payroll tax with respect to the Company's
taxable year ending December 31, 2015 shall be for the account of Seller. 
Promptly upon the Company's, any of the Subsidiaries' or any of their
Affiliates' receipt of any such refund (or credit for overpayment), Buyer shall
pay over, by wire transfer of immediately available funds, any such refund (or
the amount of any such credit), including any interest thereon, to Seller. 
Buyer shall take any action necessary for the Company or the Subsidiaries to
promptly receive such refunds and cause the Company or the Subsidiaries to claim
such refunds within the statutorily required time period.
(f) Cooperation on Tax Matters.  Seller shall cooperate fully, as and to the
extent reasonably requested by Buyer, in connection with the preparation and
filing of any Tax Return of the Company or the Subsidiaries, any inquiry,
investigation, claim assessment, audit, litigation or other proceeding with
respect to Taxes of the Company or the Subsidiaries.  Such cooperation shall
include the retention and, upon Buyer's request, the provision of records and
information that are reasonably relevant to any such enquiry, investigation,
claim assessment, audit, litigation or other proceeding and access to Employees
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.  Buyer and Seller (to the extent applicable)
agree to (i) retain all books and records with respect to Tax matters pertinent
to the Company and the Subsidiaries relating to any Pre-Closing Tax Period, and
to abide by all record retention agreements entered into with any Governmental
Entity and (ii) use commercially reasonable efforts to give the other party
reasonable written notice prior to destroying or discarding any such books and
records and, if the other party so requests, Buyer and Seller, as the case may
be, shall allow the other party to take possession of such books and records.
(g) Tax Certificates.  Buyer and Seller agree, upon request, to use commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Entity or customer of the Company or any of the Subsidiaries or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including but not limited to with respect to the
Transactions).
(h) Tax Contests.  Buyer shall notify Seller in writing within a commercially
reasonable amount of time after receipt by Buyer or the Company of any notice of
any Tax enquiry, investigation, audit or other Tax dispute or contest relating
to the Company or any of the Subsidiaries that relate to a Pre-Closing Tax
Period or for which Seller or the Seller Owners could be obligated to indemnify
Buyer or that relate to a Tax refund or credit to which Seller and the Seller
Owners are entitled under Section 5.13(e) (a "Tax Contest"), provided, however,
that the failure of the notified party to give any other party notice as
provided herein shall not relieve such other party of its indemnification
obligations under Article VII. Seller shall have the right to exercise control
at any time over the handling, disposition and/or settlement of any issue raised
in any Tax Contest pertaining to a Tax period ending prior to or on the Closing
Date; provided, however, that Buyer shall have the right to participate in such
Tax Contest and Seller shall not settle any issue in such Tax Contest without
the prior consent of Buyer, which consent shall not be unreasonably withheld,
conditioned, or delayed. Buyer shall cooperate with Seller, as reasonably
requested by Seller, in any such Tax Contest.  Buyer shall have the right to
exercise control at any time over the handling, disposition and/or settlement of
any Tax Contest pertaining to a Straddle Period; provided, however, that Seller
shall have the right to participate in such Tax Contest and Buyer shall not
settle any issue in such Tax Contest pertaining to any Seller indemnifiable Tax
without the prior written consent of Seller, which consent shall not be
unreasonably
47

--------------------------------------------------------------------------------

withheld. For the avoidance of doubt, in the event that any conflict arises
between the provisions of this Section 5.13(g) and the provisions of Section
7.4, the provisions of this Section 5.13(g) shall govern.
(i) Tax Sharing Agreements.  Seller shall cause all tax allocation agreements or
tax sharing agreements with respect to each of the Company and its Subsidiaries
to be terminated as of the Closing Date.
(j) Apportionment.  For purposes of this Agreement, in the case of any Taxes of
the Company  or its Subsidiaries that are payable with respect to any Tax period
that begins before or on and ends after the Closing Date (a "Straddle Period"),
the portion of any Taxes that are attributable to a Pre-Closing Tax Period
shall: (i) in the case of Taxes that are either (x) based upon or related to
income or receipts, or (y) imposed in connection with any sale, transfer or
assignment of property (real or personal, tangible or intangible), be deemed
equal to the amount that would be payable if the Tax year or period ended on the
Closing Date; and (ii) in the case of Taxes (other than those described in
clause (i) above) that are imposed on a periodic basis with respect to the
business or assets of the Company of any of the Subsidiaries or otherwise
measured by the level of any item, be deemed to be the amount of such Taxes for
the entire Straddle Period multiplied by a fraction the numerator of which is
the number of calendar days in the portion of the Straddle Period ending on the
Closing Date and the denominator of which is the number of calendar days in the
entire Straddle Period.  In the case of any Tax based upon or measured by
capital (including net worth or long-term debt) or intangibles, any amount
thereof required to be allocated under this Section 5.13, shall be computed by
reference to the level of such items on the Closing Date.  All determinations
necessary to give effect to the foregoing allocations shall be made in a manner
consistent with past practice of the Company and the Subsidiaries unless
otherwise required by applicable Law.  The parties hereto will, to the extent
permitted by applicable Law, elect with the relevant Tax Authority to treat a
portion of any Straddle Period as a short taxable period ending as of the close
of business on the Closing Date.
(k) Tax Treatment of Purchase and Sale of the Shares.  As a result of the U.S.
federal income (and, to the extent applicable, state and local) Tax
classification of the Company as a Qsub, the parties hereto agree to treat the
transfer of the Shares pursuant to this Agreement as the purchase by Buyer of
the assets of the Company and an assumption by Buyer of the liabilities of the
Company for U.S. federal income (and, to the extent applicable, state and local)
Tax purposes followed by the deemed formation of a new corporation and a deemed
transfer of the assets and liabilities to the new corporation, and shall prepare
all Tax books, records and filings in a manner consistent with such Tax
treatment and shall not take any position inconsistent therewith.  To the extent
required by Law, the Seller Owners shall timely file Tax Returns reflecting, and
pay associated Taxes resulting from, the Reorganization and the sale of the
Shares pursuant to this Agreement.
5.14.                        Plan.  Prior to the Closing, the Company shall take
all action necessary to terminate the Plan and the SARS Plan, effective as of
immediately prior to the Closing.
5.15.                        Indemnification of Company Board and Officers;
Insurance.
(a) Indemnification Obligations.  During the period ending six (6) years after
the Closing Date, (i) all rights to indemnification, advancement of expenses and
exculpation by the Company or any Subsidiary pursuant to the Company's
Organizational Documents as in effect on the Agreement Date in favor of each
Person who is now, or has been at any time prior to the Agreement Date or who
becomes prior to the Closing Date, an officer or director of the Company or any
Subsidiary (the "Company Indemnitees") shall continue in full force and effect
in accordance with their respective terms, and (ii) the Company or its successor
shall, and the Buyer shall cause the Company or its
48

--------------------------------------------------------------------------------

successor to, fulfill and honor in all respects all such rights to
indemnification, advancement of expenses and exculpation by the Company in favor
of the Company Indemnitees.
(b) Insurance.  Prior to the Closing Date, the Company shall purchase an
extended reporting period endorsement under the Company's existing directors'
and officers' liability insurance coverage in a form acceptable to Buyer that
shall provide the members of the Company Board and the Company's officers with
coverage for six (6) years following the Closing Date of not less than the
existing coverage and have other terms not materially less favorable to the
insured persons than the Company's directors' and officers' liability insurance
coverage presently maintained by the Company (the "Extended D&Os Coverage").
(c) The provisions of this Section 5.15 are intended to be for the benefit of,
and shall be enforceable by, the Company Indemnitees and their respective heirs,
personal representatives, successors and assigns. No party to this Agreement
shall take any action as to materially and adversely affect any Company
Indemnitees to whom this Section 5.15 applies without the prior written consent
of such Company Indemnitee.
(d) In the event the Buyer, the Company or any of their respective successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfers or conveys all or substantially all of its properties
and assets to any Person, then, and in each such case, proper provisions shall
be made so that the successors and assigns of the Buyer or the Company, as the
case may be, assume the obligations set forth in this Section 5.15.
5.16.                        Resignation of Officers and Directors.  The Company
shall obtain the resignations of (a) all members of the Company Board and all
officers of the Company effective as of the Closing  and (b) such officers and
directors of each of the Subsidiaries as Buyer designates in writing effective
as of the date such resignation is accepted by the Company.
5.17.                        RELEASE AND WAIVER.  EFFECTIVE AS OF THE CLOSING,
SELLER AND EACH SELLER OWNER HEREBY RELEASES AND FOREVER DISCHARGES THE COMPANY,
THE SUBSIDIARIES, THE BUYER AND THEIR RESPECTIVE AFFILIATES, STOCKHOLDERS,
AGENTS, DIRECTORS, OFFICERS, ASSIGNS, PREDECESSORS AND SUCCESSORS (COLLECTIVELY,
THE "RELEASED PARTIES") FROM ANY AND ALL LEGAL, EQUITABLE OR OTHER CLAIMS,
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, WITH RESPECT TO ITS
OWNERSHIP OF ANY EQUITY INTEREST IN THE COMPANY (INCLUDING ANY COMPANY SECURITY
OR ANY COMPANY STOCK RIGHTS) OR ANY MATTER RELATED THERETO, INCLUDING ANY MATTER
ARISING UNDER OR WITH RESPECT TO THE INVESTOR AGREEMENTS, EXCEPT FOR ANY CLAIMS
SELLER OR ANY SELLER OWNER HAS OR MAY HAVE AFTER THE CLOSING AGAINST BUYER
PURSUANT TO THIS AGREEMENT.
5.18.                        Employment and Benefits Arrangements.
(a) During the period commencing on the Closing Date and ending on the effective
date of an Employee's termination of employment with the Company or its
Subsidiaries, Buyer shall, and shall cause the Company and its Subsidiaries to,
provide each Employee (other than the Key Employees and any other Employee who
executes any Offer Package Agreement prior to the Agreement Date, for which the
terms of this Section shall not apply) who remains employed immediately after
the Closing (each a "Company Continuing Employee") with standard employee
benefits offered by Buyer to its employees of comparable status; provided that,
until such time as Continuing Employees participate
49

--------------------------------------------------------------------------------

in employee benefit plans provided by the Buyer from time to time, the
Continuing Employees shall continue to participate in the Company Employee
Plans.
(b) Buyer shall recognize as of the Closing all accrued but unused vacation and
sick pay of the Employees on Schedule 5.18(b); provided, such time shall be
utilized by such Employee prior to the end of Buyer's current fiscal year. For
purposes of eligibility and vesting under the employee benefit plans of the
Buyer other than the Company Employee Plans (the "New Plans"), and for purposes
of accrual of vacation and severance benefits under applicable New Plans, each
Continuing Employee shall be credited with his or her years of service
recognized by the Company before the Closing, to the same extent as such
Continuing Employee was entitled, before the Closing, to credit for such service
under any similar Company Employee Plan to the extent permitted by Law. In
addition, and without limiting the generality of the foregoing: (i) each
Continuing Employee shall be immediately eligible to participate, without any
waiting time, in any and all New Plans to the extent coverage under such New
Plan replaces coverage under a comparable Company Employee Plan in which such
Continuing Employee participated immediately before the replacement; and
(ii) for purposes of each New Plan providing medical, dental, pharmaceutical
and/or vision benefits to any Continuing Employee, the Buyer shall take
commercially reasonable efforts to: (A) cause all pre-existing condition
exclusions and actively-at-work requirements of such New Plan to be waived for
such Continuing Employee and his or her covered dependents, and (B) cause any
eligible expenses incurred by such Continuing Employee and his or her covered
dependents under a Company Employee Plan during the plan year in which the
Closing occurs to be taken into account under any corresponding New Plan for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such Continuing Employee and his or her covered
dependents for the applicable plan year as if such amounts had been incurred
under and in accordance with such New Plan.
(c) Buyer is under no obligation to retain any Employee, independent contractor
or consultant, or provide any Employee, independent contractor or consultant
with any particular benefits.
(d) This Section 5.18 is not intended to amend any benefit plans or programs of
Buyer.
5.19.            Incentive Bonus Amount.  Subject to the terms set forth in
Schedule 5.19, Buyer shall pay or cause to be paid the Incentive Bonus Amount at
the times, to the persons and in the amounts set forth on such schedule.
5.20.            Privileged Matters.
(a) Each of the parties acknowledges and agrees that Goodwin Procter LLP
("Goodwin"), has acted as counsel to the Company and Seller and their respective
Affiliates in connection with the negotiation of this Agreement, the Related
Agreements and any consummation of the Transactions contemplated by this
Agreement and the Related Agreements.  In that capacity, Goodwin has engaged or
may engage in communications with (i) other counsel to Seller and the Company,
(ii) Seller, (iii) Seller Owners, (iv) the Company, and (v) advisors and
consultants to any of the foregoing that relate to the negotiation,
documentation or consummation of the Transactions contemplated by this Agreement
and the Related Agreements ("Deal Communications").
(b) In connection with the foregoing, Buyer irrevocably waives any conflict of
interest arising from or in connection with (i) Goodwin's prior representation
of the Company and (ii) Goodwin's representation of Seller and its Affiliates
prior to and after the Closing.
50

--------------------------------------------------------------------------------

(c) Subject to Section 5.20(e), Buyer, on the one hand, and Seller, on the other
hand, acknowledge and agree that the information relating to or arising out of
the legal advice or services that have been or will be provided prior to the
Closing Date for the benefit of both (i) Seller and its Affiliates (other than
the Company) and (ii) the Company, shall be subject to a shared privilege
between Seller and such Affiliates (other than the Company), on the one hand,
and the Company, on the other hand, and, subject to the immediately following
sentence, Seller and such Affiliates and the Company shall have equal right to
assert all such shared privileges in connection with privileged information
under any Law and no such shared privilege may be waived after the Closing by
(A) Seller or its Affiliates without the prior written consent of Buyer or the
Company or (B) by the Company, Buyer or any of their respective affiliates
without the prior written consent of Seller.
(d) Buyer acknowledges and agrees, on its own behalf and on behalf of its
directors, stockholders, members, partners, officers, employees and affiliates,
that all Deal Communications shall be deemed to be retained, owned and
controlled collectively by Seller and shall not pass to or be claimed by Buyer
or, following the Closing, the Company, even if such Deal Communications are in
the Company's possession.  All Deal Communications that are subject to the
attorney-client privilege or the attorney work product privilege shall remain
privileged after the Closing (the "Privileged Deal Communications"), with the
privilege belonging solely to Seller and not Buyer.
(e) In the event that a dispute arises between Buyer or the Company and a third
party, Buyer and the Company shall assert the attorney-client privilege to
prevent the disclosure of Privileged Deal Communications to such third party. 
In the event that Buyer is asked by any third party, for example in connection
with a Third-Party Claim, to access or obtain any of the Privileged Deal
Communications, Buyer shall promptly (and, in any event, within five (5)
Business Days) notify Seller in writing (including by making specific reference
to this Section 5.20(e).  Buyer further agrees to use commercially reasonable
efforts to assist Seller in connection with any attempt to prevent the
disclosure of any Privileged Deal Communications to a third party.
5.21.                        Remediation Plan.  The Seller and the Key Employees
shall use their respective best efforts following the Agreement Date to (a)
complete to the Buyer's reasonable satisfaction the security remediation and
related activities set forth on Schedule II, and (b) cooperate with the Buyer's
efforts to review and evaluate the Company's progress in completing such
remediation and related activities.
5.22.                        Corporate Existence; Good Standing; No
Dissolution.  For a period of not less than six (6) years following the Closing
Date, the Seller (i) shall maintain its corporate existence in good standing,
perform its obligations and satisfy its liabilities when due, pay its Taxes when
due, and maintain adequate cash and liquid assets to pay and perform its
liabilities and obligations as they fall due, and (ii) shall not resolve, agree
or take any action to liquidate, wind-up, dissolve or otherwise cease its
operations.
ARTICLE VI      


CONDITIONS TO CLOSING
6.1.                        Conditions to the Obligations of the Seller.  The
obligation of the Seller to sell its Shares and to consummate the other
Transactions shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by the Seller:
(a) Representations and Warranties.  The representations and warranties of Buyer
contained in this Agreement shall have been true and correct (in the case of
representations and warranties qualified as to materiality) or true and correct
in all material respects (in the case of other representations and
51

--------------------------------------------------------------------------------

warranties) on and as of the Agreement Date and shall be so true and correct on
and as of the Closing Date with the same force and effect as if made on and as
of the Closing Date (unless any such representation or warranty is made only as
of a specific date, in which event such representation and warranty shall be
true and correct in all material respects, as the case may be, as of such
specified date), except for those failures to be so true and correct as would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Buyer to consummate the Transactions in a
timely manner.
(b) Agreements and Covenants.  Buyer shall have performed or complied in all
material respects with all covenants and obligations of this Agreement required
to be performed or complied with by it on or prior to the Closing Date.
(c) Closing Certificate.  Buyer shall have delivered to the Company and the
Seller a certificate of Buyer, executed by an appropriate officer Buyer, dated
as of the Closing Date, certifying on behalf of Buyer that each of the
conditions set forth in Sections 6.1(a)-(b) has been satisfied in all respects.
(d) Escrow Agreement.  Each of Buyer and the Escrow Agent shall have executed
and delivered to the Seller the Escrow Agreement.
(e) Antitrust Approval.  The waiting period required by the HSR Act and the
regulations promulgated thereunder shall have expired or been terminated.
(f) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Transactions shall be in effect, and there
shall be no pending action, proceeding or other application before any
Governmental Entity seeking any such order, restraint or prohibition.
6.2.                        Conditions to the Obligations of Buyer.  The
obligations of Buyer to purchase the Shares and to consummate the other
Transactions shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by Buyer:
(a) Representations and Warranties.
(i)                        The representations and warranties of the Company
contained in this Agreement shall have been true and correct (in the case of
representations and warranties qualified as to materiality or "Company Material
Adverse Effect") or true and correct in all material respects (in the case of
other representations and warranties) on and as of the Agreement Date and shall
be so true and correct on and as of the Closing Date with the same force and
effect as if made on and as of the Closing Date (unless any such representation
or warranty is made only as of a specific date, in which event such
representation and warranty shall be true and correct in all material respects,
as the case may be, as of such specified date).
(ii)                        The representations and warranties of the Seller
contained in Article III of this Agreement shall have been true and correct in
all material respects on and as of the Agreement Date and shall be so true and
correct on and as of the Closing Date with the same force and effect as if made
on and as of the Closing Date.
52

--------------------------------------------------------------------------------

(b) Agreements and Covenants.  The Company and the Seller shall have performed
or complied in all material respects with all covenants and obligations of this
Agreement required to be performed or complied with by it, him or her on or
prior to the Closing Date.
(c) No Material Adverse Effect.  No event, occurrence, change, effect or
condition of any character shall have occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.
(d) Closing Certificates.
(i)            The Company shall have delivered to Buyer a certificate of the
Company, executed by the Chief Executive Officer or Chief Financial Officer of
the Company, dated as of the Closing Date, certifying on behalf of the Company
that each of the conditions set forth in Sections 6.2(a)(i), (b) (with respect
to the Company) and (c) has been satisfied in all respects.
(ii)                        The Seller shall have delivered to Buyer a
certificate of the Seller, executed by an appropriate officer of the Seller,
dated as of the Closing Date, certifying on behalf of the Seller that each of
the conditions set forth in Sections 6.2(a)(i) and (b) (with respect to the
Seller) has been satisfied in all respects.
(e) Secretary's Certificate.
(i)            The Company shall have delivered to Buyer a certificate of the
Company executed by the Secretary of the Company, dated as of the Closing Date,
certifying:  (x) the Company Board Approval, (y) the Organizational Documents of
the Company and each of the Subsidiaries, and (z) the name, title, incumbency
and signatures of the officers authorized to execute this Agreement and the
Related Agreements to which the Company is a party.
(ii)            The Seller shall have delivered to Buyer a certificate of the
Seller executed by the Secretary of the Seller, dated as of the Closing Date,
certifying:  (x) the approval of the Seller's board of directors to enter into
this Agreement and consummate the Transactions, (y) the Organizational Documents
of the Seller, and (z) the name, title, incumbency and signatures of the
officers authorized to execute this Agreement and the Related Agreements to
which the Seller is a party.
(f) Escrow Agreement.  The Escrow Agent and the Seller shall have executed and
delivered to Buyer the Escrow Agreement.
(g) Key Personnel.  No Key Personnel shall have terminated, or otherwise
indicated his intention to terminate any Offer Package Agreement or other
agreement entered into with the Company, or otherwise indicated his intention
not to continue employment with the Company following the Closing Date.
(h) Terminations; Notices.   Buyer shall have been furnished with evidence
reasonably satisfactory to it that (i) each of the agreements set forth on
Schedule 6.2(i) shall have terminated as of or prior to the Closing, (ii) each
Engagement Letter has been terminated (other than any indemnification and
contribution provisions set forth therein) together with an acknowledgment that
no amounts remain unpaid thereunder or are payable in the future thereunder
(other than amounts assumed and payable by Seller after the Closing) and (iii)
each Employee Loan has been repaid in full.
53

--------------------------------------------------------------------------------

(i) Tax Certificate.  Buyer shall have received from Seller a certificate in
form and substance reasonably satisfactory to Buyer, duly executed and
acknowledged, certifying that Seller is not a foreign person within the meaning
of Section 1445 of the Code.
(j) Resignations.  The Company shall have received, at least two (2) Business
Days prior to the Closing Date, (and provided Buyer with copies of) resignation
letters executed and delivered by the members of the Company Board, the officers
of the Company and the officers and directors of the Subsidiaries.
(k) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction, or other order issued by any court of
competent jurisdiction or Governmental Entity shall exist, and no legal
proceeding shall be pending, that would reasonable be likely to (i) either,
individually or in the aggregate, result in a Company Material Adverse Effect,
(ii) prevent the consummation of the Transactions, or (iii) result in the
rescission of the Transaction following consummation.
(l) Antitrust Approval.  The waiting period required by the HSR Act and the
regulations promulgated thereunder shall have expired or been terminated.
(m) Export Control. The Seller shall have:
(i)            Obtained an Encryption Registration Number from the U.S.
Department of Commerce Bureau of Industry and Security ("BIS");
(ii)            For each item listed in Section 2.34(b) of the Company
Disclosure Schedule, completed the self-classification specified in Section
740.17(b)(1) or 742.15(b)(1) of the EAR, as applicable, and delivered to Buyer a
written rationale for each such self-classification;
(iii)            Submitted to BIS and the National Security Agency the annual
self-classification report that would have been most recently submitted in
accordance with Section 742.15(c) of the EAR;
(iv)            Identify to Buyer any financial or export transaction conducted
by the Company or any Subsidiary during the five-year period preceding the
Closing involving any person or entity located or ordinarily resident in,
organized under the laws of, or a national of Cuba, Iran, North Korea, Sudan,
Syria, or, on or after December 19, 2014, the Crimea region of Ukraine; or
listed on the Consolidated Screening List maintained by the U.S. Government, as
known to Seller as of the Closing, and shall have no ongoing or prospective
obligations with respect to any such transaction; and
(v)            Submitted to BIS pursuant to Section 764.5(c)(2) of the EAR, and
to the U.S. Department of the Treasury Office of Foreign Assets Control ("OFAC")
pursuant to Appendix A to Part 501 of Title 31, and delivered to Buyer, initial
notifications of apparent violations of the EAR and the regulations administered
by OFAC (i.e., 31 C.F.R. Parts 501-598), respectively, committed by or on behalf
of the Company or Subsidiary or any employee or representative thereof, within
the five-year period preceding the Closing, as known to Seller as of the
Closing.
(n) Delivery of Shares.  The Seller shall have delivered to Buyer the
certificate(s) representing the Shares, duly and properly endorsed for transfer
and otherwise in form reasonably acceptable to Buyer, at least two (2) Business
Days prior to the Closing Date.
54

--------------------------------------------------------------------------------

(o) No Indebtedness; Release of Liens.  The Company shall not be party to any
loan, line of credit, or other Indebtedness to any financial institution and all
Liens (other than Permitted Liens) on the Company's or any of the Subsidiaries'
assets or properties shall have been released, other than in connection with
such Liens and Indebtedness for which the Company has provided payoff letters in
accordance with Section 1.4.
(p) Certificates of Good Standing.  The Company shall have provided Buyer with a
certificate of an appropriate governmental official as to the due qualification
and good standing (including Tax) of the Company in each such jurisdiction
listed on Schedule 2.1(a), and in the State of Maine.
ARTICLE VII        


INDEMNIFICATION
7.1.            Survival of Representations, Warranties and Covenants;
Limitations.
(a) Representations.  The representations and warranties set forth in this
Agreement or in any certificate, document or other instrument delivered by or on
behalf of a party pursuant to this Agreement shall survive the execution and
delivery of this Agreement and shall terminate at 11:59 P.M. Eastern time on the
date that is eighteen (18) months after the Closing Date, except that the
representations and warranties of the Company and the Seller set forth in (1)
Sections 2.2, 2.6(a) and (b), 2.24, 2.27, 3.1, 3.2, 3.6 and 3.8 and in any
certificate, document or other instrument delivered by or on behalf of the
Company or any Seller with respect to such representations and warranties
(collectively, the "Fundamental Representations") shall so survive but shall
terminate at 11:59 P.M. Eastern time on the date on which all applicable
statutes of limitation (as the same may be extended or waived) shall have
expired, and (2) Section 2.14 (the "IP Representations") shall so survive but
shall terminate at 11:59 P.M. Eastern time on the date that is the third year
anniversary of the Closing Date, and except, in all cases, with respect to any
Loss, claim or breach of which any Indemnified Party shall have provided written
notice to the Buyer or Seller, as applicable, prior to such termination.
(b) Covenants.  The respective covenants, agreements and obligations of the
Company, the Seller, the Seller Owners and Buyer set forth in this Agreement or
in any certificate, document or other instrument delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement, any
investigation by or on behalf of any party hereto, and the Closing without
limitation, and shall terminate on the expiration of all applicable statutes of
limitation (as the same may be extended or waived) except as otherwise expressly
set forth in this Agreement or in such certificate, document or other instrument
delivered pursuant to this Agreement.
(c) Effect of Survival Periods.  The survival periods set forth in this Section
7.1 are intended to operate only as the time periods within which a party must
deliver to the other party a written notice of a Loss, claim or breach, and
following such delivery the notifying party shall be entitled to pursue its
available remedies with respect thereto pursuant to the provisions of and
subject to the limitations in this Agreement regardless of the survival periods
set forth in this Section 7.1. It is the express intent of the parties that, if
an applicable survival period as contemplated by this Section 7.1 is shorter
than the statute of limitations that would otherwise have been applicable, then,
by contract, the applicable statute of limitations shall be reduced to the
shortened survival period contemplated hereby.
7.2.            Indemnification.
55

--------------------------------------------------------------------------------

(a) Subject to the terms of the remainder of this Article VII, each Seller
Owner, severally and not jointly in accordance with his, her or its Pro Rata
Share, shall indemnify and hold harmless Buyer, the Company and the Subsidiaries
and each of their respective Employees, partners, members, agents and Affiliates
(the "Buyer Indemnified Parties") against any and all claims, losses, royalties,
liabilities, damages (including solely with respect to Third-Party Claims and
not with respect to any other claims, punitive, special, lost profits, exemplary
or similar damages actually paid to such third party), Taxes, interest and
penalties, costs and expenses, including with respect to direct claims, and in
each case including reasonable attorneys' fees and expenses, and expenses of
investigation and defense (collectively "Losses") incurred or suffered by any
such Buyer Indemnified Parties directly or indirectly as a result of, with
respect to or in connection with:
(i)            the failure of any representation or warranty of the Company set
forth herein (including the Company Disclosure Schedules) or in any certificate,
document or other instrument delivered pursuant to this Agreement or the Related
Agreements to be true and correct in all respects as of the Agreement Date and
as of the Closing (disregarding for purposes of this Section 7.2(a)(i) any
"material", "in all material respects", "Company Material Adverse Effect" or
similar qualification contained therein or with respect thereto solely for
purposes of calculating Losses);
(ii)            any failure by the Company, the Seller or any Seller Owner to
fully perform, fulfill or comply with any covenant or agreement set forth herein
or in any certificate, document or other instrument delivered pursuant to this
Agreement;
(iii)            the failure of any item set forth in the Allocation Certificate
(except with respect to the Estimated Closing Net Working Capital, which shall
be subject to the adjustment provisions set forth in Section 1.6), in each case
to be accurate, true and correct in all respects as of the Closing (regardless
of any approval of the Allocation Certificate by Buyer pursuant to Section 1.3);
(iv)            any claims by (A) any current or former holder or alleged
current or former holder of any equity or ownership interest or equity security
of the Company or any of the Subsidiaries (including any predecessors),
including Company Securities, Subsidiary Securities or Security Rights with
respect thereto, relating to or arising out of (1) the Transactions, this
Agreement or the Related Agreements or the allocation of the Purchase Price or
(2) such Person's status or alleged status as an equity holder or owner of
equity or ownership interests in the Company or any of the Subsidiaries
(including any predecessors) at any time at or prior to the Closing, whether for
breach of fiduciary duty or otherwise, (B) any Person to the effect that such
Person is entitled to any equity or ownership interest or equity security or any
payment in connection with the Transactions other than as specifically set forth
on the Allocation Certificate or (C) notwithstanding any disclosure in the
Company Disclosure Schedule, any Person with respect to any Security Right,
stock option scheme or plan, unit option scheme or plan or any other scheme,
plan, policy or agreement providing for equity or ownership interest
compensation to any Person;
(v)            (A) regardless of any disclosure on the Company Disclosure
Schedule, any "excess parachute payment" (within the meaning of Section 280G(b)
of the Code) made by the Company or any of the Subsidiaries on or prior to the
Closing Date or otherwise required to be paid by the Company or any of the
Subsidiaries pursuant to agreements, Change in Control Agreements or Company
Employee Plans entered into or adopted on or prior to the Closing Date and (B)
any Losses related to or in respect of a Company Employee Plan arising out of
the Company being or having been an ERISA Affiliate of any Person other than the
Subsidiaries;
(vi)            any claims for indemnification or expense reimbursement by or in
respect of any Employee or any agent of the Company or any of the Subsidiaries
with respect to any
56

--------------------------------------------------------------------------------

matter which, if brought against the Company or any of the Subsidiaries, would
have been a Loss for which a Buyer Indemnified Party would have been entitled to
indemnification pursuant to any of the other provisions of this Section 7.2(a);
(vii)            (A) any and all Taxes imposed on the Company or the
Subsidiaries for a Pre-Closing Tax Period; (B) as a result of Treasury
Regulations Section 1.1502-6, or otherwise, for Taxes of any Person (other than
the Company or any of the Subsidiaries) which is or has ever been affiliated
with the Company or any of the Subsidiaries or with whom the Company or any of
the Subsidiaries otherwise joins or has ever joined (or is or has ever been
required to join) in filing any consolidated, combined, unitary or aggregate Tax
Return, prior to the Closing Date; (C) any Tax liability resulting from the
Company or any of the Subsidiaries being liable for any Taxes of any Person as
transferee or successor, by contract or otherwise; (E) any Taxes and other fees
that are the responsibility of the Seller pursuant to Section 5.13(b); and (F)
any Taxes of the Seller Owners or of Seller;
(viii)            the Reorganization;
(ix)            (A) any failure of the representations and warranties in Section
2.34 to be true and correct in all respects (disregarding any disclosure made in
the corresponding Company Disclosure Schedule) and (B) associated with
discharging any obligation or otherwise relating to or arising from the
performance of any action set forth in Section 6.2(n); or
(x)            the matters set forth on Schedule II (disregarding any disclosure
made in the Company Disclosure Schedule).
(b) The Escrow Fund shall be the initial source of recourse available to
reimburse the Buyer Indemnified Parties for any Losses for which they are
entitled to be indemnified pursuant to this Section 7.2 and the Buyer
Indemnified Parties shall not proceed directly against any Seller Owner
individually with respect to any indemnification claim pursuant to this Article
VII unless and until the Buyer Indemnified Parties have pending and unsatisfied
claims for Losses with respect to the entire amount of the Escrow Fund then
being held by the Escrow Agent.  For clarity, indemnifiable Losses subject to
the limitation under Section 7.3(b)(i) below shall be satisfied solely out of
the Escrow Amount and the sole and exclusive remedy of Buyer Indemnified Parties
with respect to all such Losses shall be recovery against the Escrow Amount.
(c) Subject to the remainder of this Article VII, after the Effective Time, the
Buyer shall indemnify and hold harmless each of the Seller and the Seller Owners
(the "Seller Indemnified Parties" and together with the Buyer Indemnified
Parties, the "Indemnified Parties") from and against any and all Losses incurred
or suffered by any Seller or any Seller Owner directly or indirectly, as a
result of, with respect to or in connection with any breach or violation of the
representations, warranties, covenants or agreements of the Buyer set forth in
this Agreement.
7.3.            Limitations.
(a) Threshold Amount.  No claim may be made by any Buyer Indemnified Party for
indemnification pursuant to Section 7.2(a)(i) (other than with respect to a
Fundamental Representation or the IP Representations) unless and until the
aggregate amount of Losses for which such Buyer Indemnified Parties seek to be
indemnified pursuant to such section exceeds $500,000, at which time such Buyer
Indemnified Parties shall be entitled to the amount of all such Losses only in
excess of $500,000 in the aggregate.
57

--------------------------------------------------------------------------------

(b) Caps.  Each Seller Owner's indemnification obligations under Section 7.2 are
subject to the following limitations:
(i)            Except as expressly provided in clauses (ii) and (iii) of this
Section 7.3(b), each Seller Owner's aggregate liability for all Losses
indemnifiable under Section 7.2(a)shall not exceed such Seller Owner's Pro Rata
Share of the Escrow Amount;
(ii)            Each Seller Owner's aggregate liability for all Losses arising
out of a breach of any IP Representations shall not exceed such Seller Owner's
Pro Rata Share of $20,000,000; and
(iii)            Each Seller Owner's aggregate liability for all Losses
indemnifiable under Sections 7.2(a)(i)(with respect to any Fundamental
Representation only), 7.2(a)(iv), 7.2(a)(vii)  and  Section 7.2(a)(vi) (but,
with respect to Section 7.2(a)(vi), only if the claims that are the subject
matter thereof, if true, would entitle a Buyer Indemnified Party to
indemnification pursuant to Section 7.2(a)(i) for the breach of a Fundamental
Representation), shall not exceed an amount equal to (v) (I) the Purchase Price
(less the Escrow Amount and excluding all Earn Out Consideration) multiplied by
(II) such Seller Owner's percentage ownership of Seller as set forth on Schedule
I (if any), plus (w) the total payments actually received by such Seller Owner
at Closing in its capacity as a Phantom Unitholder (if any), plus, (x) the total
payments actually received by such Seller Owner at Closing in its capacity as an
SAR Holder (if any), plus (y) such Seller Owner's Pro Rata Share of the Earn-Out
Consideration actually received by Seller (if any), plus (z) such Seller Owner's
Pro Rata Share of the Escrow Amount, net in case of each of (v) through (y) of
Taxes paid by Seller or Seller Owner on the amounts so received.
(c) Exclusive Remedy for Monetary Damages.  Subject to Section 7.3(d), Buyer
agrees that the sole and exclusive remedy for money damages for any matter
arising under this Agreement or any certificate, document or other instrument
delivered pursuant to this Agreement or the Related Agreements shall be the
rights to indemnification set forth in this Agreement and the rights set forth
in Article VIII.
(d) Fraud.  Notwithstanding anything to the contrary in this Agreement, the
limitations and thresholds and other provisions set forth in this Article VII
shall not apply with respect to (i) fraud, intentional misrepresentation or
willful breach or misconduct or (ii) any equitable remedy, including a
preliminary or permanent injunction or specific performance; provided, that no
claim of fraud, intentional misrepresentation or willful breach or misconduct
may be brought pursuant to this Agreement subsequent to five (5) years after the
Closing Date and any other claim with respect to the matters in clause (i) above
brought subsequent to the five (5) years after the Closing shall be subject to
the survival periods, limitations, thresholds and other provisions set forth in
this Article VII.  No Seller Owner shall have any liability for the fraud,
intentional misrepresentation, willful breach or willful misconduct of any other
Seller Owner, unless such Seller Owner has actual knowledge of such fraud,
intentional misrepresentation, willful breach or willful misconduct of any other
Seller Owner; provided, that solely with respect to fraud, intentional
misrepresentation, willful breach or willful misconduct arising out of any
breach of the covenants set forth in Section 5.11, no Seller Owner shall have
any liability for such fraud, intentional misrepresentation, willful breach or
willful misconduct of any other Seller Owner if such Seller Owner promptly
advises the Buyer in writing after such Seller Owner first obtains actual
knowledge thereof.
(e) Set-off. Subject to the limitations set forth in this Section 7.3, if at any
time there shall be an outstanding claim for indemnification that exceeds the
Escrow Fund then available, Buyer shall have the right to withhold from, reduce,
set-off against and retain from any required payments of Earn-Out Consideration
to Seller, the good faith estimate of any indemnification to which a
58

--------------------------------------------------------------------------------

Buyer Indemnified Party is entitled hereunder; provided that if the final amount
of Losses for such claim is less than the amount by which the portion of the
Earn-Out Consideration was withheld, reduced, set-off or retained, then Buyer
shall make payment of such difference in accordance with Section 1.8 to Seller;
provided further, however, that Buyer shall not set off any Losses (but may
withhold any such payment) for which it may be entitled until such claim has
been finally resolved in accordance with this Article VII.
(f) Limitation of Liabilities.  UNLESS SUCH DAMAGES ARE ACTUALLY PAID TO A THIRD
PARTY IN COMPLIANCE WITH THIS ARTICLE VII IN CONNECTION WITH A THIRD-PARTY
CLAIM, IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY PARTY OR OTHER PERSON FOR (I)
ANY SPECIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS AND OTHER
CONSEQUENTIAL, SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL DAMAGES OF ANY KIND OR
(II) PUNITIVE DAMAGES OF ANY KIND, IN EACH CASE REGARDLESS OF WHETHER SUCH PARTY
WILL BE ADVISED, WILL HAVE OTHER REASON TO KNOW, OR IN FACT WILL KNOW OF THE
POSSIBILITY OF THE FOREGOING.
(g) Reduction for Insurance.  The amount of any Losses that are subject to
indemnification under this Article VII shall be reduced by the amount by which
(a) any insurance proceeds actually received by the Indemnified Party relating
to such Loss exceeds (b) the amount of expenses incurred by such Indemnified
Party in procuring such insurance recovery, including reasonable legal fees and
expenses and any increased premiums or costs as a result of such claim for which
insurance proceeds are received.
(h) Mitigation.  Each party shall take commercially reasonable efforts to
mitigate the Losses that any such party reasonably expects will result from an
event or circumstance for which it may seek indemnification hereunder (it being
understood that nothing herein shall limit the right to seek indemnification
hereunder with respect to any costs of such mitigation) upon becoming aware of
any such event or circumstance which would reasonably be expected to, or does,
give rise thereto; provided that the Indemnifier shall not be required to
materially alter its conduct in connection therewith.  Nothing in this Agreement
shall relieve either party of any common Law or other duty to mitigate any loss,
liability or damage suffered by it.
(i) No Duplication of Recovery.  Losses shall be determined without duplication
of recovery by reason of the state of facts giving rise to such Losses
constituting a breach of more than one representation, warranty, covenant,
agreement or obligation.  To the extent that a portion of any indemnifiable Loss
is specifically included as a liability in the calculation of Net Working
Capital or the Final Purchase Price, then the amount specifically included as a
liability will be subtracted from the total indemnifiable Losses payable in
respect of such indemnifiable Loss. For the avoidance of doubt, neither the
Buyer nor the Buyer Indemnified Parties shall be entitled to indemnification for
any Loss to the extent such Loss consists of liabilities that were included in
the determination of the Final Purchase Price.
7.4.            Procedures.
(a) An Indemnified Party with respect to a Claim brought by a third-party (a
"Third-Party Claim") will give the party or parties required to provide such
indemnification (the "Indemnifier") prompt written notice of any legal
proceeding, claim or demand instituted by any third party (in each case, a
"Claim") in respect of which the Indemnified Party is entitled to
indemnification hereunder; provided that the failure to provide prompt notice
shall not relieve the Indemnifier of its indemnification obligations hereunder,
except to the extent (and only to the extent) that the Indemnifier
59

--------------------------------------------------------------------------------

is actually and materially prejudiced by the failure of the Indemnified Party to
provide such prompt notice.
(b) If the Indemnifier provides written notice to the Indemnified Party within
twenty (20) days after the Indemnifier's receipt of written notice from the
Indemnified Party of such Claim, the Indemnifier shall have the right, at the
Indemnifier's expense, to defend against, negotiate, settle or otherwise deal
with such Claim and to have the Indemnified Party represented by counsel,
reasonably satisfactory to the Indemnified Party, selected by the Indemnifier;
provided that (i) the Indemnified Party may participate in any proceeding with
counsel of its choice and at its expense, (ii) the Buyer or any of its
Affiliates, at any time when the Buyer believes in good faith that any Claim is
having or would reasonably be expected to have a Company Material Adverse Effect
or a material adverse effect on Buyer, or involves a Tax liability for a
post-Closing period, or an IP Representation may assume the defense and
otherwise deal with such Claim in good faith, with counsel of its choice, (iii)
Buyer, at any time when Buyer reasonably believes in good faith that a claim for
indemnification relates to or arises in connection with any criminal matter, may
assume the defense and otherwise deal with such Claim in good faith with counsel
of its choice, (iv) the Indemnifier may not assume the defense of any Claim if a
material conflict of interest exists between the Indemnifier and the Indemnified
Party that precludes effective joint representation or the amount of any claims
exceeds or reasonably could exceed the limitations set forth in Section 7.3(b),
if applicable, and (v) the Indemnified Party may take over the defense and
prosecution of a Claim from the Indemnifier if the Indemnifier has failed or is
failing to diligently prosecute or defend such Claim following the provision of
written notice to the Indemnifier of such failure and the failure of the
Indemnifier to cure such failure within fifteen (15) days of receipt of such
notice; and provided, further that the Indemnifier may not enter into a
settlement of any Claim without the written consent of the Indemnified Party,
which will not be unreasonably withheld, delayed or conditioned, unless such
settlement provides the Indemnified Party with a full release from such Claim
and requires no more than a monetary payment for which the Indemnified Party is
fully indemnified. If the Indemnified Party has assumed the defense of any
Third-Party Claim, neither the Indemnified Party nor any of its Affiliates may
settle or otherwise dispose of any Third-Party Claim for which the Indemnifier
may have a liability under this Agreement without the prior written consent of
the Indemnifier, which consent shall not be unreasonably withheld, conditioned
or delayed. If the Indemnified Party has assumed the defense or is otherwise
negotiating any such Third-Party Claim, the Indemnifier may participate in any
proceeding or negotiation with counsel of its choice and at its expense.
(c) By executing this Agreement each Seller Owner hereby appoints, as of the
Agreement Date, the Seller, as his, her or its true and lawful agent and
attorney-in-fact to enter into any Related Agreement and any transactions
contemplated by this Agreement (including other agreements in connection with
the Transactions), and to: (i) give and receive notices and communications to or
from Buyer (on behalf of itself or any other Buyer Indemnified Party) and/or the
Escrow Agent relating to this Agreement, the Escrow Agreement or any of the
Transactions and other matters contemplated hereby or thereby (except to the
extent that this Agreement or the Escrow Agreement expressly contemplates that
any such notice or communication shall be given or received by the Seller Owner
individually); (ii) authorize deliveries (including by means of not objecting to
claims) to Buyer of cash from the Escrow Fund in satisfaction of claims asserted
by Buyer (on behalf of itself or any other Buyer Indemnified Party, including by
not objecting to claims thereto) and authorize payments to the Escrow Agent in
accordance with the terms of the Escrow Agreement; (iii) object to any claims by
Buyer or any other Buyer Indemnified Party, including any claims to the Escrow
Fund; (iv) consent or agree to, negotiate, enter into settlements and
compromises of, and agree to arbitration and comply with orders of courts and
awards of arbitrators with respect to such claims; (v) assert, negotiate, enter
into settlements and compromises of, and agree to arbitration and comply with
orders of courts and awards of arbitrators with respect to, any other claim by
any Buyer Indemnified Party against any Seller Owner or by any Seller
60

--------------------------------------------------------------------------------

Owner against any Indemnified Party or any dispute between any Indemnified Party
and any Seller Owner, in each case relating to this Agreement, the Escrow
Agreement or the transactions contemplated hereby or thereby; (vi) amend this
Agreement, the Escrow Agreement or any other Related Agreement or any other
agreement referred to herein or contemplated hereby; and (vii) take all actions
necessary or appropriate in the judgment of the Seller for the accomplishment of
the foregoing, in each case without having to seek or obtain the consent of any
Person under any circumstance. Seller hereby accepts such appointment.  Each
Seller Owner acknowledges that Buyer is relying and shall rely on the authority
of the Seller granted hereunder and will be materially prejudiced if this
authority is revoked.  Each Seller Owner hereby agrees that it shall indemnify
Buyer and each other Buyer Indemnified Party for any Losses suffered by Buyer or
any other Buyer Indemnified Party as a result of a revocation by such Seller
Owner of the authority granted hereunder other than as provided for herein.
7.5.            Treatment of Indemnification Payments.  Buyer, Seller and each
Seller Owner agree to treat each indemnification payment pursuant to this
Article VII as an adjustment to the Purchase Price for all Tax purposes and
shall take no position contrary thereto unless required to do so by applicable
Tax Law pursuant to a determination as defined in Section 1313(a) of the Code.
7.6.            No Subrogation.  Following the Closing, no Seller Owner shall
have any right of indemnification, contribution or subrogation against Buyer or
any of its Affiliates, any Buyer Indemnified Party or the Company or any of the
Subsidiaries with respect to any indemnification payment by or on behalf of any
Seller Owner under Section 7.2 if the Transactions are consummated.
ARTICLE VIII     


TERMINATION, AMENDMENT AND WAIVER
8.1.            Termination.  This Agreement may be terminated and the
Transactions abandoned at any time prior to the Closing Date as follows and in
no other manner:
(a) by written agreement of the Seller and Buyer;
(b) by either Buyer or the Seller if:  (i) the Closing Date has not occurred
within sixty (60) calendar days of the Agreement Date (which date shall be
automatically extended on a day-to-day basis until the date that is ninety (90)
calendar days after the Agreement Date in the event that on each such date all
of the conditions to Closing set forth in Article VI are capable of satisfaction
on such date or have been waived, other than the conditions in Section 6.1(e),
6.1(f), 6.2(1) or 6.2(m) because of an ongoing antitrust or competition matter
(as so extended, the "Termination Date"); provided, that the right to terminate
this Agreement under this clause 8.1(b)(i) shall not be available to any party
whose failure to fulfill any obligation hereunder has been the cause of, or
resulted in, the failure of the Closing Date to occur on or before the
Termination Date and such action or failure constitutes a breach of this
Agreement; (ii) there shall be a final non-appealable order of a Governmental
Entity in effect preventing consummation of the Transactions; or (iii) there
shall be any Law enacted, promulgated or issued or deemed applicable to the
Transactions by any Governmental Entity that would make consummation of the
Transactions illegal;
(c) by Buyer if there shall have been any action taken, or any Law enacted,
promulgated or issued or deemed applicable to the Transactions, by any
Governmental Entity which would prohibit Buyer's or the Company's or any
Subsidiary's ownership or operation of any material portion of the business of
Buyer, the Company or any of the Subsidiaries;
61

--------------------------------------------------------------------------------

(d) by Buyer if (i) it is not in material breach of its obligations under this
Agreement and there has been a breach of any representation, warranty, covenant
or agreement contained in this Agreement on the part of the Company or the
Seller and as a result of such breach the conditions set forth in Section 6.2(a)
or 6.2(b), as the case may be, would not then be satisfied; provided, that if
such breach is curable by the Company or the Seller prior to the Termination
Date, then Buyer may not terminate this Agreement under this Section 8.1(d)
prior to the earlier of the Termination Date or the date that is twenty (20)
days following the Company's receipt of written notice from Buyer of such
breach, it being understood that Buyer may not terminate this Agreement pursuant
to this Section 8.1(d) if such breach by the Company or the Seller is cured
within such twenty (20) day period so that the conditions would then be
satisfied or (ii) if it receives written notice of the taking of any action
specified in Section 5.1(b)(ii);
(e) by the Seller if neither the Company nor the Seller is in material breach of
its obligations under this Agreement and there has been a breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Buyer and as a result of such breach the conditions set forth in
Section 6.1(a) or 6.1(b), as the case may be, would not then be satisfied;
provided, that if such breach is curable by Buyer prior to the Termination, then
the Seller may not terminate this Agreement under this Section 8.1(e) prior to
the earlier of the Termination Date or the date that is twenty (20) days
following Buyer's receipt of written notice from the Seller of such breach, it
being understood that the Seller may not terminate this Agreement pursuant to
this Section 8.1(e) if such breach by Buyer is cured within such twenty (20) day
period so that the conditions would then be satisfied; or
(f) by Buyer if there is a Company Material Adverse Effect.
8.2.            Effect of Termination.  Any termination of this Agreement under
Section 8.1 will be effective immediately upon the delivery of written notice by
the terminating party to the other parties hereto in accordance with the terms
of Section 8.1.  In the event of the termination of this Agreement as provided
in Section 8.1, this Agreement shall be of no further force or effect, except
(a) as set forth in Sections 5.3 and 5.4, this Section 8.2, Section 8.3 and
Article X, each of which shall survive the termination of this Agreement, and
(b) nothing herein shall relieve any party from liability for any willful breach
of this Agreement.  No termination of this Agreement shall affect the
obligations of the parties contained in the Confidentiality Agreement, all of
which obligations shall survive termination of this Agreement on the terms set
forth therein.
8.3.            Amendment.  This Agreement may be amended at any time by
execution of an instrument in writing signed by Buyer and the Seller.
8.4.            Extension; Waiver.  Buyer, on the one hand, and the Seller, on
the other, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations of the other party hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto or (c) waive compliance with
any of the agreements or conditions for the benefit of such party contained
herein.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if, and to the extent, set forth, in an instrument in
writing signed on behalf of such party.
ARTICLE IX  


DEFINITIONS, CONSTRUCTION, ETC.
9.1.            Definitions.  For purposes of this Agreement:
62

--------------------------------------------------------------------------------

"Accounting Arbitrator" is defined in Section 1.5(c).
"Acknowledgment Letters" means those certain letters between the Company and
each of G. Corson Ellis, III and Marion Freeman, in form and substance
acceptable to Buyer, acknowledging the termination of all salary and other
payment amounts and the provision of all benefits, effective as of the Closing
Date.
"Acquisition Expenses" means any expenses of the Company relating to the
negotiation and consummation of the Agreement, the Related Agreements and the
Transactions, including fees and expenses of brokers, financial advisers, legal
counsel and accountants (other than any such expenses incurred after the Closing
Date), and all premiums, fees and expenses accrued, incurred or paid by the
Company or any Subsidiary in connection with the Extended D&O coverage.
"Affiliate" means, with respect to the Person to which it refers, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person.
"Agreement" is defined in the Preamble.
"agreement" means any written, oral, implied or other legally binding agreement,
commitment, contract, mortgage, indenture, lease, license, understanding,
arrangement, instrument, note, guaranty, indemnity, representation, warranty,
deed, assignment, power of attorney, certificate, purchase order, work order,
insurance policy, benefit plan, commitment, covenant, assurance or undertaking
of any nature, and each and every amendment, extension, exhibit, attachment,
schedule, addendum, appendix, statement of work, change order, and any other
similar instrument or document relating thereto.
"Agreement Date" is defined in the Preamble.
"Allocation Certificate" is defined in Section 1.3(d).
"Anti-Money Laundering Laws" is defined in Section 2.33.
"Antitrust Laws" is defined in Section 2.4(a).
"Applicable Anti-Corruption Laws" is defined in Section 2.32(a).
"Applicable Article II Provision" is defined in Article II.
"Applicable Article III Provision" is defined in Article III.
"Application Software" is defined in Section 2.29(g).
"Balance Sheet Date" is defined in Section 2.7(a).
"BIS" is defined in Section 6.2(n)(i).
"Business Day" means any day of the year on which national banking institutions
in the Commonwealth of Massachusetts and the State of Maine are open to the
public for conducting business and are not required to close.
"Buyer" is defined in the Preamble.
63

--------------------------------------------------------------------------------

"Buyer Indemnified Parties" is defined in Section 7.2(a).
"CCATS" is defined in Section 6.2(n)(iii).
"Change in Control Agreement" is defined in Section 2.17.
"Change in Control Payment" means any commission, obligation, severance, bonus,
or other payment of any kind payable by the Company or any of the Subsidiaries
to management, other Employees, or any other Person accelerated or triggered (in
whole or in part) by or upon the consummation of the Transactions or arising out
of or in connection with the Transactions or otherwise payable pursuant to any
Change in Control Agreement, excluding any payments to Phantom Unitholders in
respect of any Company Phantom Units and payments to SAR Holders in respect of
any Stock Appreciation Rights.
"Claim" is defined in Section 7.4(a).
"Closing" is defined in Section 1.2.
"Closing Balance Sheet" means an unaudited consolidated balance sheet of the
Company and the Subsidiaries as of 11:59 PM Eastern time on the Closing Date,
prepared in accordance with GAAP (except for the absence of footnotes),
consistently applied.
"Closing Date" is defined in Section 1.2.
"Closing Financial Statement" is defined in Section 1.5(a).
"Closing Net Working Capital" is defined in Section 1.5(a).
"Code" means the United States Internal Revenue Code of 1986, as amended.
"Company" is defined in the Preamble.
"Company Authorizations" is defined in Section 2.31.
"Company Balance Sheet" is defined in Section 2.7(a).
"Company Board" means the board of directors of the Company.
"Company Board Approval" means the approval by the Company Board of this
Agreement, the Related Agreements and the Transactions as required pursuant to
the terms of the Company's Organizational Documents and any applicable Law, in
each case as in effect as of the Agreement Date.
"Company Common Stock" means the common stock, no par value per share, of the
Company.
"Company Continuing Employee" is defined in Section 5.18(a).
"Company Disclosure Schedule" is defined in Article II.
"Company Employee Plan" means any scheme, plan, program, policy, practice,
contract, agreement or other arrangement (whether written or oral) providing for
deferred compensation, profit sharing, bonus, severance, termination pay,
performance awards, stock or stock-related awards, fringe benefits, group or
individual health, dental, medical, retiree medical, life insurance, short or
long term
64

--------------------------------------------------------------------------------

disability insurance, accidental death and dismemberment insurance, survivor
benefits, welfare, pension or other employee benefits or remuneration of any
kind, whether formal or informal, funded or unfunded, including each "employee
benefit plan" within the meaning of Section 3(3) of ERISA, which is or has been
maintained, contributed to, or required to be contributed to, by the Company or
any of the Subsidiaries or ERISA Affiliates for the benefit of any Employee, or
pursuant to which the Company or any of the Subsidiaries has or may have any
material liability, contingent or otherwise.
"Company Financial Statements" is defined in Section 2.7(a).
"Company Indemnitees" is defined in Section 5.15(a).
"Company Intellectual Property" means all Intellectual Property owned or
licensed by the Company.
"Company Licenses" is defined in Section 2.14(b).
"Company Material Adverse Effect" means a material adverse effect on (a) the
business, assets, liabilities, financial condition, operations or results of
operations of the Company and the Subsidiaries taken as a whole or (b) the
ability of the Company to perform its obligations pursuant to this Agreement and
the Related Agreements and to consummate the Transactions, other than any
changes, effects or circumstances reasonably attributable to: (A) economic
conditions generally in the United States; (B) conditions generally affecting
the industries in which the Company participates, (C) changes, after the date
hereof, in applicable Law; (D) geopolitical conditions, the outbreak or
escalation of hostilities, any acts of war, sabotage or terrorism, or any
escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the Agreement Date; (E) any natural disaster or
acts of God; (F) changes, after the date hereof, in GAAP as applicable to the
Company, provided that, with respect to clauses (A) through (F), such changes,
effects or circumstances do not have a materially disproportionate effect
(relative to other industry participants) on the Company or its Subsidiaries
taken as a whole; (G) public announcement of the entering into this Agreement or
the pendency of the Transactions, including the impact thereof on the
relationships of the Company and its Subsidiaries with customers, suppliers,
licensors, partners or Employees and the actions of competitors, and (H) any
action taken by the Company at Buyer's written request.
"Company OEM/Reseller Licenses" is defined in Section 2.14(b).
"Company Phantom Unit" means the equity participation right awards pursuant to
the Plan.
"Company Products" is defined in Section 2.15(a).  For the avoidance of doubt,
Company Products shall include Company Software Products (as defined herein).
"Company Real Property" is defined in Section 2.12(a).
"Company Security" means all outstanding shares of Company Common Stock, or any
other outstanding voting securities or other equity or ownership interests of
the Company.
"Company Software Products" means all of the Software owned or controlled by,
under obligation of assignment to, or developed for or in the name of the
Company or any of the Subsidiaries, including, without limitation ClientAce.
"Company Stock Rights" mean all outstanding Security Rights of the Company.
65

--------------------------------------------------------------------------------

"Company's Knowledge" (including any derivation thereof such as "known" or
"knowing") means the actual knowledge of Anthony Paine, Jr., Brett Austin, and
G. Corson Ellis, III, after reasonable due inquiry of any of the officers,
directors and managers of the Company who would reasonably be expected to have
information about the matter in question in light of such individual's position
with the Company.
"Computer Systems" means all computer hardware, peripheral equipment, software
and firmware, technology infrastructure and other computer systems and services
that are used by the Company to receive, store, process or transmit data.
"Confidentiality Agreement" is defined in Section 5.3.
"Contractual Obligation" means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement or understanding, whether written or oral and whether express or
implied, or other document or instrument (including any document or instrument
evidencing or otherwise relating to any debt), to which or by which such Person
is a party or otherwise subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.
"Customer Deposits" is defined in Section 2.8(b).
"Deal Communications" is defined in Section 5.20(a).
"Disclosable Contract" is defined in Section 2.16(b).
"Dispute Notice" is defined in Section 1.5(b).
"Distribution" means a declaration, setting aside or payment by the Company or
any of the Subsidiaries of any dividend or interim dividend or other
distribution (whether in cash, equity or property) or other transfer of value on
or with respect to, or redemption, purchase or other acquisition by the Company
or any of the Subsidiaries of, any Company Security, any Subsidiary Security or
any Security Right with respect thereto.
"DOJ" is defined in Section 5.6(a).
"DOL" means the United States Department of Labor.
"EAR" is defined in Section 2.34(a).
"Earn-Out Calculation" is defined in Section 1.8(a).
"Earn-Out Calculation Date" is defined in Section 1.8(a).
"Earn-Out Confirmation" is defined in Section 1.8(b).
"Earn-Out Consideration" is defined in Schedule 1.8.
"Earn-Out Objection" is defined in Section 1.8(b).
"Earn-Out Period" is defined in Section 1.8(a).
66

--------------------------------------------------------------------------------

 "Employee" means any current, former, or retired employee, officer, manager or
director of the Company or any of the Subsidiaries or of any Person deemed to be
a co-employer with the Company or any of the Subsidiaries, or any other Person
employed by the Company or any of the Subsidiaries under a contract of
employment.
"Employee Loans" is defined in Section 2.18(a)(ii).
"Employment Agreement" means each management, employment, severance, consulting,
relocation, repatriation, expatriation, assignment letter, visa, work permit or
similar agreement between the Company, any of the Subsidiaries or any Affiliate
and any Employee, consultant, contractor or advisor.
"Engagement Letter" is defined in Section 2.24.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"ERISA Affiliate" means any Person that, together with the Company or any of the
Subsidiaries, would be treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA and the regulations thereunder.
"Escrow Agent" is defined in Section 1.3(c).
"Escrow Agreement" is defined in Section 1.3(c).
"Escrow Amount" is defined in Section 1.3(c).
"Escrow Fund" is defined in Section 1.3(c).
"Estimated Closing Net Working Capital" is defined in Section 1.3(d)(iii).
"Estimated Purchase Price" is defined in Section 1.3(b)(i).
"Estimated Working Capital Adjustment" is defined in Section 1.3(b)(ii).
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Extended D&Os Coverage" is defined in Section 5.15(b).
"Final Purchase Price" is defined in Section 1.5(d).
"FTC" is defined in Section 5.6(a).
"Fundamental Representations" is defined in Section 7.1(a).
"GAAP" is defined in Section 2.7(a).
"Goodwin" is defined in Section 5.20(a).
"Governmental Entity" means any (i) federal, state, local, foreign,
international or other government authority, including any nation, state,
commonwealth, province, territory, county, municipality, district or other
juridical or political body; (ii) public primary, secondary or higher
educational institution; (iii) labor or social security body; or (iv) other
governmental, self-regulatory or
67

--------------------------------------------------------------------------------

quasi-governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court or other tribunal).
"Gross Purchase Price" is defined in Section 1.3(a).
"Hazardous Material" is defined in Section 2.23(a).
"Hazardous Materials Activities" is defined in Section 2.23(b).
"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
"HSR Act Filings" is defined in Section 5.6(a).
"Incentive Bonus Amount" means the bonus payments set forth on Schedule 5.18,
which in the aggregate shall not exceed $2,000,000.
"Indebtedness" means, without duplication, with respect to any Person (i) all
obligations for borrowed money (and including all sums due on early termination
and repayment or redemption calculated to the Closing Date), including under the
Loan Agreements, or extensions of credit (including under credit cards, bank
overdrafts and advances), (ii) all obligations evidenced by bonds, debentures,
notes or other similar instruments (and including all sums due on early
termination and repayment or redemption calculated to the Closing Date), (iii)
all obligations to pay the deferred purchase price of property or services,
except Customer Deposits or trade accounts payable arising in the ordinary
course of business, (iv) all obligations as lessee capitalized in accordance
with GAAP, (v) all obligations of others secured by a Lien on any asset
(excluding a Permitted Lien), whether or not such obligations are assumed, (vi)
all obligations, contingent or otherwise, directly or indirectly guaranteeing
any obligations of any other Person, all obligations to reimburse the issuer in
respect of letters of credit or under performance or surety bonds, or other
similar obligations, (vii) all obligations in respect of bankers' acceptances
and under reverse repurchase agreements, and (viii) all obligations in respect
of futures contracts, swaps (including, interest rate swaps and hedge
contracts), other financial contracts and other similar obligations (determined
on a net basis as if such contract or obligation was being terminated early on
such date.
"Indemnified Parties" is defined in Section 7.2(c).
"Indemnifier" is defined in Section 7.4(a).
"Intellectual Property" means any or all of the following and all rights in,
arising out of, or associated therewith:  (i) all United States, international
and foreign patents and applications therefor and all reissues, divisions,
divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof;
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, trade secrets, proprietary information, know how, mask works,
integrated circuits, architecture, schematics, hardware description language,
test vectors and hardware development tools, technology, business methods,
technical data and customer lists, tangible or intangible proprietary
information, and all documentation relating to any of the foregoing; (iii) all
copyrights, copyrights registrations and applications therefor, and all other
rights corresponding thereto throughout the world; (iv) all industrial designs
and any registrations and applications therefor throughout the world; (v) all
trade names, trade dress, logos, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all moral and economic rights of authors and inventors, however
denominated, throughout the world; (vii) all Web addresses, sites and domain
names and numbers; (viii) any similar or equivalent rights, including any
statutory or contractual rights, to any of the
68

--------------------------------------------------------------------------------

foregoing anywhere in the world; and (ix) all actions and rights to sue at law
or in equity for any past or future infringement or other impairment of any of
the foregoing, including the right to receive all proceeds and damages
therefrom, and all rights to obtain renewals, continuations, divisions, or other
extensions of legal protections pertaining thereto.
"Investor Agreements" means the Shareholders' Agreement, dated as of January 24,
2011, by and among the Company, Francis Corson Ellis and Linden Farr Ellis, the
Shareholders' Agreement, dated as of March 13, 2012, by and between the Company
and Marion Freeman, the Shareholders' Agreement, dated as of March 13, 2012, by
and among the Company, The Francis C. Ellis Irrevocable Trust dated March 9,
2012 and The Linden F. Ellis Irrevocable Trust dated March 9, 2012, and the
Shareholders' Agreement, dated as of June 30, 2015, by and between the Company
and George Corson Ellis, III, Trustee of the George Corson Ellis, III, 2015
Qualified Annuity Trust u/i/d May 15, 2015.
"IP Representations" is defined in Section 7.1(a).
"IRS" means the United States Internal Revenue Service.
"Key Customers" means the fifty (50) largest customers of the Company and the
Subsidiaries based on the Company's consolidated revenues for each of (i) the
fiscal year ended December 31, 2014; and (ii) the period from January 1, 2015 to
September 30, 2015.
"Key Personnel" means each of Anthony Paine and Brett Austin.
"Law" means any local, state, federal, foreign or international law, statute,
ordinance, rule, wage, order, regulation, writ, injunction, directive, order,
judgment, administrative interpretation, treaty, decree, administrative or
judicial decision and any other executive, legislative, regulatory or
administrative proclamation or industry standards.
"Leases" is defined in Section 2.12(b).
"Liens" means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, license, charge, option, right of first refusal, easement,
restriction, reservation, servitude, proxy, voting trust or agreement, transfer
restriction under any stockholder or similar agreement, or encumbrance of any
nature whatsoever.
"Loan Agreements" means each of that certain (i) Loan Agreement, by and between
the Company and Bank of America, N.A. dated as of May 30, 2012, (ii) Loan
Agreement, by and between the Company and Bank of America, N.A. dated as of
October 1, 2014, (iii) Loan Agreement, by and between the Company and Bank of
America, N.A. dated as of December 31, 2014, (iv) Loan Agreement, dated as of
May 30, 2012, by and between Bank of America and G. Corson Ellis, III, for which
the Company is a guarantor, (v) Note and Security Agreement 21870-00707, dated
as of April 1, 2015, by and between Bank of America and the Company, (vi) Note
and Security Agreement 21870-00708, dated as of April 1, 2015, by and between
Bank of America and the Company, (vii) Note and Security Agreement 21870-00709,
dated as of August 20, 2015, by and between Bank of America and the Company,
(viii) Note and Security Agreement 21870-00710, dated as of August 20, 2015, by
and between Bank of America and the Company, (ix) Note and Security Agreement
21870-00701, dated as of August 13, 2012, by and between Bank of America and the
Company, (x) Note and Security Agreement 21870-00702, dated as of July 12, 2013,
by and between Bank of America and the Company, (xi) Note and Security Agreement
21870-00703, dated as of July 12, 2013, by and between Bank of America and the
Company, (xii) Note and Security Agreement 21870-00704, dated as of March 25,
2014, by and between Bank of America and the Company, (xiii) Note and Security
Agreement 21870-00705, dated as of October 6, 2014, by and between
69

--------------------------------------------------------------------------------

Bank of America and the Company, (xiv) Note and Security Agreement 21870-00706,
dated as of October 2, 2014, by and between Bank of America and the Company,
(xv) Note and Security Agreement 21870-00711, dated as of September 15,  2015,
by and between Bank of America and the Company, (xvi)  Security Agreement, dated
as of March 3, 2010, by and between the Company and the Maine Technology
Institute, (xvii) Security Agreement, dated as of March 3, 2010, by and between
the Company and the Maine Technology Institute, and (xviii) Letter Agreement
Confirmation with respect to the Interest Rate Swap, dated as of May 30, 2012,
by and between Bank of America and the Company in the notional amount of
$2,000,000, as each may be amended and or restated from time to time.
"Loss Contract" is defined in Section 2.15(b).
"Losses" is defined in Section 7.2(a).
"Most Favored Customer Provision" means any provision in a contract that would
customarily be referred to as a "most favored customer," "most favored nation,"
or "most favored pricing" provision, including any provision wherein the Company
or any of the Subsidiaries: (a) warrants that the Company or any of the
Subsidiaries is not selling or licensing (or has not sold or licensed) products
and/or services to any other customer or group of customers at prices or on
other terms better than the pricing or terms being offered to the customer under
such contract, or (b) covenants that, if the Company or any of the Subsidiaries
enters into a contract with any other customer providing such other customer
with more favorable pricing or other terms than the terms under such contract,
the pricing or other terms under such contract will be made equivalent to or
more favorable than such other customer's more favorable contract.
"Net Working Capital" means the total current assets of the Company less the
total current liabilities of the Company as of the close of business on a given
date, as determined in accordance with GAAP on a consolidated basis; provided,
however that (i) current assets shall exclude deferred Tax accounts and the
current portion of notes receivable from employees and shareholders, and
(ii) current liabilities shall include all long-term deferred revenue.
"New Plans" is defined in Section 5.18(b).
"Notification and Report Forms" means a Notification and Report Form required
under the HSR Act with respect to the Transaction with the Antitrust Division of
the Department of Justice and the Federal Trade Commission.
"OFAC" is defined in Section 6.2(n)(v).
"Offer Package Agreements" means Buyer's form of (i) Proprietary Information
Agreement, (ii) employment agreement or offer letter, and (iii) such other
agreements and documents as Buyer requires generally of its employees.
"Open Source Software" is defined in Section 2.14(g).
"Organizational Documents" means, with respect to any Person (other than an
individual), (i) the certificate or articles of association or incorporation or
organization or limited partnership or limited liability company, and any joint
venture, limited liability company, operating or partnership agreement and other
similar documents adopted or filed in connection with the creation, formation or
organization of such Person and (ii) all by-laws, regulations, voting agreements
statutory books and registers, resolutions and similar documents, instruments or
agreements relating to the organization or governance of such Person, in each
case, as amended or supplemented.
70

--------------------------------------------------------------------------------

"Other Payments" means any accrued or incurred severance obligations of the
Company or any of the Subsidiaries, as of the Closing.
"PCI DSS" is defined in Section 2.29(e).
"Permitted Liens" means Liens securing the claims of materialmen, carriers,
landlords and like persons, or for Taxes, all of which are not yet due and
payable.
"Person" means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.
"Personal Information" is defined in Section 2.29(c).
"Phantom Unitholder" is defined in Section 1.3(d)(v).
"Plan" is defined in Section 2.6(b).
"Pre-Closing Tax Period" means any Tax period ending on or before the Closing
Date and the portion of any Straddle Period that ends on the Closing Date.
"Privileged Deal Communications" is defined in Section 5.20(e).
"Proprietary Rights" means any and all rights held by any Person with respect to
Intellectual Property, Software and Trade Secrets in any jurisdiction throughout
the world.
"Pro Rata Share" means, with respect to each Seller Owner, the percentage set
forth opposite such Seller Owner's name on Schedule I hereto under the column
heading "Pro Rata Share.
"Proprietary Information Agreement" means Buyer's preferred form of Proprietary
Information, Invention and Non-Competition Agreement.
"PTO" is defined in Section 2.14(a).
"Purchase Price" is defined in Section 1.3(a).
"Qsub" means a qualified subchapter S subsidiary within the meaning of Section
1361(b)(3) of the Code.
"Registered Intellectual Property" means all United States, international and
foreign: (i) patents and patent applications (including provisional applications
and design patents and applications) and all reissues, divisions, divisionals,
renewals, extensions, counterparts, continuations and continuations-in-part
thereof, and all patents, applications, documents and filings claiming priority
thereto or serving as a basis for priority thereof; (ii) registered trademarks,
service marks, applications to register trademarks, applications to register
service marks, intent-to-use applications, or other registrations or
applications related to trademarks; (iii) registered copyrights and applications
for copyright registration; (iv) domain name registrations and Internet number
assignments; and (v) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued, filed
with, or recorded by any Governmental Entity anywhere in the world and all
Proprietary Rights (as defined herein) with respect to any Intellectual Property
listed in subsections (i) through (v) of this definition.
"Related Agreements" is defined in Section 2.2.
71

--------------------------------------------------------------------------------

"Released Parties" is defined in Section 5.17.
"Reorganization" means the transactions contemplated by the Contribution and
Exchange Agreement, dated as of December 21, 2015, by and among the Company, the
stockholders of the Company as of such date and Seller.
"Representatives" is defined in Section 5.10(a).
"Required Consents" is defined in Section 6.2(h).
"Restricted Business" means the business of the Buyer and its subsidiaries as
conducted on the Closing Date and the business of the Company and the
Subsidiaries as conducted on the Closing Date.
 "SAR Holder" is defined in Section 1.3(d)(v).
"SARS Plan" is defined in Section 2.6(b).
"Security Right" means, with respect to any Company Security or any Subsidiary
Security, any option, warrant, subscription right, preemptive right, other
right, proxy, put, call, demand, plan, commitment, agreement, understanding or
arrangement of any kind relating to such security, whether issued or unissued,
vested or unvested, or any other security convertible into or exchangeable for
any such security.
"Seller" is defined in the Preamble.
"Seller Indemnified Parties" is defined in Section 7.2(c).
"Seller Owner" shall mean each of the individuals and entities set forth on
Schedule I, who are all of the owners of an equity interest in the Seller, a
Phantom Unitholder or a SAR Unitholder.
"Services" is defined in Section 2.15(b).
"Services Agreements" is defined in Section 2.15(b).
"Shares" is defined in Recital A.
"Software" means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and
(iv) all documentation including user manuals and other training documentation
related to any of the foregoing.
"Stock Appreciation Rights" means the stock appreciation rights granted by the
Company pursuant to Kepware, Inc. 2008 Stock Appreciation Rights Plan.
"Straddle Period" is defined in Section 5.13(i).
"Subsidiary" is defined in Section 2.5(a).
"Subsidiary Securities" is defined in Section 2.5(b).
72

--------------------------------------------------------------------------------

"Tangible Assets" is defined in Section 2.13(a).
"Target Net Working Capital Amount" means zero dollars $0.00.
"Tax" means any federal, national, state, local or foreign net income,
alternative or add-on minimum, estimated, gross income, gross receipts, sales,
use, ad valorem, value added, transfer, franchise, capital profits, lease,
service, fringe benefits, license, withholding, payroll, employment, social
security, excise, severance, escheat, stamp, occupation, premium, property,
environmental or windfall profit tax, registration, capital stock, social
security (or similar), unemployment, disability, customs duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever
(including any Tax imposed under Section 1374 or 1375 of the Code, and any
liability incurred or borne by virtue of the application of Treasury Regulation
Section 1.1502-6 (or any similar or corresponding provision of state, local or
foreign Law)), as a transferee or successor, by contract or otherwise, together
with all interest, penalties, additions to tax and additional amounts with
respect thereto.
"Tax Authority" means any Governmental Entity responsible for the imposition or
collection of any Tax.
"Tax Contest" is defined in Section 5.13(g).
"Tax Returns" means all returns, declarations, reports, claims for refund,
information statements, reports, accounts, computations, assessments,
registrations and other documents relating to Taxes, including all schedules and
attachments thereto, and including all amendments thereof.
"Termination Date" is defined in Section 8.1(b).
"Territory" means all countries and territories worldwide.
"Third-Party Acquisition" is defined in Section 5.10(a).
"Third-Party Claim" is defined in Section 7.4(a).
"Third Party Software" means any Software (as defined herein) that is (i) not
solely owned by the Company and (ii) incorporated in, distributed with, or
required, necessary or depended upon for the development, use or
commercialization of, any Company Product.  Third Party Software includes any
and all of the following, to the extent not solely owned by the Company:  (A)
Software that is provided to the Company's end-users in any manner, whether for
free or for a fee, whether distributed or hosted, and whether embedded or
incorporated in or bundled with any Company Product or on a standalone basis,
(B) Software that is used for development, maintenance and/or support of any
Company Product, including development tools such as compilers, converters,
debuggers or parsers, tracking and database tools such as project management
software, source code control and bug tracking software, and software used for
internal testing purposes, (C) Software that is used to generate code or other
Software that is described in clauses (A) or (B), and (D) Software that is used
for the Company's internal business purposes, including accounting software,
human resources software, customer relationship management software and similar
software.
"Trade Secrets" means all trade secrets, know-how, confidential and proprietary
information.
"Transactions" is defined in Section 1.2.
"Treasury" means the U.S. Department of the Treasury.
73

--------------------------------------------------------------------------------

"U.S. Export Controls" is defined in Section 2.34(a).
"Working Capital Adjustment" is defined in Section 1.3(a)(i).
9.2.            Construction.
(a) For purposes of this Agreement, whenever the context requires:  the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
(b) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.
(c) The words "include" and "including," and variations thereof, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words "without limitation."
(d) Except as otherwise indicated, all references in this Agreement to
"Sections," "Exhibits" and "Schedules" are intended to refer to Sections of this
Agreement, and exhibits and schedules to this Agreement or to the Company
Disclosure Schedule, as the context may require.  References to "Schedule" or
"Schedules" are intended to refer to the Company Disclosure Schedule.  The
Company Disclosure Schedule shall be deemed a part of, and is incorporated by
reference into, this Agreement.
(e) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
(f) Whenever this Agreement requires the disclosure of an agreement on the
Company Disclosure Schedule or the delivery to Buyer of an agreement, that
disclosure requirement or delivery requirement, as applicable, shall also
require the disclosure or delivery of each and every amendment, extension,
exhibit, attachment, schedule, addendum, appendix, statement of work, change
order, and any other similar instrument or document relating to that agreement.
(g) References to "Dollars" and "$" mean dollars in lawful currency of the
United States of America.
(h) All references to accounting terms shall be interpreted in accordance with
GAAP, unless otherwise specified.
ARTICLE X          


GENERAL PROVISIONS
10.1.            Notices.  Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally, sent
by facsimile transmission with confirmation retained, sent by overnight courier,
postage prepaid with proof of delivery from the courier requested, or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when received, as follows:
(i)            if to Buyer, to:
74

--------------------------------------------------------------------------------

PTC Inc.
140 Kendrick Street
Needham, MA 02494
Attention: General Counsel
Facsimile: 781-370-5735
with a copy (which shall not constitute notice) to:
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, Massachusetts  02110
Attention:                          Laurie A. Cerveny
Facsimile:                          (617) 951-8836
(ii)            if to the Company, to:
Kepware, Inc.
400 Congress Street
Portland, ME 04101
Attention:   Anthony F. Paine, Jr.


(iii)            if to Seller, to:
EAP Holdings, Inc.
c/o:  G. Corson Ellis, III
28 Pirate Cove
Freeport, ME 04032


EAP Holdings, Inc.
c/o: Anthony F. Paine, Jr.
60 Maeve's Way
Cumberland Foreside, ME 04110


EAP Holdings, Inc.
c/o:  Brett Austin
215 Tuttle Road
Cumberland, ME 04021


with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention:  Robert P. Whalen, Jr.
      Mark S. Opper
Facsimile: (617) 801-8906
(iv)            if to Seller Owner, to:
The addresses set forth in Schedule I
75

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention:  Robert P. Whalen, Jr.
      Mark S. Opper
Facsimile: (617) 801-8906
10.2.            Entire Agreement.  Except for the Confidentiality Agreement,
this Agreement, the Related Agreements, the schedules and Exhibits hereto and
thereto, the Company Disclosure Schedules, and the documents and instruments and
other agreements among the parties hereto referenced herein constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.
10.3.            Severability.  In the event that any provision of this
Agreement or the application thereof becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto.  The parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the greatest extent
possible, the economic, business and other purposes of such void or
unenforceable provision.
10.4.            Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state or foreign jurisdiction having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
10.5.            Operation of the Company.
(a) Except for the obligations in Section 5(a) of Schedule 1.8, after the
Closing, Buyer shall have sole discretion with regard to all matters relating to
the operation of the Company and the Subsidiaries, and Buyer shall have no
obligation to operate the Company or the Subsidiaries in order to achieve any
Earn-Out Consideration, or to maximize the amount of any Earn-Out Consideration.
(b) Seller acknowledges that (i) there is no assurance that the Seller will
receive any Earn-Out Consideration and Buyer has not promised or projected any
Earn-Out Consideration, and (ii) the parties solely intend the express
provisions of this Agreement to govern their contractual relationship.
10.6.            Expenses.
(a) In the event the Transactions are not consummated, all fees and expenses
incurred in connection with the Transactions, including all legal, accounting,
tax and financial advisory, consulting, investment banking and all other fees
and expenses of third parties shall be the obligation of the party incurring
such fees and expenses.
76

--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement to the contrary, the parties
hereto acknowledge and agree that the fees and expenses of the Escrow Agent
shall be borne by Buyer.
10.7.            Successors and Assigns; Parties in Interest.
(a) This Agreement shall be binding upon the Company (prior to the Closing) and
Seller, each Seller Owner and each of such Person's personal representatives,
executors, administrators, estates, heirs, successors and assigns (if any), and
Buyer and its successors and assigns, if any.
(b) No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of Buyer and Seller,
except that Buyer may assign its rights and delegate its obligations hereunder
to any Affiliate without the consent of Seller, provided that Buyer shall also
remain liable for all of its obligations hereunder.
(c) Except as provided in the following sentence, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than a
party hereto any rights, interests, benefits or other remedies of any nature
under or by reason of this Agreement.  This Agreement is intended to benefit the
Indemnified Parties, the Released Parties and the Company Indemnitees and each
Indemnified Party, each Released Party and each Company Indemnitee shall be
deemed a third-party beneficiary of this Agreement and this Agreement shall be
enforceable by the Indemnified Parties, the Released Parties and the Company
Indemnitees.  Except as set forth in this Section 10.7(c), none of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the parties and their respective successors and assigns,
if any.
10.8.            Waiver.  No failure on the part of any Person to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.
10.9.            Governing Law; Venue.
(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the Laws of the Commonwealth of Massachusetts without regard to the
Laws of such jurisdiction that would require the substantive Laws of another
jurisdiction to apply.
(b) Each party to this Agreement hereby irrevocably and unconditionally agrees
that any action, suit or proceeding, at law or equity, arising out of or
relating to this Agreement or Related Agreements or any agreements or
transactions contemplated hereby or thereby shall only be brought in any federal
court in the Commonwealth of Massachusetts or any state court in Suffolk County,
Commonwealth of Massachusetts, and hereby irrevocably and unconditionally
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and hereby irrevocably and unconditionally waives (by way of
motion, as a defense or otherwise) any and all jurisdictional, venue and
convenience objections or defenses that such party may have in such action, suit
or proceeding, and to any trial by jury to the extent permitted by applicable
law. Each party hereby irrevocably and unconditionally consents to the service
of process of any of the aforementioned courts. Nothing herein contained shall
be deemed to affect the right of any party to serve process in any manner
permitted by law or commence legal proceedings or otherwise proceed against any
other party in any other jurisdiction to enforce judgments obtained in any
action, suit or proceeding brought pursuant to this section.
77

--------------------------------------------------------------------------------

(c) Seller agrees that, if any claim, action, suit or proceeding is commenced
against a Buyer Indemnified Party by any Person in or before any court or other
tribunal anywhere in the world, then such Buyer Indemnified Party may proceed
against Seller in or before such court or other tribunal with respect to any
indemnification claim or other claim arising directly or indirectly from or
relating directly or indirectly to such claim, action, suit or proceeding or any
of the matters alleged therein or any of the circumstances giving rise thereto.
10.10.            Certain Waivers.
(a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT OR ANY RELATED AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY RELATED AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
(b) EXCEPT AS SET FORTH IN THE DEFINITION OF "LOSSES", EACH PARTY, TO THE
FULLEST EXTENT PERMITTED BY LAW, IRREVOCABLY WAIVES ANY RIGHTS THAT IT MAY HAVE
TO PUNITIVE, SPECIAL, EXEMPLARY OR SIMILAR DAMAGES BASED UPON, OR ARISING OUT
OF, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS OR
ACTIONS OF ANY OF THEM RELATING THERETO.
(c) EACH OF THE SELLER OWNERS, COMPANY, SELLER AND BUYER (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE THAT SUCH OTHER PARTY WOULD NOT IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.
10.11.            Other Remedies.  Except as otherwise expressly provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.
10.12.            Counterparts; Facsimile Delivery.  This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Any signature page delivered by facsimile or electronic image
transmission (including in the form of a PDF file) shall be binding to the same
extent as an original signature page.  Any party that delivers a signature page
by facsimile or electronic image transmission shall deliver an original
counterpart to any other party that requests such original counterpart.
10.13.            Attorneys' Fees.  If any action, claim, suit or proceeding
relating to this Agreement or any of the Related Agreements or the enforcement
of any provision thereof is brought against any party, the prevailing party
shall be entitled to recover reasonable attorneys' fees, costs and
disbursements, in addition to any other relief to which the prevailing party may
be entitled.
10.14.            Time of the Essence.  Time is of the essence with respect to
this Agreement.
78

--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]
79

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties to this Agreement has executed and
delivered this Agreement, or caused this Agreement to be executed and delivered
by his, her or its duly authorized representative(s), as of the Agreement Date.


KEPWARE, INC.
By:  /s/ Anthony F. Paine,
Jr.                                                                                          
Name: Anthony F. Paine, Jr.
Title:   Chief Executive Officer
EAP HOLDINGS, INC.
By:  /s/ Anthony F. Paine,
Jr.                                                                                          
Name: Anthony F. Paine, Jr.
Title:   Chief Executive Officer




 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties to this Agreement has executed and
delivered this Agreement, or caused this Agreement to be executed and delivered
by his, her or its duly authorized representative(s), as of the Agreement Date.




PTC INC.
By:  /s/ James E.
Heppelmann                                                                                          
Name: James E. Heppelmann
Title:   President and Chief Executive Officer


 

--------------------------------------------------------------------------------



Solely for purposes of Sections 5.3, 5.7, 5.9, 5.10, 5.11, 5.17, 5.21 and
Articles VII, IX and X hereof:
SELLER OWNERS:
 
  /s/ G. Corson Ellis,
III                                                                        
Name: G. Corson Ellis, III
 
 
  /s/ Marion
Freeman                                                                        
Name: Marion Freeman
 
 
  /s/ Anthony Paine,
Jr.                                                                        
Name: Anthony Paine, Jr.
 
 
  /s/ Brett
Austin                                                                        
Name: Brett Austin
 
 
  /s/ Francis Corson
Ellis                                                                        
Name: Francis Corson Ellis
 
 
  /s/ Linden Farr
Ellis                                                                        
Name: Linden Farr Ellis
 
The Linden F. Ellis Irrevocable Trust dated March 9, 2012
 
By:         /s/ Francis F. Freeman
      Name: Francis F. Freeman
      Title: Trustee
 
 
By:        /s/ D. Scott Wise
      Name: D. Scott Wise
      Title: Trustee
 





 

--------------------------------------------------------------------------------




 
The Francis Ellis Irrevocable Trust dated March 9, 2012
 
By:        /s/ Francis F. Freeman
      Name: Francis F. Freeman
      Title: Trustee
 
 
By:        /s/ D. Scott Wise
      Name: D. Scott Wise
      Title: Trustee
 
 
 
George Corson Ellis, III, 2015 Qualified Annuity Trust u/i/d May 15, 2015
 
By:        /s/ George Corson Ellis, III
      Name: George Corson Ellis, III
      Title:  Trustee
 



 